      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 1 of 299                           5/21/2018 11:28 AM
                                                                             Chris Daniel - District Clerk Harris County
                                                                                               Envelope No. 24719179
                                                                                                   By: DELTON ARNIC
                                                                                            Filed: 5/21/2018 11:28 AM
                                    CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO., INC., et al,    §                IN THE DISTRICT COURT OF
      Plaintiffs                          §
                                          §
v.                                        §                HARRIS COUNTY, TEXAS
                                          §
ROYCE HASSELL, et al,                     §
      Defendants.                         §                113th JUDICIAL DISTRICT




                        ROYCE HASSELL’S ANTI-SLAPP MOTION TO DISMISS
       Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 2 of 299



                                               (i)

                                      TABLE OF CONTENTS

                                                                                           Page

INDEX OF EXHIBITS…………………………………………………………………………………….……………………………….(iv)(v)(vii)


INDEX OF AUTHORITIES………………………………………………………………………………………………………………….(vii)-(x)


SUMMARY/REQUESTED RELIEF…………………………………………………………………………………………………………….…1


  I.       FACTUAL BACKGROUND

        A. By a 1986 gift, the JCH Trust, of which Royce Hassell is an equal beneficiary
           with his siblings, is the majority shareholder of Hassell
           Construction Co., Inc.…………………………………………………………………………………..………………….……3

        B. HCCI is just one of many Hassell Family related companies: However, It Is the
           only company in which together, all five Hassell siblings own an Interest………………………………4

        C. HCCI and Royce Hassell’s companies entered into multiple Joint Ventures
           Beginning in 2008…..…………………………………………………………………………………………………………….5

        D. In 2011, the Springwoods Project (in which HCCI owned a profit only interest
           and Royce Hassell’s companies bore 99% of the risk of loss) went horribly awry
           due to the District’s defective plans……………………………………………………………………………………..5

        E. Phillip Hassell Proposed the Hassell 2012 Joint Venture Before the Springwoods
           Project was finished in consultation with attorneys who were loyal to
           Exxon and the District……………………………………………………………………………………………………….…..6

        F. Mr. Rose’s law firm, simultaneously counsel for HCCI and Exxon, participated
           In non-suiting HCCI’s claims against the District even though Mr. Rose Is a
           government official Director of the District……..……………………….……………………….…………………7

        G. Unaware his siblings had entered an alternate universe run by Exxon
           (which was liable to the taxpayers of the District HCCI had just sued),
           Royce Hassell agreed to his brother’s Proposal to combine his own companies
           with HCCI in a partnership; only to have HCCI, the partnership
           and his companies destroyed through false narratives perpetuated by lawyers
           loyal to Exxon and the District. ………………………………………………………………………….…………………8
        Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 3 of 299




                                                                       (ii)

                                                   TABLE OF CONTENTS (Continued)

                                                                                                                             Page

         H. This latest suit by his siblings evidences they believed they personally stood to
            benefit (the quid pro quo) by striking a secret deal with lawyers loyal to Exxon and
            the District to blame Royce Hassell for the Springwoods Project losses………………………………....8

         I.   In September of 2013, when Royce Hassell first learned Coats Rose agreed to be
              HCCI’s corporate counsel, Royce Hassell objected and has been objecting ever since………..…9

         J.   As co-counsel with HCCI’s corporate lawyers (who were also Exxon’s lawyers)
              Bogdan Rentea took over, non-suited, and refiled the same claims against the
              District four and a half years after the original suit, only to lose 99% of the claims
              by summary judgment on limitations……………………………………………………………………………….…10

         K. Complicit with HCCI’s corporate counsel, the District’s lawyers, Engvall and Lopez and
            Allen Boone & Humphries, worked with lawyers they knew to be simultaneously
            Exxon’s lawyers and HCCI’s lawyers, to defend against HCCI’s suit……………………..……………..…11

         L. Like the Springwoods Project, the Hassell 2012 Joint Venture ended disastrously
            For Royce Hassell while conflicted lawyers benefitted from the partnership
            Profits HCCI now owes Royce Hassell’s companies…………………………………………….………………12

         M. Royce Hassell did not discover his siblings’ duplicity until it was too late to
            stop them from non-suiting the District or squandering hard earned money
            on conflicted lawyers leaving HCCI apparently destitute.............………………………………..……...13

Introduction to Legal Argument…………………………………………………………………………………………………….……..14

  II.         ARGUMENT AND AUTHORITIES............................................................................................15

         A. THE TCPA……………………………………………………………………………………………………………………….…..15

         B. First Prong: The New Legal Action Against Royce Hassell Must be Dismissed
            Because It is Based On, Relates To, and Is in Response to Royce Hassell’s Exercise
            of the Right to Petition and Free Speech and His Freedom of Association………………………….17

              (i)      The Right to Petition and Free Speech……………………………………………………………..…….17

              (ii)     The Right of Association………………………………………………………………………………….……..19

         C. Second Prong: This Suit Must Be Dismissed Because HCCI’s Controlling Owners
            Have No Evidence-Much Less “Clear and Specific” Proof-To Support Each Element
            of Their Claims Against Royce Hassell………………………………………………………………………………….20
   Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 4 of 299




                                                       (iii)

                                        TABLE OF CONTENTS (Continued)

                                                                                                      Page




                  (i)        The Law: “Clear and Specific” Evidence……………………………………………………….…..20
                  (ii)       Alleged Breach of Fiduciary Duty……………………………………………………………………...20
                  (iii)      Alleged Fraudulent Inducement……………………………………………………………….………23
                  (iv)       Claim for Alleged False Affidavit in Support of Garnishment Petition……...………..27


       D. The Legal Action Against Royce Hassell Must Be Dismissed Under the TCPA
          Because Royce Hassell Has Established Each Essential Element of An Affirmative
          Defenses to This Suit…………………………………………………………………………………………….……………27


          (i)             Section 27.005(d) of the TCPA………………………………………………………………………..……..27
          (ii)            Lack of Standing and/or Capacity……………………………………………………………………………27
          (iii)           Limitations………………………………………………………………………………………………………..……28
          (iv)            Res Judicata………………………………………………………………..……………………………………..….29
          (v)             Estoppel……………………………………………………………………………………………………………..….34
                          (a) Estoppel by Record or Judicial Estoppel………………………………………………..………..…35
                          (b) Estoppel by Contract………………………………………………………………………………..….…..35
                          (c) Equitable Estoppel……………………………………………………………………………………..….…36
                          (d) Promissory Estoppel…………………………………………………………………………………………37
                          (e) Quasi Estoppel…………………………………………………………………………………………….…..37
          (vi)            Accord and Satisfaction; Settlement…………………………………………………………………......38
          (vii)           Waiver…………………………………………………………………………………………………………………...38
          (viii)          Ratification………………………………………………………………………………………………………….…39

       E. Because Dismissal is Proper, the TCPA Requires the Court to Award Royce Hassell
          His Court Costs, Attorney’s Fees and Expenses, and to Sanction Michael Hassell,
          Phillip Hassell, Shawn Hassell Potts and Jason Hassell……………………………………………….……..39

III.      Proof…………………………………………………………………………………………………………………………………41

Prayer……………………………………………………………………………………………………………………………………….……41

Certificate of Service……………………………………………………………………………………………………………….……..42
       Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 5 of 299



                                                   (iv)

                                            INDEX OF EXHIBITS

Exhibit 1:    Final Arbitration Award.

Exhibit 2:    Final Judgment Confirming the Arbitration Award.

Exhibit 3:    Motion to Strike Intervention of HCCI’s Controlling Owners Following Arbitration.

Exhibit 4:    Order Striking Intervention.

Exhibit 5:    Bankruptcy Court Memorandum Opinion of May 11, 2015, Declaring Partnership.

Exhibit 6:    Transcript of Emergency Bankruptcy Hearing of March 9, 2018, Finding HCCI’s Controlling
              Owner’s In Bad Faith.

Exhibit7:     Phillip Hassell “To all” letter, August 2012.

Exhibit 8:    Shawn Hassell Potts, Coats Rose e-mail, June 28, 2012.

Exhibit 9:    Coats Rose’s Privilege Log.

Exhibit 10:   Pascal Piazza’s Original Petition of HCCI.

Exhibit 11:   Richard Rose’s E-Mail Commenting on HCCI’s Suit Against the District.

Exhibit 12:   Richard Rose’s E-Mail Inquiring About Mediation Results Between the District and HCCI.

Exhibit 13:   Phillip Hassell’s Letter Designating Exxon’s Lawyers as HCCI’s “Corporate Counsel.”

Exhibit 14:   Audit Confirmations Requested by Shawn Hassell Potts For HCCI.

Exhibit 15:   May 2013, Letter Requested By Phillip Hassell.

Exhibit 16:   Patrick Gaas’s E-Mail of October 2013, “The answer of Tyler & Das Notwithstanding.”

Exhibit 17:   Micky Das’s Opposition to Royce Hassell’s Motion to Disqualify Exxon’s Lawyers.

Exhibit 18:   Coats Rose’s Letter of July 2014 That Royce Hassell Has No Authority.

Exhibit 19:   Order Designating Bogdan Rentea as a Responsible Third Party to HCCI in Malpractice Suit
              He Filed for HCCI.

Exhibit 20:   Phillip and Royce Hassell’s Joint Letter of March of 2013, Objecting to Coats Rose’s
              conflicts.

Exhibit 21:   Coats Rose’s May 2014 Letter, Responding to HCCI’s Conflict of Interest Objection.
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 6 of 299



                                                  (v)

                                     INDEX OF EXHIBITS (con’t.)


Exhibit 22:   Phillip Hassell’s Letter Recanting His Earlier Letter Objections to Coats Rose’s Conflicts of
              Interest.

Exhibit 23:   Coats Rose Engagement Letter of January 2012.

Exhibit 24:   Micky Das’ Consolidation Motion Asking That All Hassell Family Disputes Be Compelled to
              Arbitration.

Exhibit 25:   CommunityBank Letter Admitting the Bank Gave Royce Hassell’s Private Banking
              Information to His Siblings Without Authority.

Exhibit 26:   Affidavits Drafted by Exxon’s Lawyers Declaring that HCCI and Royce Hassell’s Family was
              adverse to Him “At All Times” Beginning in January of 2012.

Exhibit 27:   Bogdan Rentea’s September of 2014, Answer for HCCI (Verified by Phillip Hassell) That
              HCCI and Royce Hassell’s Companies Have Never Been Partners “At Any Time.”

Exhibit 28:   Bogdan Rentea’s October 3, 2016, Nonsuit of HCCI’s Claims Against the District.

Exhibit 29:   Micky Das’ March 2014 Response to Various Motions of Royce Hassell’s Companies.

Exhibit 30:   Transcript of Bankruptcy Hearing of March 25, 2015.

Exhibit 31:   Post Arbitration Brief Filed By Exxon’s Attorneys with Bogdan Rentea (Page 1).

Exhibit 32:   Judge Carter’s Orders of 2014 Compelling Arbitration and Consolidating Other Claims Into
              Arbitration.

Exhibit 33:   Judge Carter’s Self-Recusal Order After Citing “A History” With Bogdan Rentea.

Exhibit 34:   Arbitration Demands of Exxon’s Lawyers On Behalf of HCCI Pertaining to the Springwoods
              Project.

Exhibit 35:   Arbitration Demands of Exxon’s Lawyers Against RHP.

Exhibit 36:   Proposal of Exxon’s Lawyers to Dismiss Claims Against RHP as a trade.

Exhibit 37:   Micky Das’ Motion to Compel Arbitration.

Exhibit 38:   Texas Secretary of State Comptroller’s Office Public Information Regarding “MDPG
              Holdings” Jointly Owners by Micky Das and Patrick Gaas.

Exhibit 39:   “No funds to distribute,” and false lien on Stellar Project.
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 7 of 299



                                                   (vi)

                                      INDEX OF EXHIBITS (con’t.)



Exhibit 40:   Bogdan Rentea’s Privilege Log

Exhibit 41:   Richard Rose’s Government Officer Conflict Disclosure.

Exhibit 42:   Coats Rose’s “Forget Conflicts” Settlement Offer.

Exhibit 43:   The District’s Open Records Act response denying documents exist (and the documents
              they were denying existed).

Exhibit 44:   Coats Rose representing siblings in AAA.

Exhibit 45:   Phillip Hassell’s Verification of CJVA validity for HCCI.

Exhibit 46:   Phillip Hassell’s Verification of CJVA validity for HMS.

Exhibit 47:   HCCI’s Audited Financial Statement Notes.

Exhibit 48:   Joel Massey Referral of Royce Hassell’s siblings to Coats Rose as “potential” adversaries
              (January of 2012).

Exhibit 49:   Arbitrator Removal for Evident Partiality.

Exhibit 50:   Summary Judgment of 99% of HCCI’s claims against the District on limitations.
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 8 of 299




                                                 (vii)

                                       TABLE OF AUTHORITIES

                                                                                                 Page

                                                CASES

Adams v. Starside Custom Builders, LLC., 042018 TXSC, 16-0786 (Tex. 2018)…………………….…………….14, 17

Alphonso v. Deshotel, 417 S.W. 3d 194 (Tex. App.-El Paso 2013, no pet.)…………………………….…………….….40

Amstadt v. United State Brass Corp., 919 S.W. 2d 644 (Tex, 1966)……………………..……………….………….…….30

Aquaplex, Inc. v. Rancho La Valencia, Inc., 297 S.W. 3d 768 (Tex. 20009)……………………………….………..……24

Barr v. Resolution Trust Corp., 837 S.W. 2d 627 (Tex. 1992)……………………………………………………..……………30

Better Business Bureau of Metropolitan Houston, Inc. v. John Moore Services, Inc.,
500 S.W. 3d 26 (Tex. App.-Houston [1st Dist.] 2016, no pet.)……………………………………………………………16, 20

Cotton v. Weatherford Bancshares, Inc., 187 S.W. 3d 687 (Tex. App.-Fort Worth 2006,
pet. denied.)………………………………………………………………………………………………………………………………………….23

Hersh v. Tatum, 526 S.W. 3d 462 (Tex. 2017)…………………..……………………………………………………………………14

Ernst & Young, LLP v. Pacific Mut. Life Ins. Co., 51 S.W. 3d 573 (Tex. 2001)…………………………………………..29

Exxon Corp. v. Emerald Oil & Gas Co., 348 S.W. 3d 194 (Tex. 2011)……………………………………………..….…….24

Ferguson v. Building Materials Corp., 295 S.W. 3d 642 (Tex. 2009)…………..…………………………………….…….35

Fitness Evolution, L.P. v. Headhunter Fitness, LLC, 05-13-00506-CV, (Tex. App.-Dallas
(5th Dist.) 2015)………………………………………………………………………………………………………………………………………28

Frazier v. GNRC Realty, LLC, 476 S.W. 3d 70 (Tex. App.-Corpus Christi 2014, pet denied.) ……………..…….38

In re Lipsky, 460 S.W. 3d 579, 591 (Tex. 2015)…………………………………………………………………..….16, 17, 20, 40

Italian Cowboy Partners, Ltd. V. Prudential Ins. Co. of Am., 341 S.W. 3d 323 (Tex. 2011)………..…..………..24

Jain v. Cambridge Petroleum Grp., Inc., 395 S.W. 3d 394 (Tex. App. -Dallas 2013, no pet.)……….…..….…..16

Jamail v. Thomas, 481 S.W. 2d 485 (Tex. App.-Houston [1st Dist.] 1972, writ ref’d n.r.e.)……………..………39

Johnson & Higgins v. Kenneco Energy, Inc., 962 S.W. 2d 507 (Tex. 1998)………………………….…………..………36
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 9 of 299



                                               (viii)

                                TABLE OF AUTHORITIES (Continued)

                                                                                             Page

Kanon v. Methodist Hosp., 9 S.W. 3d 365 (Tex. App.-Houston [14th Dist.] 1999, no pet.)……………………..29

Kerlin v. Sauceda, 263 S.W. 3d 920 (Tex. 2008)…………………………..……………………………………………………….28

Lopez v. Munoz, Hockema & Reed, LLP, 22 S.W. 3d 857 (Tex. 2000)…………………………………..………….37, 38

Marsh USA, Inc. V. Cook, 354 S.W. 3d 764 (Tex. 2011)…………………………………………………………………………15

Mathews v. Sun Oil Co., 411 S.W. 2d 561 (Tex. Civ. App.-Amarillo 1996), aff’d,
425 S.W. 2d 330 (Tex. 1968)…………………………………………………………………………………………………………………36

Nagle v. Nagle, 633 S.W. 2d 796 (Tex. 1982)…………………………..……………………………………………………………37

Ohrt v. Union Gas Corp., 398 S.W. 3d 315 (Tex. App.-Corpus Christi 2012, pet. denied)……….………………38

Rehak Creative Servs., Inc. v. Witt, 404 S.W. 3d 716 (Tex. App.- Houston [14th Dist.] 2013,
pet denied)…………………………………………………………………………………………………………………………………….16, 17

Rio Grande H20 Guardian, No. 04-13-00441-CV, 2014 WL 309776, at *3,
(Tex, App.-San Antonio, Jan. 29, 2014, no pet.)……………………………………………………………………………………19

Sawnk v. Cunningham, 258 S.W. 3d 647 (Tex. 2008)……………………………………………….……………………………28
.
Sefzik, v. City of McKinney, 198 S.W. 3d 884 (Tex. App.-Dallas 2006, no pet.)………………….…………………..36

Texas Water Rights Comm’n v. Crow Iron Works, 582 S.W. 2d 768 (Tex. 1979)…………………..……………….30

Walker v. Schion, 420 S.W. 3d 454 (Tex. App.-Houston [14th Dist.] 2014, no pet.)……………………….……….15
.
Wingate v. Hajdik, 795 S.W. 2d 717 (Tex. 1990)……………………………………………..………..….…………..…..……..28
     Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 10 of 299



                                              (ix)

                                TABLE OF AUTHORITIES (Continued)

                                                                         Page

                                            Statutes

Tex. Bus. & Com. Code – Chapter 15

       Section 15.04…………………………………………………………………………………………………………….…………….15

       Section 15.05(a)…………………………………………………………………………………………………………………15, 20

       Section 15.05(b)……………………………………………………………………………………………………………………….20

Tex. Civ. Prac. & Rem. Code

       Section 16.004(a)(4)…………………………………………………………………………………………………………………28

       Section 27.001(1)…………………………………………………………………………………………………………………….18

       Section 27.001(3)…………………………………………………………………………………………………………….………18

       Section 27.001(4)……………………………………………………………………………………………………………….……18

       Section 27.001(6)……………………………………………………………………………………………………………………….1

       Section 27.001(7)(B)……………………………………………………………………………………………………….………..15

       Section 27.001(8)………………………………………………………………………………………………………….………….18

       Section 27.001(9)(c)…………………………………………………………………………………………………………..……..18

       Section 27.002…………………………………………………………………………………………………………………….14, 15

       Section 27.003……………………………………………………………………………………………………………..……..14, 15

       Section 27.005………………………………………………………………………………………………………………..………..15

       Section 27.005(b)………………………………………………………………………………………………………………. 16, 17

       Section 27.005(b)(2)………………………………………………………………………………………………………………….19

       Section 27.005(c)………………………………………………………………………………………………..……16, 20, 23, 26

       Section 27.005(d)………………………………………………………………………………..………………………..…….17, 27
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 11 of 299



                                  (x)

                    TABLE OF AUTHORITIES (Continued)

                                                                   Page



 Section 27.006………………………………………………………………………………………………………….………………15

 Section 27.009………………………………………………………………………………………………………………………….40

 Section 27.009(a)(1)………………………………………………………………………………………………………………….40

 Section 27.009(a)(2)………………………………………………………………………………………………….………………40

 Section 27.011………………………………………………………………………………………………………………………….16
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 12 of 299




                                          CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO., INC., et al,                §             IN THE DISTRICT COURT OF
      Plaintiffs                                      §
                                                      §
v.                                                    §             HARRIS COUNTY, TEXAS
                                                      §
ROYCE HASSELL, et al,                                 §
      Defendants                                      §             113th JUDICIAL DISTRICT

                           ROYCE HASSELL’S ANTI-SLAPP MOTION TO DISMISS1

     1. Four individuals2 bring a new legal action as a Strategic Lawsuit Against Public Participation, which

is exactly what the Texas Citizens Participation Act3 (the “TCPA”) is designed to prevent.

     2. Specifically, on April 17, 2018, four of five Hassell family siblings who, together, own a controlling

majority interest in Hassell Construction Co., Inc. (“HCCI”), the plaintiff corporation which initiated this

lawsuit over a year ago, bring claims in their own names against their brother, minority HCCI owner Royce

Hassell. The four siblings, Michael Hassell, Phillip Hassell, Shawn Hassell Potts, and Jason Hassell (together

hereinafter jointly referred to as HCCI’s “Controlling Owners”), filed their “Original Answer, Counterclaim

and Third-party Petition of Phillip Hassell, Michael Hassell and Shawn Potts Hassell and Joinder of Jason

Hassell” (hereinafter referred to as “Joinder Petition”)4 less than sixty days ago.

     3. By this suit his siblings seek to punish Royce Hassell for exercising his constitutional rights. More

specifically, their own pleadings evidence they seek to punish Royce Hassell for petitioning to confirm and




1
  Royce Hassell files this motion subject and without waiver of his right to move to compel arbitration in
the event this legal action is not dismissed.
2
  Three of the Controlling Owners, i.e., Michael Hassell, Phillip Hassell, and Shawn Hassell Potts, join as
counter-plaintiffs, and one Controlling Owner, i.e., Jason Hassell, joins as an original third-party plaintiff.
3
  Tex. Civ. Prac. & Rem. Code, Chapter 27, Actions Involving the Exercise of Certain Constitutional Rights.
4
  The Joinder Petition bringing new “counterclaims,””cross-claims” and “third party claims” fall within the
TCPA definition of a “legal action” which “means a lawsuit, cause of action, petition, complaint, cross-
claim or counterclaim or any other judicial pleading or filing that requests legal or equitable relief.” Tex.
Civ. Prac. & Rem. Code §27.001(6).

                                                      1
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 13 of 299



seek to collect an arbitration award against HCCI in a separate case;5 wherein he has attempted to speak

freely by signing an affidavit in support of a garnishment action against HCCI’s bank. See Joinder Petition

para. 2.i, et seq. They also seek to have Royce punished for freely associating with Terry Tauriello, a

witness in the arbitration who is an owner and employee of R. Hassell Properties, Inc., a corporation,

which was non-suited out of the family dispute in 2016. See, Joinder Petition, paragraphs 2.c and 3.g.

    4. HCCI’s Controlling Owners attempt to refile, rehash and repackage the same baseless claims that

were dreamed up and asserted by lawyers loyal to Exxon who had multiple egregious conflicts with the

Hassell family and their companies in an arbitration which ended in July of 2017. The final arbitration

award was confirmed in a Final Judgment by Harris County District Judge Fredericka Phillips on March 26,

2018,6 just before the four siblings attempted to refile the same claims in the concluded arbitration, and

then in a new bankruptcy involuntary case they brought against the partnership they claim in this case is

not real. Their belated arbitration attempt was stricken,7 and United States Bankruptcy Judge Marvin

Isgur found they acted in bad faith.

    5. The pretext for this suit, that the value of their stock in HCCI has been diminished on grounds the

partnership was not “real” and not “for profit,” contradicts even HCCI’s own audited financial statements

prepared by auditors from information provided by HCCI’s Controlling Owners which in turn they provided

to banks, insurance companies and sureties for years before filing this suit.8




5
  Cause No. 2013-61995; R. Hassell & Company, Inc., et al v. Hassell Construction Co., Inc., et al, in the
61st Judicial District Court of Harris County, Texas.
6
   See, Exhibit “1”, Final Arbitration Award;
7
  See, Exhibit “2”, Final Judgment and Exhibit “3” Motion to Strike Intervention and Exhibit “4” Order
Striking Intervention.
8
  See, for example Exhibit “47” notes to financial statement of HCCI FYE June 30, 2014, (one year after
Royce Hassell’s lockout), page 14: “On July 1, 2012, the Company entered into a joint venture
agreement with the related companies of R. Hassell & Co., Inc., R. Hassell Builders, Inc., and G.R. Group
Resources, Inc. (R. Hassell) . . . The joint venture agreement called for sharing of profits with R. Hassell
receiving 25% of the net profits on completed contracts . . .

                                                      2
         Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 14 of 299



    6. The allegations they make herein are also an attempt to collaterally attack Judge Isgur’s now three

year old May of 2015, Memorandum Opinion,9 finding the partnership Royce Hassell’s siblings complain

of herein was “for profit”--a decision the siblings never chose to appeal--and the arbitration.

    7. Undeterred by bad faith finds, an arbitration award, or the revelations of their own misconduct,

HCCI’s Controlling Owners now file this TCPA barred suit. Importantly, in this suit they openly threaten

they will file more like it in the future.10

    8.     By this legal action HCCI’s Controlling Owners improperly attempt to chill and stifle Royce

Hassell’s right to petition on his own behalf and individually on behalf of the family corporation of which

he is part owner and an equal beneficiary, as well as his rights to speak freely and associate freely with

business associates. This legal action is, therefore, based on, relates, to and/or in response to Royce

Hassell’s exercise of his constitutional right to petition, free speech and free association.

    9. Under the TCPA, immediate dismissal of the legal action is mandatory unless HCCI’s Controlling

Owners provide “clear and specific” evidence to support each element of their claims. And, even if HCCI’s

Controlling Owners could provide “clear and specific” evidence of each element of each of their claims—

and they cannot— immediate dismissal of this case is still mandatory under the TCPA because Royce

Hassell has established each essential element of his affirmative defenses to the claims of HCCI’s

Controlling Owners. The Controlling Owners’ legal action must be dismissed under the TCPA.


    I.       FACTUAL BACKGROUND

             A. By a 1986 gift, the JCH Trust, of which Royce Hassell is an equal beneficiary with his five
                siblings, is the majority shareholder of Hassell Construction Company, Inc.

    10. James Hassell founded Hassell Construction Co., Inc. (“HCCI”) in 1976. In 1986, James Hassell

gifted all the appreciating stock of HCCI equally to his five children via the James C. Hassell Intervivos


9
   See, Exhibit “5”, Memorandum Opinion dated May 11, 2015; and Exhibit “6,” Transcript of Emergency
Bankruptcy Hearing, March 9, 2018.
10
   See, Joinder Petition footnote 5.

                                                      3
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 15 of 299



[Irrevocable] Trust (“JCH Trust”). At the same time, James Hassell froze the value of his own interest in

HCCI at $800,000 for estate planning purposes. His five children, the five equal beneficiaries of the JCH

Trust, are:

        •     Royce Hassell who is James Hassell’s only son from his first marriage;
        •     Michael Hassell, Phillip Hassell and Shawn Hassell Potts (Counter-plaintiffs in this Anti-Slapp
              case) who are James Hassell’s children from his second marriage; and,
        •     Jason Hassell (Third Party Plaintiff in this Anti-Slapp case) who is James Hassell’s son from his
              third marriage.

    11. The JCH Trust is the majority shareholder of HCCI. Michael Hassell, has been the trustee of the

JCH Trust for over 25 years.

              B. HCCI is Just One of Many Hassell Family Related Companies: However, It is the Only
                 Company In Which Together, All Five Hassell Siblings Own An Interest.

    12. HCCI is a business in which all five Hassell siblings own an interest. On and off since its inception

each Hassell sibling has worked for HCCI or run it in a management position going back to before the JCH

Trust was formed more than thirty years ago. In turn, from time to time each of the siblings has also had

business interests outside HCCI and sometimes their separate companies joint-ventured work with HCCI.

    13. In 1991, Royce Hassell, separately founded his own company, R. Hassell & Co., Inc. (“RHC”), a

general contracting firm. He also later expanded his business by forming R. Hassell Builders, Inc. (“RHB”),

a company dedicated solely to building projects. R. Hassell Holding Company, Inc. (“RHHC”) is a holding

company which holds the stock of RHC and RHB. Royce Hassell also started G.R. Group, a container hauling

company. Years afterward, Royce also started and solely owned a custom home building company, R.

Hassell Properties, Inc. (“RHP”) which was dedicated to building custom homes in West University Place

and Bellaire, Texas, before the company became dormant in 2010.

    14. In approximately 1997, Michael Hassell and two siblings, Phillip Hassell and Shawn Hassell Potts,

started a new company with their father, Hassell Management Services, LLC (“HMS”). At first, HMS was

said to be an employee leasing company to lease management employees to HCCI; But sometime latter,

HMS acquired real estate and hired HCCI to develop the properties. During that time, Michael Hassell,

                                                       4
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 16 of 299



Phillip Hassell, Shawn Hassell Potts, were employed and paid by HMS, but were leased to HCCI as its

management personnel. By June 30, 2012, HMS owed HCCI over $1.6 million.

    15. In approximately, 2003, Michael Hassell, Phillip Hassell and Jason Hassell formed a separate

general contracting company, “Hassell Contractors, Inc.” Sometime later, it appears that some of the

siblings including Jason Hassell, Michael Hassell and Phillip Hassell may have tried to merge Hassell

Contractors, Inc. with HCCI.

    16. Since 1991, and particularly from 2008-present, Royce Hassell’s siblings have jointly exerted

majority control of HCCI acting as its controlling officers and directors. To Royce Hassell’s knowledge,

during most of that time Jason Hassell, worked for HCCI’s competitor, Webber, Inc.


            C. HCCI and Royce Hassell’s companies entered into multiple Joint Ventures after 2008.


    17. In relationships which started up following the 2008 economic crash, Royce Hassell’s companies

and HCCI joint ventured about $40 million in construction yielding HCCI profits of about $1,000,000 before

the Hassell 2012 Joint Venture partnership was formed. The corporate relationship allowed RHC and RHB

to capitalize on HCCI’s unused bonding capacity, and allowed Royce Hassell’s companies to compete for

bigger projects in the scarce construction market of that time.

            D. In 2011, the Springwoods Project (in which HCCI owned a profit only interest and Royce
               Hassell’s companies bore 99% of the risk of loss) went horribly awry due to the District’s
               defective plans.

    18. In July of 2011, under the oral agreement they had been operating under since 2008, HCCI

contracted a project to be performed in joint venture with Royce Hassell’s companies, wherein Royce

Hassell’s companies bore 99% of the risk of loss. While the contracting parties were HCCI and a pubic

entity, Harris County Improvement District No. 18 (the “District”), the District was contracting for the

benefit of Exxon whose funds were escrowed to pay the upfront construction costs of HCCI pursuant to

an agreement negotiated by Richard Rose as attorney for Exxon. Later, Richard Rose helped administer


                                                    5
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 17 of 299



that agreement as a Director of the District, the public entity which contracted with HCCI. However,

because the District’s plans were defective, a question arose as to whether the construction costs of Exxon

would be reimbursable, and later resulted in HCCI’s multi-milliondollar claim against the District filed on

July 27, 2012, Mr. Rose, as Exxon’s attorney and a District director, was personally involved in defending

against HCCI’s claims, including deliberating with the District’s litigation counsel in private sessions against

HCCI. While HCCI was asserting claims against the District for defective plans, Mr. Rose allowed his law

firm to become involved in a secret eighteen-month operation with HCCI and Royce Hassell’s siblings to

obtain “documents” the law firm later used to argue that HCCI’s claims against the District were grossly

inflated, that Royce Hassell was dishonest, and that only his siblings controlled the claims against the

District. During the time the relationship was concealed from Royce Hassell, he continued responding to

the District’s allegations regarding HCCI’s performance on the project (Exhibit “15”). Ultimately, the secret

relationship was followed by a public relationship wherein Mr. Rose’s law firm agreed to act as HCCI’s

“corporate counsel” over Royce Hassell’s objections, propounding the position that Royce Hassell is not

an owner of HCCI and is not authorized to speak for HCCI derivatively thereby forcing Royce Hassell to

pursue the District as an outsider.

            E. Phillip Hassell Proposed the Hassell 2012 Joint Venture Before the Springwoods Project
               was finished in consultation with attorneys who were loyal to Exxon and the District.

    19. In August of 2012, in the middle of his clandestine relationship with Mr. Rose’s law firm, Phillip

Hassell proposed a new comprehensive, combining of resources, partnership between HCCI and Royce

Hassell’s companies. He started off by handing Royce Hassell a letter addressed “To all” and followed up

the proposal in meetings held at Royce Hassell’s office. Phillip Hassell’s letter occurred during a period of

family turmoil which followed Royce Hassell directing HCCI to file suit against the District through the

family’s long time attorney, Pascal Piazza. Exhibit “10.” The filing of the lawsuit following a failed July 2,

2012, mediation between HCCI and the District over which it was agreed Royce Hassell had the final say

although he invited his brother, Phillip Hassell, to attend not knowing Phillip Hassell was sharing HCCI’s

                                                       6
        Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 18 of 299



confidential information with lawyers loyal to the District and Exxon. See, Exhibit “8”, June 28, 2012, e-

mail.

    20. Immediately after the failed mediation, Royce Hassell’s family, in consultation with Mr. Rose’s

law firm, sent Royce Hassell a letter telling him he had no authority to speak for HCCI. Later, Royce Hassell

discovered this communication was made in consultation with Mr. Rose’s law firm (Exhibit 9, entries of

July and August 2012).

    21. In late August of 2012, seemingly out of the blue, Phillip Hassell proposed a “combining of assets”

and “joining of forces” partnership with his brother. Using financial coercion related to this partnership,

Mr. Rose’s law firm shut down Royce Hassell’s authority, shut him out of HCCI’s suit against the District,

shut Royce Hassell out of his $100,000,000 partnership with HCCI, and shut Hassell out of HCCI itself. (See,

Exhibit 39 “no funds to distribute,” and false lien on Stellar Project.)

    22. Mr. Rose’s law firm is interested in HCCI’s suit against the District although they have repeatedly

denied having anything to do with it. For example, Mr. Rose expressed fears in an e-mail about how much

the suit would cost [the District and/or Exxon]; (Exhibit “11”); he assisted John Engvall with legal strategies

(Exhibit “11” redacted e-mails); he hid his own involvement (Exhibit “41” conflict disclosure); behind the

scenes he communicated with the District attorneys about events in mediation against HCCI through Lynn

Humphries of Allen Boone & Humphries who did attend the mediation; Exhibit “12”; and he allowed his

firm to secretly solicit documents from Royce Hassell’s siblings without his knowledge and consent which

his firm later used to discredit, ridicule and embarrass Royce Hassell, his family, and most of all HCCI by a

huge loss in the arbitration, all the while being paid with Royce Hassell’s share of the Hassell 2012 Joint

Venture profits, all the while the firm charged HCCI exorbitant fees. This Court can also take judicial notice

of the official minutes of the District reflecting Mr. Rose’s activities.

             F. Mr. Rose’s law firm, simultaneously counsel for HCCI and Exxon, participated in non-
                suiting HCCI’s claims against the District even though Mr. Rose is a government official
                Director of the District.


                                                        7
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 19 of 299



        23.        Ultimately, the District defeated HCCI by the self-inflicted wounds brought on by an

    improper relationship of Royce Hassell’s siblings with Exxon’s lawyers who also directed the District.

    See, for example, Exhibit “40” Bogdan Rentea’s Privilege Log. This non-suit was made without

    authorization of Royce Hassell even though the lawyers were aware they were charging his companies

    with 99% of the risk of loss on the Springwoods Project.

              G.    Unaware His Siblings had entered an alternate universe run by Exxon (which was liable
                   to the taxpayers of the District HCCI had just sued), Royce Hassell agreed to his brother’s
                   proposal to combine his own companies with HCCI in a partnership; only to have HCCI,
                   the partnership and his companies destroyed through false narratives perpetuated by
                   lawyers loyal to Exxon and the District.

    24. Eight months into the Hassell 2012 Joint Venture, a partnership Phillip Hassell proposed while

conspiring with Mr. Rose’s law firm to find ways to take away Royce Hassell’s authority, his siblings locked

the doors against Royce and threw away the keys. Not long afterward, Royce Hassell’s siblings also locked

him out of the Springwoods lawsuit, the Hassell 2012 Joint Venture and HCCI, and now by this suit they

are seeking to lock him out of the JCH Trust. As HCCI’s corporate counsel Mr. Rose’s law firm successfully

ran a campaign to discredit Royce Hassell by deliberately publishing false narratives such as:

        •     That Royce Hassell is not an owner of HCCI and thus has no authority to speak for HCCI.
        •     That the debt on HCCI’s Line of Credit was not caused by Springwoods Project losses, but was
              instead caused by Royce Hassell’s incompetence, dishonesty and breaches of duty to HCCI.
        •     That HCCI’s claims against the District are grossly inflated and not supportable.
        •     That Royce Hassell should not have any say in HCCI’s lawsuit against the District because
              Royce Hassell’s companies are “mere” Subcontractors to HCCI on the Springwoods Project.
        •     That HCCI should non-suit its claims against the District or risk being accused of being a “sham
              contractor.”
        •     That Royce Hassell, HCCI’s primary fact witness and a damage expert against the District, is
              untrustworthy and incompetent as at length particularly alleged arbitration demands,
              affidavits, and discovery responses prepared by lawyers loyal to the District and Exxon.


              H. This latest suit by his siblings evidences they believed they personally stood to benefit
                 (the quid pro quo) by the striking a secret plan with lawyers loyal to Exxon and the
                 District to blame Royce Hassell for the Springwoods Project losses.




                                                       8
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 20 of 299



    25. The June 28, 2012, e-mail between Shawn Hassell Potts and Phillip Hassell, coming just days

before HCCI’s pre-suit mediation against the District tells it all: Royce Hassell’s siblings believed they

would gain by having Coats Rose started “seize[ing]” Royce Hassell’s assets. (Exhibit “8’). Similarly, Coats

Rose pre-conditioned acting for Royce Hassell’s siblings on getting documents which would satisfy them

it was time to act against Royce Hassell. See, Exhibit “26” Patrick Gaas affidavit.

    26. Among other documents Mr. Rose’s law firm collected Joinder Petition Exhibits “A” and “C” which

Bogdan Rentea, their co-counsel, now uses to argue Royce Hassell was attempting to defraud them.

    27. Other “documents” Royce Hassell provided his siblings, not knowing they were sharing them with

Mr. Rose’s law firm, include HCCI’s confidential mediation statement against the District, a draft of HCCI’s

suit against the District to which his siblings proposed changes, projected cash flows of the Springwoods

Project and a multitude of other confidential communications about HCCI’s positions in the litigation.

            I.   In September of 2013, when Royce Hassell first learned Coats Rose agreed to be HCCI’s
                 corporate counsel, Royce Hassell objected and has been objecting ever since.

    28. After Royce Hassell’s wife, an attorney, called Richard Rose directly objecting to his firm’s

relationship with HCCI (the extent of which was yet unknown) lawyers from his firm instructed his wife

and Royce Hassell that they were not permitted to contact family members except through Coats Rose.

That conversation was at the same time Coats Rose instructed HCCI’s attorney against the District, Pascal

Piazza, to “tread lightly;” Coats Rose informing Royce Hassell all negotiations had to go through them;

Coats Rose announcing anything said about the Springwoods Project was public information as if

publishing it in a newspaper; Coats Rose having Royce Hassell removed as an officer and director of HCCI

at Coats Rose offices; Coats Rose making a settlement demand for HCCI which required Royce Hassell to

“forget conflict.” See Exhibit “42”, Coats Rose settlement proposal for HCCI “forget conflict.”

    29. Mr. Rose’s lawyers used surrogates such as Micky Das, a business partner of Coats Rose Vice

President Patrick Gaas in a separate venture (Exhibit “38”), to file pleadings in court arguing conflict of

interest issues were “moot,” all the while those surrogates allowed Coats Rose attorneys to control

                                                     9
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 21 of 299



negotiations and pull the strings behind the scenes. For example see, Exhibit “16” I’ll be representing;”

and simultaneous Exhibit “17” paragraphs 12 and 13, Micky Das telling Judge Carter conflict of interest

issues raised by Royce Hassell were “moot.”

            J.   As Co-Counsel with HCCI’s corporate lawyers (who were also Exxon’s lawyers) Bogdan
                 Rentea Took Over, Non-Suited, and refiled the same claims against the District four and
                 half years after the original suit, only to lose 99% of the claims by summary judgment
                 on limitations.

    30. After sending yet another letter alleging Royce Hassell had no authority for HCCI regarding the

Springwoods lawsuit (Exhibit “18” July 2014 Coats Rose letter), Mr. Rose’s law firm successfully ousted

Pascal Piazza as HCCI’s attorney and replaced him with Bogdan Rentea.

    31. At the time of his hiring, Bogdan Rentea was separately suing the R-7 arbitrator’s law firm for

conflict of interest malpractice, at the same time the arbitrator was considering Royce Hassell’s conflict

of interest objections to Richard Rose’s law firm. The R-7 arbitrator allowed the conflicted lawyers to

continue acting for HCCI based on affidavits prepared by Mr. Rose’s law firm alleging that HCCI and Royce

Hassell’s companies had been adverse to each other “at all times” after January of 2012, which was the

date they began their clandestine relationship with Royce Hassell’s siblings. Of course, Royce Hassell’s

siblings did not disclose the fact they intended to remain adverse to Royce Hassell when they invited him

into the $100,000,000 partnership while they secretly interfered with HCCI’s claims against the District

which they knew were 99% to Royce Hassell’s account.

    32. In light of their duplicity, Bogdan Rentea’s exoneration of the District and its engineers on October

3, 2016, by a simple one page non-suit is not now surprising. A privilege log of Bogdan Rentea shows he

filed the non-suit in coordination lawyers from Mr. Rose’s law firm. Exhibit “40” entry of October 3, 2016.

    33. At arbitration preliminary hearings of December 15 and 16 of 2016, with Coats Rose lawyers and

Bogdan Rentea simultaneously claiming to represent HCCI’s interests as well as the interests of Royce

Hassell’s siblings, just two months after HCCI’s non-suit of the District, the lawyers agreed to dismiss and

sever claims against Royce Hassell related to RHP and, to non-suit RHP. This non-suit agreement was

                                                     10
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 22 of 299



immediately preceded by the arbitrators, once again, denying Royce Hassell’s requests for HCCI that Mr.

Rose’s law firm and Bogdan Rentea be disqualified, and severing Royce Hassell’s derivative claims against

the lawyers from the arbitration. During those hearing Royce Hassell specifically told Bogdan Rentea that

he intended to sue him for HCCI for wrongfully non-suiting the District without Royce Hassell’s knowledge

or consent. Bogdan Rentea had, days prior to the hearing refiled HCCI’s suit against the District. (Bogdan

Rentea lost 99% of that suit months later on summary judgment-by limitations. Exhibit “50.”)

    34. Days after this confrontation with Royce Hassell at arbitration hearings Bogdan Rentea initiated

this suit for HCCI which is unverified, seeking an “injunction” against Royce Hassell from asserting

derivative claims for HCCI. The suit alleges Royce Hassell is not an owner because his stock was bought

out in a transaction dreamed up by Coats Rose in September of 2013 after Royce Hassell objected to Coats

Rose’s conflicts. Thus, the original suit is a preemptive defensive measure against Royce Hassell to prevent

him from petitioning on behalf of HCCI against conflicted lawyers which include Bogdan Rentea.

    35. Also following the December 2016 arbitration hearings, Bogdan Rentea filed suit (for HCCI) against

Royce Hassell’s wife who is an attorney, and Pascal Piazza the attorney Royce Hassell selected to represent

HCCI which Coats Rose instructed to “tread lightly.” In that suit, “HCCI” purports to allege that Pascal

Piazza and Royce Hassell’s wife beached their fiduciary duty to HCCI. Needless to say Pascal Piazza has

successfully moved to have Bogdan Rentea joined as a responsible third party for any damages HCCI may

claim it has suffered in that suit which is currently still pending but abated by agreement with Bogdan

Rentea. Exhibit “19’.

            K. Complicit with HCCI’s corporate counsel, the District’s lawyers, Engvall & Lopez and
               Allen Boone & Humphries, worked with lawyers they knew to be simultaneously
               Exxon’s lawyers and HCCI’s lawyers, to Defend Against HCCI’s Suit.


    36. Throughout these events, evidence shows Coats Rose’s president, Richard Rose, has worked with

the District’s other lawyers against HCCI. (See, communications between Richard Rose, John Engvall’s firm

and Allen Boone & Humphries.).

                                                    11
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 23 of 299



    37. In turn, Allen Boone & Humphries the District’s counsel has actively concealed documents

evidencing its own participation in the drafting of Richard Rose’s conflict disclosure statement about his

firm’s relationship with HCCI which incredibly asserts that he is not aware of his firm’s representation of

HCCI. Coats Rose’s own privilege log proves differently. See, Exhibit “43” the District’s response to Royce

Hassell’s Open Records Act request and later surfacing documents; and Exhibit “9” entry 109.

    38. In separate proceedings Coats Rose has been permitted by Exxon, HCCI, Liberty Mutual and the

District to assert the attorney/client and work-product privileges for each of those parties regarding the

events described in this motion. As a result, Richard Rose has yet to produce his firm’s “memorandum

(includes all drafts)” about his firm’s conflicts which he was sent in March of 2013. This memorandum

was prompted by having to respond to a joint letter written by Royce Hassell and his brother, Phillip

Hassell during the clandestine relationship of which only Royce Hassell had no idea, together objecting

to Coats Rose’s conflicts. Phillip Hassell’s signing of the March 2013 joint conflict objection letter was an

obvious ruse to conceal what was going on between Coats Rose and Royce Hassell’s siblings. See, Exhibit

“20,” Joint Letter of Phillip and Royce; Exhibit “9” Coats Rose Privilege Log noting a call between Phillip

Hassell and Patrick Gaas on , page 9 entry 86 “Notes of Conversation with Phil Hassell today [April 1, 2013]

and entry “109;” Exhibit “21”, Coats Rose response to conflict letter of May 2013; and Exhibit “22,” Phillip

Hassell’s September 2013, retraction of his March 2013 conflict objection letter.

    39. This TCPA barred claim by Royce Hassell’s siblings is a continuation of the attempts to prevent

him from petitioning for HCCI, and merely continues the cover-ups and attacks on Royce Hassell’s

credibility devised by conflicted attorneys as defensive strategies to protect Exxon and the District from

ever having to pay HCCI’s claims against the District. See, Exhibit “23, Coats Rose engagement letter of

January 2012.

            L. Like the Springwoods Project, the Hassell 2012 Joint Venture ended disastrously for
               Royce Hassell while the District and conflicted lawyers benefitted from the partnership
               profits HCCI now owes Royce Hassell’s companies.


                                                     12
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 24 of 299



    40. in July of 2013, following more clandestine meetings with lawyers of Mr. Rose’s firm, HCCI’s

Controlling Owners locked Royce Hassell and his companies out of all joint businesses with HCCI. Months

later, those same lawyers told Royce Hassell the partnership had no funds to distribute to its members

(Exhibit 39); filed false claims against RHB (Exhibit 39) and demanded through a surrogate that Royce

Hassell undergo a prohibitively expensive process to arbitrate his claims against Exxon’s lawyers who were

claiming that Royce Hassell caused the Springwoods Project losses through dishonesty, incompetence and

fraud. In that arbitration which was initiated by Mr. Rose’s law frim in 2014 and HCCI vows to appeal,

lawyers loyal to Exxon and the District sought over $10,000,000 in damages from Royce Hassell and his

companies for alleged breaches of fiduciary duty to HCCI which they lost.

    41. In 2014 Patrick Gaas presented the false narratives against Royce Hassell and his companies that

they had “concocted” the partnership to get insurance using Joinder Exhibit “C.” This preposterous story

was rejected by a federal bankruptcy judge (where Coats Rose refused to become “of record” while

supervising discovery (Exhibit 39), and the arbitrators- even though it was Patrick Gaas himself who

personally told them story while cross-examining Royce Hassell.

            M. Royce Hassell Did Not Discover his siblings’ duplicity in time to stop them from non-
               suiting the District or squandering hard earned money on conflicted lawyers loyal to
               Exxon and the District leaving HCCI apparently destitute.

    42. On March 8, 2018, Bogdan Rentea newly filed an involuntary bankruptcy petition against the

Hassell 2012 Joint Venture, the partnership he argues in this case is “not real;” then confessing to Judge

Isgur that HCCI does not have $1.2 million dollars to pay Royce Hassell’s judgment. See, Exhibit “6,”

Transcript of Emergency Bankruptcy Hearing, March 9, 2018, p. 17, ll. 17-18, Mr. Rentea: “There’s no $1.2

million to deposit, Your Honor.” Much of the money went to pay conflicted lawyers.

    43. While being paid with Hassell 2012 Joint Venture profits and HCCI’s profits from that venture,

conflicted lawyers continue to help Royce Hassell’s siblings perpetuate a false narrative rejected by

multiple tribunals, to destroy and tarnish Royce Hassell’s ability to petition for HCCI.


                                                     13
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 25 of 299



    44. The arbitration was compelled by Micky Das (Patrick Gaas’ business partner) arguing that

consolidation of all Hassell family disputes into the arbitration was proper because “all involve the same

family members and entities, as well as a common set of facts and disputes.” See, Exhibit “24”, para. 4.)

In those arguments Micky Das cited from from the AAA’s R-7 arbitrator’s assessment that:

                 “All of the disputes involve family members or entities that are owned or
                 controlled by family members. They involve a course of dealing over time.
                 Fragmented proceedings would be expensive, inefficient, may lead to
                 inconsistent results, and ultimately be more costly.”

Exhibit “24,” para. 10.

    45. These new legal actions of his siblings through Bogdan Rentea, co-counsel to Mr. Rose’s law firm,

are patently frivolous and are based on, related to, and in response to Royce Hassell’s exercise of his

constitutional rights to petition, speak freely and associate freely.


Introduction to Legal Argument.

    46. Royce Hassell is constitutionally permitted to exercise his constitutional rights to petition, speak

freely and associate freely. The stated purpose of the TCPA is to “encourage and safeguard the

constitutional rights of persons to petition, speak freely, [and] associate freely” therefore, “if a legal action

is based on, relates to, or is in response to a party’s exercise of the right of free speech, right to petition,

or right of association, that party may file a motion to dismiss the legal action.” Tex. Civ. Prac. & Rem.

Code §§ 27.002 and 27.003. “The unique language of the TCPA directs courts to decide its applicability

based on a holistic review of the pleadings . . . Our focus . . . has been on the pleadings and on whether,

as a matter of law, they are based on or relate to a matter of public concern. ‘When it is clear from the

plaintiff’s pleadings, that the action is covered by the Act, the defendant need show no more.” Adams v.

Starside Custom Builders, LLC., supra, citing Hersh v. Tatum, 526 S.W. 3d 462, 467 (Tex. 2017).




                                                       14
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 26 of 299



    47. The constitution and the TCPA protect Royce Hassell’s right to sign an affidavit in support of a

petition for a Writ of Garnishment in state district court. A groundless lawsuit punishing him for doing so

violates the TCPA.

    48. The constitution also protects Royce Hassell’s freedom of speech and association. Thus, a

groundless lawsuit filed to punish a party for “activating a business in competition with HCCI” is a matter

of public concern and properly the subject of a TCPA motion to dismiss. (See, the TCPA’s definition of

“matter of public concern” which “includes an issue related to . . . economic well-being.” Tex. Civ. Prac.

& Rem. Code 27.001(7)(B). Also see, for example, laws which prohibit restraint of trade or commerce such

as Chapter 15 of the Tex. Bus. & Com. Code the purpose of which is “to maintain and promote economic

competition in trade and commerce” Tex. Bus. & Com. Code § 15.04; and Section 15.05(a) of the Business

and Commerce Code, wherein “the Legislature included a policy limitation on the freedom between

employers and employees to contract: ‘Every contract, combination, or conspiracy in restraint of trade or

commerce is unlawful.’” Marsh USA, Inc. V. Cook, 354 S.W. 3d 764 (Tex. 2011)).


    II.      ARGUMENT AND AUTHORITIES

          A. THE TCPA

    49. The TCPA exists “to encourage and safeguard the constitutional rights of persons to petition,

speak freely, associate freely, and otherwise participate in government to the maximum extent permitted

by law and, at the same time, protect the rights of a person to file meritorious lawsuits for demonstrable

injury.” Tex. Civ. Prac. & Rem. Code §27.002. To prevent “Strategic Lawsuits Against Public Participation”

from achieving their intended purpose of chilling and stifling these constitutional rights, the TCPA permits

early dismissal after little or no discovery if a suit is “based on, relates to, or is in response to” a party’s

exercise of these specifically-enumerated rights.” See, Tex. Civ. Prac. & Rem. Code §27.003, §27.005, and

§27.006; see also Walker v. Schion, 420 S.W. 3d 454, 458-59 (Tex. App.-Houston [14th Dist.] 2014, no pet.);



                                                      15
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 27 of 299



Rehak Creative Servs., Inc. v. Witt, 404 S.W. 3d 716, 719 (Tex. App.- Houston [14th Dist.] 2013, pet denied),

disapproved of on other grounds by In re Lipsky, 460 S.W. 3d 579, 591 (Tex. 2015).

    50. The TCPA “indicates a legislative intent for an expedited resolution of a defendant’s assertion that

a frivolous lawsuit has been filed against him in retaliation for the exercise of his constitutional right of

free speech, right to petition, or right of association.” Jain v. Cambridge Petroleum Grp., Inc., 395 S.W. 3d

394, 396-97 (Tex. App. -Dallas 2013, no pet.)(footnote omitted). If plaintiff’s theory, even if true,

implicates constitutional rights specified in the TCPA, then the TCPA permits dismissal. See Tex. Civ. Prac.

& Rem. Code §27.005(b); In re Lipsky, 411 S.W. 3d 530, 543 (Tex. App.-Fort Worth 2013, orig. proceeding).

“The quick route to appeal the statute prescribes ensures that a reviewing court considers whether the

plaintiff’s suit would chill a defendant’s protected constitutional right and the merit of claims implicating

them near the inception of the case rather than later in the suit.” Better Business Bureau of Metropolitan

Houston, Inc. v. John Moore Services, Inc., 500 S.W. 3d 26 at 37 [1st Dist.} 2016.

    51. In deciding whether to grant a TCPA motion and thus dismiss a lawsuit against a moving

defendant, the statute directs the trial court to engage in a two-step inquiry. Rehak, 404 S.W. 3d at 723.

First, the defendant seeking dismissal must show “by a preponderance of the evidence that the legal

action is based on, relates to, or is in response to the party’s exercise of (1) the right of free speech; (2)

the right to petition; or (3) the right of association.” Tex. Civ. Prac. & Rem. Code §27.005(b). For this first

prong, doubts must be resolved in favor of the TCPA’s application, as under its own terms the TCPA “shall

be construed liberally to effectuate its purpose and intent fully.” Tex. Civ. Prac. & Rem. Code §27.011.

    52. Once the moving defendant shows that the plaintiffs’ claims relate to the right to petition, the

right of freedom of speech, or the right to associate freely, the burden shifts to the nonmovant to establish

“by clear and Specific evidence a prima facie case for each essential element of the claim in question.”

Tex. Civ. Prac. & Rem Code §27.005(c). If the nonmovant does not meet this burden, then the case against

the moving defendant “shall” be dismissed. Id at §27.005(b).


                                                      16
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 28 of 299



    53. However, even if a nonmovant is able to meet its “clear and specific” burden, the Court

nevertheless “shall dismiss a legal action against the moving party if the moving party establishes by a

preponderance of the evidence each essential element of a valid defense to the nonmovant’s claim.” Id.

at §27.005(d). An appellate court reviews de novo both prongs of a trial court’s determination of a TCPA

motion to dismiss. See, Better Bus. Bureau of Metro Hous., Inc. v. John Moore Servs., Inc., 441 S.W. 3d

345, 353 (Tex. App. -Houston [1st Dist.] 2013, pet. Denied) disapproved of on other grounds by In re Lipsky,

460 S.W. 3d at 591; see also Rehak, 404 S.W. 3d at 726-27.

    54. This suit is another attempt to chill Royce Hassell’s constitution right to petition, the right of free

speech, and the right of association. Thus, the new plaintiff’s claims against Royce Hassell must be

dismissed under the TCPA and HCCI’s Controlling Owners must be sanctioned to prevent future violation

of the TCPA.


        B. First Prong: The New Legal Action Against Royce Hassell Must be Dismissed Because It is
           Based On, Relates To, and Is in Response to Royce Hassell’s Exercise of the Right to Petition
           and Free Speech and His Freedom of Association.

    55. “The TCPA casts a wide net.” Adams v. Starside Custom Builders, LLC, 16-0786 (Tex. 2018). A party

who moves to dismiss under the TCPA must first show by a preponderance of the evidence the claim is

based on, relates to, or in response to the movant’s exercise of the right to petition, the right of free

speech, or the right of association. Tex. Civ. Prac. & Rem. Code §27.005(b).


            (i)      The Right to Petition and Free Speech

    56. The TCPA defines the “[e]xercise of the right to petition” to mean any of the following:

        (A) A communication in or pertaining to;
                (i)     A judicial proceeding;
                (ii)    An official proceeding, other than a judicial proceeding, to administer the law;
        (B) A communication in connection with an issue under consideration or review by a legislative,
            executive, judicial, or other governmental body or in another governmental or official
            proceeding;
            ………………..


                                                      17
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 29 of 299



        (E) any other communication that falls within the protection of the right to petition government
        under the Constitution of the United States or the constitution of this state.

Tex. Civ. Prac. & Rem. Code §27.001(4).

    57. An “official proceeding” is defined as “any type of administrative, executive, legislative, or judicial

proceeding that may be conducted before a public servant.” Id., §27.001(8). “Public servant” is defined

as [among others] “an arbitrator, referee, or other person who is authorized by law or private written

agreement to hear or determine a cause or controversy.” Id. §27.001(9)(c). And, “[c]ommunication

includes the making or submitting of a statement or document in any form or medium, including oral,

visual, written, audiovisual, or electronic.” Id. at §27.001(1).

    58. The “exercise of the right of free speech” is defined as “a communication made in connection with

a matter of public concern.” Tex. Civ. Prac. & Rem. Code Ann §27.001(3).

    59. A “’[m]atter of public concern’ includes an issue related to: (A) health or safety; (B) environmental,

economic, or community well-being; (c) the government; (D) a public official or public figure; or (E) a good,

product or service in the marketplace.” Id. §27.005(d). (Emphasis added).

    60. Because this legal action seeks to chill Royce Hassell’s right to petition to enforce the arbitration

award and Final Judgment, including petitioning for a Writ of Garnishment against HCCI’s bank and signing

an affidavit in support thereof, it impinges on Royce Hassell’s freedom to petition and to speak freely.

    61. The allegations in this new legal action evidence that they are based on, relate to and are in

response to Royce Hassell’s exercise of constitutional right his to petition and free speech. Specifically,

the legal action alleges that Royce Hassell “continues to take actions,” which include “as recently as April

10, 2018, Royce Hassell supported an application for a writ of garnishment against HCCI’s bank account. .

. Knowing that all the funds in those bank accounts were subject to a lien by the bank, and that he would

never obtain a dime from the garnishment, he nevertheless obtained one for the sole purpose of harming

the family business.” Joinder Petition, pg. 3, (para. 2(i).



                                                      18
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 30 of 299



    62. Thus, the legal action itself is evidence of the basis of this legal action includes a communication

by Royce Hassell via in an affidavit used to support a petition for writ of garnishment in a judicial

proceeding. See, Rio Grande H20 Guardian, No. 04-13-00441-CV, 2014 WL 309776, at *3, (Tex, App.-San

Antonio, Jan. 29, 2014, no pet.) (mem. Op.)(holding that pleadings may be considered as evidence for

purposes of TCPA motions to dismiss). Because petitioning for a writ of garnishment and the making of

an affidavit is a constitutionally protected activity, HCCI’s Controlling Owners legal action should be

dismissed under the TCPA for this reason alone. Tex. Civ. Prac. & Rem. Code §27.005(b)(2).


            (ii)    The Right of Association.

    63. The TCPA defines the “exercise of the right of association” to mean “a communication between

individuals who join together to collectively express, promote, pursue, or defend common interests.”

    64. The legal action brought by Royce Hassell’s siblings, who control HCCI, asserts claims that Royce

Hassell for “activat[ed] a business in competition with HCCI, under the corporate name of R. Hassell

Properties, Inc.”. . . and that thereafter “RHP and Tauriello [his business associate], took actions designed

to damage HCCI and its owners, by, inter alia, diverting assets and business opportunities rightfully

belonging to HCCI.” Joinder Petition, Para. 2(c) and Para. 3(g). These allegations state no cause of action.

Instead, they evidence that the legal action is in retaliation for Royce Hassell’s exercise of his right of

association with others, including Terry Tauriello and RHP, “to collectively express, promote, pursue or

defend common [economic] interests” which are TCPA protected communications. (It is also noteworthy

that while HCCI’s Controlling Owners wish to punish Royce Hassell for competing with HCCI, at the same

time they caused HCCI to bring the original suit in December of 2016, which asked this Court to enjoin

Royce Hassell from speaking for or petitioning on behalf of HCCI; the reason, HCCI’s purported and

significantly unverified claim that Royce Hassell is not an owner of HCCI. It would, therefore,, appear that

the combined practical effect of the original suit by the corporation they control and this new legal action



                                                     19
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 31 of 299



brought by the corporation’s controlling owners is that they wish Royce Hassell not to be an owner of

HCCI and also never be allowed to compete with HCCI.

    65. Attempted economic restraint of trade is obviously a matter of public concern. (For example,

“Every contract, combination, or conspiracy in restraint of trade or commerce is unlawful.” Tex. C. Prac.

& Rem Code § 15.05(a).; “It is unlawful for any person to monopolize, attempt to monopolize, or conspire

to monopolize any part of trade or commerce.” Id. § 15.05(b). See, also, Better Business Bureau of

Metropolitan Houston, Inc. v. John Moore Services, Inc., 500 S.W.3d 26, ([1st Dist.] 2016).)

    66. Royce Hassell, RHP and Terry Tauriello are constitutionally permitted to communicate with each

other in association with RHP for the purpose of “expressing, promoting, pursuing, or defending” their

common interests and, obviously, the claims asserted in the Joinder Petition are based on, related to and

are in response to Royce Hassell’s Exercise of constitutionally protected rights.

    67. The legal action should be dismissed because it seeks to chill Royce Hassell’s constitutional right

of free association.


        C. Second Prong: This Suit Must Be Dismissed Because HCCI’s Controlling Owners Have No
           Evidence-Much Less “Clear and Specific” Proof-To Support Each Element of Their Claims
           Against Royce Hassell.

            (i)        The Law: “Clear and Specific” Evidence.

    68. As described above, this case must be dismissed unless HCCI’s Controlling Owners present the

Court with “clear and specific” evidence to support each element of each cause of action that they bring

against Royce Hassell. Tex. Civ. Prac. & Rem. Code §27.005(c). This is a heightened standard that requires

the non-movant to show with evidence specifically “when, where and .. . how” the movant’s conduct was

actionable and how it resulted in injury. In re Lipsky, 460 S.W. 3d at 590-91 (Tex. 2015).

            (ii)       Alleged Breach of Fiduciary Duty.

    69. To establish a claim for breach of fiduciary duty HCCI’s Controlling Owners must establish by clear

and specific evidence the following elements:

                                                     20
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 32 of 299



        (1)   Royce Hassell owed his siblings a Fiduciary Duty;
        (2)   Royce Hassell breached that duty;
        (3)   Causation; and
        (4)   Damages.


    70. The legal action allegations and exhibits of HCCI’s Controlling Owners do not evidence any facts

to support a claim that Royce Hassell owed his siblings who as a group with their father, controlled HCCI

to the exclusion of Royce Hassell. Royce Hassell’s duties ran to HCCI, HCCI sued him for breach of fiduciary

duty, and the arbitrators, who were presented with all the evidence HCCI’s Controlling Owners could

amass which amounted to literally hundreds of thousands of documents, denied HCCI’s claims that Royce

Hassell violated any fiduciary duties to HCCI.

    71. None of the documents amassed by Royce Hassell’s siblings during their eighteen-month

clandestine relationship with conflicted lawyers evidence a confidential relationship, and equally fail to

show they “trusted” Royce Hassell. Just the opposite the evidence actually shows that:

        •      six years ago, his siblings embarked on a mission with conflicted lawyers to “seize” his assets
              through lies and subterfuge (see, for example, Exhibit “48” Joel Massey referral to Coats Rose;
        •     Even before then during the time Royce Hassell was gravely ill his siblings and Liberty Mutual
              through its attorney in fact Rosalyn Hassell insisted that all revenue from joint projects flow
              through HCCI’s banks accounts over which only Royce Hassell’s siblings had signature
              authority even while the siblings were telling Royce Hassell they truly wanted to be his
              partner;
        •     Shawn Hassell Potts persistently in trying to physically, move her office, her accounting staff,
              and even her own separate home care business into Royce Hassell’s own offices;
        •     Shawn Hassell Potts personally went to Royce Hassell’s ailing mother’s house after his mother
              suffered a fall under the guise of providing paid home health care through Blue Iris/Avionn, a
              company owned by Shawn Hassell Potts, and pumped his mother for information;
        •     His siblings required him to sign deed of trust liens on all his personal real estate as a pre-
              condition to “helping” him, which they refuse to released even today even after having lost
              in the arbitration;
        •     His siblings unlawfully asked a CommunityBank President and officer to give them Royce
              Hassell’s private banking information, which he provided without Royce Hassell’s consent.
              (See, Exhibit “25” letter of explanation from CommunityBank to Royce Hassell.
        •     Merged Hassell Contractors with HCCI after an unsuccessful attempt to buy Royce Hassell out
              of the JCH Trust.




                                                      21
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 33 of 299



    72. Royce Hassell’s siblings cannot provide any proof, much less clear and convincing proof that they

had a relationship of trust or confidence with Royce Hassell after he left HCCI in 1991. See, Exhibit “26”

affidavits alleging HCCI and Royce Hassell’s siblings were adverse at all times to him; Exhibit “27” HCCI

Answer Verified by Phillip Hassell when Royce Hassell attempted to protect HCCI’s case against the District

from being destroyed by conflicted lawyers. See also, Exhibit “28” HCCI’s non-suit of the District.

    73. Exhibits “A” and “B” were created in February of 2012 and April of 2013, respectively. The exhibits

fail to raise even a scintilla of evidence, much less clear and convincing evidence, that his siblings had a

“confidential” relationship with him or trusted him in any way. Far from it, Exhibit “A” is a rehashed

2/17/2012, handwritten note which was admitted in the Bankruptcy cases as Document 106-26 in Case

No. 15-32751 on 2/05/2016; and also used in the arbitration by HCCI, which Royce Hassell testified was

mostly dictated by his sister Shawn Hassell Potts while he was on medications following lifesaving

transplant surgery. And, more importantly, it was a document she had earlier agreed to try to get for Mr.

Rose’s law firm so it would begin “seiz[ing]” his assets to pay for the Springwoods Project losses. The idea

that this note, which in part states, “I, Royce James Hassell, propose this Action plan to reduce our debt

and to preserve our ability to pay off our obligations going forward” and includes statements that he must

“Help Phillip/Shawn/Mike in anyway possible from running the office to mopping the floors and to oversee

projects for us to be profitable to pay our obligations” supports the notion they trusted him is untenable

in light of the fact they locked him after he wrote it.

    74. Joinder Petition Exhibit “B,” similarly does not evidence trust in Royce Hassell but mistrust in him.

As evidenced by the multiple exhibit stamp markings his siblings also brought up Exhibit “B” on behalf of

their controlled corporation, HCCI, as Document 106-25 in Bankruptcy case 15-32751 filed of record on

2/05/2016; and also relied on as Exhibit “HCCI 124” in the arbitration. There is no evidence of trust in

statements and accusations of Phillip Hassell as follows:

         •   [Y]ou did not pay the bills that you said you were going to, furthermore you
             paid bills that were not on your aging report which makes what we talked

                                                      22
     Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 34 of 299



            about not correct. Living expenses are not bills to vendors or subcontractors.
            (Joinder Petition, Exhibit “B,” Page 1.)
        •   Yes I am disappointed because I don’t understand what you are doing, the
            hole keeps getting deeper. (Joinder Petition, Exhibit B, page 1.)
        •   I have a meeting with Dad tomorrow about my meeting with the bonding
            company next week, he is going to blow a gasket with the bills not being paid
            like I presented to him.” (Joinder Petition Exhibit C, page 3.)

    75. “B” does show his siblings were controlling Royce Hassell’s own monies in the joint ventures which

already had been received from the owners, although his siblings were telling him they were making him

“advances.” At that time in Royce Hassell’s illness his siblings were lying to him about the monies coming

in on his behalf and what they were doing with it. In the meantime, Exhibit “B” evidences that during that

time Royce Hassell was having to beg his siblings for his own money to pay his living expenses.

    76. Jason Hassell has presented no evidence, and has none, that he trusted Royce Hassell or had

confidence in him. If he did, he waived those claims on September 2, 2013, when Jason told Royce Hassell

in an e-mail “I no longer wish to be contacted about these “TRUST” issues any further.”

    77. Corporate officers do not owe a fiduciary duty to individual shareholders absent a contract or

special relationship between them in addition to the corporate relationship. Cotton v. Weatherford

Bancshares, Inc., 187 S.W. 3d 687, 698 (Tex. App.-Fort Worth 2006, pet. denied.)       HCCI’s Controlling

Owners present no clear and convincing evidence of such a relationship or contract.

    78. Additionally, even if a cause of action existed for diminution of stock value, HCCI’s Controlling

Owners cannot produce evidence, clear and convincing or otherwise, that Royce Hassell’s conduct caused

HCCI damages and thus diminished the value in HCCI stock.

    79. Because HCCI’s Controlling Owners cannot provide the required proof of each of the elements of

their breach of fiduciary duty claim, the claim must be dismissed under the TCPA. Tex. Civ. Prac. & Rem.

Code § 27.005(c).


            (iii)   Alleged Fraudulent Inducement.



                                                   23
        Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 35 of 299



    80. To establish a fraud claim, HCCI’s Controlling Owners must establish by clear and specific evidence

that:

         (1) Royce Hassell made a material representation of fact;
         (2) The representation of fact was false;
         (3) When the representation of fact was made, the speaker knew that it was false or made the
             representation recklessly without any knowledge of its truth and as a positive assertion;
         (4) The speaker made the representation with the intent that the person to whom the
             representation was made act upon it;
         (5) The person to whom the representation was made acted in justifiable reliance on the
             representation; and
         (6) The representation caused damages.

Exxon Corp. v. Emerald Oil & Gas Co., 348 S.W. 3d 194, 217 (Tex. 2011); Italian Cowboy Partners, Ltd. V.

Prudential Ins. Co. of Am., 341 S.W. 3d 323, 337 (Tex. 2011); see also, Aquaplex, Inc. v. Rancho La Valencia,

Inc., 207 S.W. 3d 768, 774 (Tex. 2009).

    81. Royce Hassell’s siblings have no evidence that Royce Hassell made any false representations to

induce them to agree that HCCI enter into the Hassell 2012 Joint Venture, much less evidence of false

representations by him that the partnership was for insurance purposes only.

    82. Far from showing Royce Hassell was induced any partnership, Joinder Exhibit “C,” is a note Phillip

Hassell asked Royce Hassell while Phillip Hassell was fifteen months into an eighteen-month sting

operation to spy on Royce Hassell for Mr. Rose’s law firm, and while he was in constant secret

communications with them. Further the note does not say the partnership, which was already months

into operation, is not for profit but states accounting was to continue “as is.” Since the partnership was

induced by Phillip Hassell and not Royce Hassell (see, Exhibit “7” Phillip Hassell’s “To All” letter), and Phillip

Hassell now says the agreement was not intended to “be real,” if anything Exhibit “C” evidences that

Royce Hassell’s siblings wrongfully induced him and not the other way around. Royce Hassell was induced

to perform his obligations under a partnership of corporations he, a United States Bankruptcy Judge, two

state court judges and a panel of three arbitrators believe “is real.” To that end Royce Hassell trustingly

combined his life earned resources, including his companies’ contracts, employees, equipment and


                                                       24
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 36 of 299



goodwill, into the partnership which his siblings then allowed conflicted lawyers to destroy as HCCI’s

corporate counsel. See, Exhibit “13”.

    83. Those same conflicted lawyers fabricated false narratives around Exhibit “C.” As early as 2013,

conflicted lawyers began keeping the Hassell’s fighting between themselves by funneling all Hassell

matters into an arbitration stacked with an arbitrator willing to hide his relationship with the lawyers who

later, after it was too late, was removed for evident partiality. (Exhibit “49”). Before the arbitration, in a

mediation Judge Carter ordered after Micky Das told Judge Carter Coats Rose lawyers were not involved,

Coats Rose lawyers and a large supporting staff showed up and presented Exhibit “C” as the focal point of

a forty-page power point presentation they prepared to show Royce Hassell lacked credibility. At the

February 2014 mediation laughter emanated from the room occupied by conflicted lawyers and Royce

Hassell’s siblings following a joint session wherein Royce Hassell confronted the lawyers face to face with

evidence that they were conflicted and should withdraw because they were harming HCCI’s suit against

the District.

    84. In court after the mediation Micky Das once again led Judge Carter to believe Coats Rose lawyers

were not involved by writing: “Nothing has changed since the Defendants [HCCI, HMS, James Hassell]

sought arbitration, or since this Court ordered mediation and subsequently granted the motion to compel

arbitration. . . This lawsuit involves a dispute arising from and related to the business relationship among

the parties. That business relationship was memorialized in one, written joint-venture agreement, which

contains an arbitration provision. The dispute comes within the scope of that provision, and there is no

argument or evidence before this Court that contests the validity of the written provision or its

enforceability. Exhibit “29,” Defendant’s Response to Plaintiffs’ Various Motions . . .”

    85. Further, the idea that Royce Hassell would combine his life earned companies into HCCI just so

they could get insurance is fantastical. Even assuming that story could be believed, which it cannot, had

Phillip Hassell even suggested the possibility of such a scheme to his wife, Rosalyn Hassell who is the


                                                     25
     Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 37 of 299



licensed insurance agent responsible for obtaining insurance for the venture, she would have been

committing insurance fraud by seeking to obtain insurance on that basis.

    86. HCCI’s Controlling Owners cannot produce any evidence, much less clear and convincing

evidence, of what they claim that Royce Hassell represented that he wanted or needed a partnership for

insurance purposes “ONLY” or that the Hassell 2012 Joint Venture was anything but a “for profit”

partnership. Judge Isgur specifically overruled such ridiculous notions at a transcribed hearing (see,

Exhibit “30” below) before issuing a written Memorandum Opinion, now more than three years old and

un-appealed, upholding the validity of the agreement which HCCI’s owners newly attack herein. (Exhibit

“5,” Memorandum Opinion dated May 11, 2015).

        THE COURT: Well, up until this morning I thought that your clients [HCCI, HMS
        and James Hassell] disputed that the joint venture agreement had assets that it
        pertained to.
        MR. KITCHENS: We don’t believe that it does have assets.
        THE COURT: Well - -
        MR. KITCHENS: I mean we believe that it was formed - - -
        THE COURT: -- it had contracted - -
        MR. KITCHENS: - -for the purpose of allowing Mr. Royce Hassell to get insurance.
        THE COURT: No, it had a profit and loss sharing agreement - - if I were to stop
        the testimony now, then there’s an agreement that certain contracts are going to
        have profit and loss sharing arrangement between the joint venturers.
        MR. KITCHENS: For tax purposes, Your Honor.
        THE COURT: Not for tax purposes, for money purposes. And as to whether that
        makes for a partnership is the argument we’re going to have. But I hadn’t
        understood that until today.
        MR. KITCHENS: Okay.

    87. Exhibit “30”, Transcript of Hearing March 25, 2015, Page 127, ll. 8 through 128, ll. 3.


    88. HCCI’s Controlling Owners cannot provide the required proof of each of the elements of their

claim that Royce Hassell fraudulently induced the Hassell 2012 Joint Venture by representing that the

partnership “was never meant to be a real agreement to split profits on construction jobs.” In fact, the

opposite is res judicata. The claim must be dismissed under the TCPA. Tex. Civ. Prac. & Rem. Code §

27.005(c).


                                                    26
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 38 of 299




            (iv)     Claim for Alleged False Affidavit in Support of Garnishment Petition.

    89. HCCI’s Controlling Owners present no evidence to support their TCPA barred third set of claims

beginning at Joinder Petition paragraph 2.i. which complains that Royce Hassell signed an affidavit which

“supported an application for a writ of garnishment against HCCI’s bank account, by intentionally giving

misleading information therein.” Royce Hassell is constitutionally permitted to garnish a judgment

debtor’s bank when the judgment debtor has not superseded the judgment.

    90. The allegations of Royce Hassells brothers and sister do not state a claim upon which relief can

be granted but, even more compelling is the fact that HCCI’s Controlling Owners do not identify any

particular statement in Royce Hassell’s affidavit which is false or show how it is untrue. In any event,

Royce Hassell stands by his affidavit which he has sworn is true in all respects. The allegations are evidence

that his siblings desire to stop Royce Hassell from petitioning to enforce the Final Judgment. Therefore,

the allegations are proof that this action is based on, relates to and is in response to Royce Hassell’s

exercise of his constitutional rights to petition and free speech.


        D. The Legal Action Against Royce Hassell Must Be Dismissed Under the TCPA Because Royce
           Hassell Has Established Each Essential Element of An Affirmative Defenses to This Suit.


            (i)      Section 27.005(d) of the TCPA.

    91. Under section 27.005(d) of the Act, “the court shall dismiss a legal action against the moving party

if the moving party establishes by a preponderance of the evidence each essential element of a valid

defense to the nonmovant’s claim.” Tex. Civ. Prac. & Rem. Code § 27.005(d). This is true even if the

nonmovant satisfies its “clear and specific” burden of proof discussed above. Id.

            (ii)     Lack of Standing and/or Capacity.

    92. HCCI’s owners lack capacity to bring the corporation’s claims on their own behalf. By filing this

motion Royce Hassell does not waive his objection to the lack of capacity of HCCI’s Controlling


                                                     27
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 39 of 299



Shareholders to bring claims for damages of HCCI simply because the arbitration award diminishes the

value of their stock in the corporation. Even if getting a judgment against a corporation could be

considered a wrong, “[a] cause of action against one who has injured a corporation belongs to the

corporation and not to the shareholders. A corporate stockholder cannot recover damages personally for

a wrong done solely to the corporation even though he may be injured by that wrong.” Sawnk v.

Cunningham, I258 S.W. 3d 647 (Tex. 2008) citing Wingate v. Hajdik, 795 S.W. 2d 717, 719 (Tex. App.-Fort

Worth 2007, pet denied). Here, HCCI’s Controlling Owners sue Royce Hassell because he is attempting to

collect a judgment against HCCI for profits he is owed from a partnership between HCCI and his

corporations. Even if he had committed some wrong, which he denies, “[t]he individual shareholders

have no separate and independent right of action for wrongs done to the corporation that merely result

in depreciation in the value of their stock.” Swank, supra, at 661.

    93. “The question of standing is a legal question regarding subject-matter jurisdiction which cannot

be waived.” Fitness Evolution, L.P. v. Headhunter Fitness, LLC, 05-13-00506-CV, (Tex. App.-Dallas (5th Dist.)

2015). However, since a challenge to a party’s capacity to participate in a suit may be waived (Id.), Royce

Hassell chooses not to waive them. See, Fitness Evolution, L.P. v. Headhunter Fitness, LLC, 05-13-00506-

CV, (Tex. App.-Dalls [5th Dist.] 2015).

             (iii)   Limitations.

    94. The purpose of limitations is to prevent stale or fraudulent claims. Kerlin v. Sauceda, 263 S.W. 3d

920, 925 (Tex. 2008). The statute of limitations bars the new suit by HCCI’s Controlling Owners brought

more than seven years after the evidence they proffer shows they suspected Royce Hassell of wrongdoing.

Section 16.004(a)(4) of the Civil Practice and Remedies Code provides a “[p]erson must bring suit on [fraud

or breach of fiduciary duty] not later than four years after the date the action accrues.” Id. (4) and (5).

Exhibit “B” to the legal action is an e-mail chain of March 2011, which evidences that far from trusting

Royce Hassell his siblings believed he had misapplied funds. Additionally, there is evidence that as far


                                                     28
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 40 of 299



back as 2011, HCCI’s Controlling Owners were even spying on him by unlawfully requesting his private

banking information from a bank president of CommunityBank, the subject to the writ of garnishment

Royce Hassell’s siblings want to stop him from pursuing. Exhibit “25”.

    95. Evidence that no confidential relationship existed includes between Royce Hassell and his siblings

during this time includes affidavits of Phillip Hassell prepared by conflicted lawyers representing their own

interests which aver that from January of 2012, HCCI and his siblings were “adverse” to Royce Hassell and

his companies “at all times.” See, Exhibit “26.” It is now more than six years later and any claims for

breach of fiduciary duty, fraudulent inducement, and unfair competition against Royce Hassell are clearly

barred by limitations. Just the opposite, Royce Hassell’s siblings promises him they would watch his back

while he was sick.

    96. A misrepresentation constitutes fraudulent concealment when it prevents the plaintiff from

discovering a wrong. Kanon v. Methodist Hosp., 9 S.W. 3d 365, 369 (Tex. App.-Houston [14th Dist.} 1999,

no pet.) disapproved on other grounds, Ernst & Young, LLP v. Pacific Mut. Life Ins. Co., 51 S.W. 3d 573 (Tex.

2001). Royce Hassell’s siblings were hiding a relationship with and following the directions of Mr. Rose’

law firm from January of 2012 forward with the intent of taking what belonged to Royce Hassell and his

companies for themselves.

    97. The “counterclaims” made by Michael Hassell, Phillip Hassell and Shawn Hassell Potts do not arise

out of the same action or occurrence that is the basis of Royce Hassell’s defending counterclaims he

asserted when his siblings caused the family corporation, HCCI, to sue him in December of 2016, in the

middle of the arbitration. HCCI’s suit falsely alleges Royce Hassell is not an owner.

    98. Jason Hassell brings an original suit, not by way of counterclaims, arguing the same thing his

controlled corporation argued in bringing this original suit.

            (iv)     Res Judicata




                                                     29
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 41 of 299



    99. “Res judicata precludes relitigation of claims that have been finally adjudicated, or that arise out

of the same subject matter and that could have been litigated in the prior action.” Amstadt v. United

State Brass Corp., 919 S.W. 2d 644 (1966), citing Barr v. Resolution Trust Corp., 837 S.W. 2d 627, 628 (Tex.

1992). Res judicata entails proof of a final judgment on the merits by a court of competent jurisdiction;

identity of parties or those in privity with them; and a second action based on the same claims as were

raised or could have been raised in the first action. See, Texas Water Rights Comm’n v. Crow Iron Works,

582 S.W. 2d 768, 771-72 (Tex. 1979). Although [“[g]enerally people are not bound by a judgment in a suit

to which they were not parties, the doctrine of res judicata creates an exception to this rule by forbidding

a second suit arising out of the same subject matter of an earlier suit by those in privity with the parties

in the original suit.” Amstadt, pg. 653.

    100.        In the arbitration Post Hearing Brief of HCCI prepared by conflicted lawyers including Mr.

Rose’s law firm listed the “parties” on the claimants’ side as follows:

    Claimants are James C. Hassell (“JCH”) and Hassell Construction Company, Inc. (“HCCI”).
Counter-Respondents are Hassell Management Services, LLC (“HMS”), Shawn Potts, James C.
Hassell, and HCCI. (Because Respondent Royce Hassell has brought a derivative claim on behalf
of HCCI against HCCI’s and HMS’ officers and directors, putative Counter-Respondents are also
those officers and directors, i.e., Phillip Hassell and Michael Hassell.) Claimants and Counter-
Respondents will be collectively referred to as Claimants when their individual names are not
used.”

    Exhibit “31”, Claimants’ Post Hearing Brief, pg. 1.

    101.        Prior to filing that brief Mr. Rose’s law firm admitted it represented selected HCCI owners,

including three of the four siblings now bringing a new suit as HCCI. (Exhibit “44”).

    102.        As hereinbefore set out, HCCI’s Controlling Shareholders were in privity with HCCI in the

arbitration and were actually, if not virtually represented. As a result, the claims they now brought again

for breach of fiduciary duty and fraudulent inducement on the part of Royce Hassell are barred by res

judicata.




                                                     30
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 42 of 299



    103.        In fact, the only new claims asserted in the Joinder Petition are that Royce Hassell wrongly

petitioned for a writ of garnishment and wrongfully competes against HCCI, which claims evidence this is

a TCPA barred suit to punish Royce Hassell for exercising his constitutional rights. As a result, those claims

must be dismissed pursuant to the TCPA.

    104.        Claims of breach of fiduciary duty by Royce Hassell to HCCI which were pursued in the

arbitration were denied. See, Exhibit “1”, December 7, 2017, Arbitration Award, pg. 4 “The award is in full

settlement of all claims related to the Joint Venture Agreement and the business relationship between the

parties. All claims not expressly granted herein . . . are hereby DENIED.”

    105.        The decision of the arbitrators, that the agreement between HCCI and Royce Hassell’s

companies is a valid agreement, was initially argued for HCCI and its controlling owners by Micky Das and

was relied on by Judge Kyle Carter to compel arbitration. Since then then another state district court

judge, Frederika Phillips, a United States Bankruptcy Court Judge (Judge Marvin Isgur), and the arbitrators

have upheld the validity of the agreement.

        •   See, Exhibit 1, Final Arbitration Award;

        •   See, Exhibit “32” State District Judge Kyle Carter’s Orders Compelling Consolidation and
            Arbitration at HCCI’s request based on the validity of the CJVA and its arbitration clause;


        •   See, Exhibit “5,” Memorandum Opinion dated May 11, 2015, of United States Bankruptcy
            Court Judge Marvin Isgur; Also see, Exhibit “30”, Transcript of hearing preceding the
            Memorandum Opinion wherein Judge Isgur overruled HCCI’s attempts to limit the terms of
            the CJVA for “insurance purposes” or for “tax purposes” as follows:

            See, Exhibit “2” Final Judgment entered by Harris County District Judge Frederika Phillips
    confirming the Final Arbitration Award.

    106.        Recently, in two bankruptcy court cases filed by these same siblings attempting to re-

open issues decided years ago, U.S. Bankruptcy Judge Isgur found them to be in bad faith. See, Exhibit

“6”, Transcript of Emergency Bankruptcy Hearing, March 9, 2018, page 17, ll. 20-21 The Court: “I find this

case was removed in bad faith, never should have been removed.” This ruling came after attorney Bogdan


                                                       31
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 43 of 299



Rentea could not explain to Judge Isgur why he had filed the involuntary petition or the removal action

and finally confessed it is because HCCI does not have the funds to pay the arbitration award. (See Exhibit

“6”, Transcript Emergency Bankruptcy Hearing, March 9, 2018, pg. 17, ll. 17-18.).

    107.          Hours after Bogdan Rentea told Judge Isgur he would like to have the case remanded to

Judge Carter’s Court, Judge Carter recused himself from the case which he had originally compelled to

arbitration in March of 2014, citing “a history” with Bogdan Rentea. (See, Exhibit “33,” Judge Carter’s self

recusal order).

    108.          On the same day Judge Carter recused himself, the arbitration case was transferred to a

new Harris County Judge, the Honorable Frederika Phillips (Exhibit “33”). In due course, Judge Phillips

struck the siblings belated attempts to officially intervene in the arbitration. (Exhibit “4”). She then

confirmed the arbitration award in a Final Judgment (Exhibit “2”) which HCCI’s Controlling Owners now

do not wish HCCI to pay.

    109.          Wishing to do over the failed outcome of the arbitration, which they themselves caused

to be compelled in the first place, to do over the results of their bad faith Bankruptcy Court removal

attempt which they initiated, and to do over their failed belated attempt to intervene in the arbitration

by collaterally attacking the judgment through a separate action, Michael Hassell, Shawn Hassell Potts,

Phillip Hassell and Jason Hassell filed their Joinder Petition. The Joinder Petition claims of fraud and breach

of fiduciary duty related to the relationship of HCCI with Royce Hassell’s companies have been previously

filed and decided. See, for example, Exhibit “34”, HCCI’s “Demand for Arbitration” filed on May 2, 2014,

alleging Royce Hassell’s “Breach of Fiduciary Duty” (para. 39) and “Fraud” (para. 38); and, “HCCI’s First

Amended Demand for Arbitration” making claims against him for “Breach of Contract,” “Fraud,”

“Negligent Misrepresentation,” “Breach of Fiduciary Duty,” and “Business Disparagement,” at pages 39-

43; and HCCI’s “Supplemental Arbitration Demand.




                                                      32
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 44 of 299



    110.         This legal action asserts no new claims but seeks to rehash arguments and “documents”

used repeatedly by Mr. Rose’s law firm and its co-counsel Bogdan Rentea in other proceedings. The three

exhibits to the Joinder Petition evidence by their markings repeated prior use in other courts and in the

arbitration. (See, Joinder Petition Exhibits A, B, and C).

    111.         HCCI’s Controlling Owners have no evidence that any funds of HCCI were diverted to RHP.

In fact, the claims are such a frivolous and obvious attempt to financially coerce Royce Hassell that even

Coats Rose and Bogdan Rentea agreed to drop those claims in the arbitration after Royce Hassell sought

an emergency hearing.

    112.         It is not surprising HCCI chose to drop those claims, since Royce Hassell did nothing wrong

by recapitalizing a dormant company with a business associate he could trust after Royce Hassell’s own

siblings locked out of HCCI and his own partnership’s contracts. The newly asserted, time barred claims

are frivolous and are not supported by any evidence much less clear and convincing evidence. The claims

are based on facts known to Royce Hassell’s siblings since July of 2013, more than four years before the

claims were asserted. See, for instance, HCCI’s May 2, 2014, Demand for Arbitration describing events in

July of 2013, alleged that “on July 15, 2013, Phil Hassell would meet with Royce Hassell the RHC offices to

again discuss reduction of forces, the line of credit, and equipment, and to create a plan on what needed

to happen. It was at this meeting Royce Hassell would bring up to Phil that he had several people that

wanted to invest in a new company with him completely separate from HCCI and Royce’s other entities .

. . A few days later at a meeting with HCCI, Mr. Hassell would confront Royce Hassell about starting

another company . . . Royce Hassell would storm out of the meeting, gather his things from his office and

tell Phil he was done – he refused to work for HCCI any longer and he quit.” Exhibit “34”, Demand for

Arbitration (para. 30)(emphasis added); Exhibit “35” Petition against RHP; and Exhibit “36” proposal of

Coats Rose and Bogdan Rentea to non-suit RHP in arbitration, which they did.




                                                      33
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 45 of 299



     113.         Moreover, the value of the stock of HCCI’s controlling owners actually increased as a

result of the portion of the Final Arbitration Award wherein the arbitrators awarded HCCI an offset against

Royce Hassell’s share of the partnership profits equal to the debt HCCI claimed was owed on the line of

credit which Royce Hassell argued was owed because of the Springwoods Project losses. See, also, same

day audit confirmations Royce Hassell was asked to sign with the Springwoods Project claims as collateral.

Exhibit “14.” That benefit was obtained for them by Mr. Rose’s law firm in the arbitration!

     114.         Royce Hassell’s siblings are estopped from arguing the Hassell 2012 Joint Venture was not

real after they argued in other cases “[i]n 2012, Claimant HCCI, and Respondents R. Hassell Holding

Company, Inc. R. Hassell & Company, Inc., R. Hassell Builders, Inc. and G.R. Group Resources LLP formed

a joint venture and executed a Construction Joint Venture Agreement (the “JVA”) dated July 1, 2012” with

no mention of RHP, new claims against RHP are frivolous. See, for example, documents such as, Exhibit

“37”, Motion to Compel Arbitration at para. 1; Exhibit “34”, HCCI’s Arbitration Demand at para. 3; HCCI’s

First Amended Demand for Arbitration of January 12, 201511; and, HCCI’s Supplement Arbitration

Demand.

     115.         Importantly, Royce Hassell’s siblings are bound by the successful arguments of their own

lawyers (especially since they were simultaneously Exxon’s Lawyers and loyal to the District) that the CJVA

binds non-signatories’ “factually related to and factually intertwined” claims which are “significantly

related to and factually intertwined with the JVA” (See, Exhibit “34”, HCCI’s Arbitration Demand at para.

4, and HCCI’s First Amended Arbitration Demand at para. 6.) No question exists that the Joinder Petition

claims are factually related and factually intertwined with the CJVA.

            (v)       Estoppel




11
  The certificate of service on HCCI’s “First Amended Demand for Arbitration” is erroneously dated
January 12, 2014, but was served on January 12, 2015.

                                                     34
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 46 of 299



    116.        HCCI’s Controlling Owners are estopped at law and in equity from asserting claims that

Royce Hassell breached his fiduciary duties in relation to the CJVA or that the CJVA is “not real:”

        (a) Estoppel by Record or Judicial Estoppel: A party is estopped from asserting a position
            contrary to that taken under oath in an earlier judicial proceeding to gain an unfair advantage.
            Ferguson v. Building Materials Corp., 295 S.W. 3d 642, 643 (Tex. 2009).

    117.        The verified pleadings, signed affidavits, deposition testimony, court testimony, sworn

arbitration testimony as well as the explanations of counsel made by HCCI’s Controlling Owners in earlier

proceedings contradict the positions the siblings now assert regarding the validity of the CJVA.

    118.        Specifically, Phillip Hassell has repeated verified the CJVA is a valid, enforceable

agreement with a valid, enforceable arbitration clause and caused his controlled corporation HCCI to take

the same position. For example, Phillip Hassell verified both for HCCI and Phillip Hassell’s HCCI’s Motion

to Compel Arbitration which states “[i]n 2012, Plaintiffs and Defendants formed a joint venture and

executed a Construction Joint Venture Agreement (“the JVA”) dated July 1, 2012. The JVA contains a

broad arbitration provision that mandates the arbitration of all disputes that arise between the parties. .

. Accordingly, Plaintiffs’ claims are subject to binding arbitration. . . Plaintiffs’ attempt to avoid their

contractual obligation to arbitrate their claims should not be countenanced. Whether a valid arbitration

agreement exists is a question of law. . . Because a valid, enforceable arbitration agreement exists

between Plaintiffs and Defendants, this Court has no discretion but to compel arbitration . . . ” Exhibit

“37”, Motion to Compel, pages 1 and 3; and Phillip Hassell’s verifications for HCCI and HMS (a company

in which Royce Hassell has no ownership). Phillip Hassell’s verification swears under oath that “he has

personal knowledge of the facts contained [in the motion to compel] and that all factual statements are

true and correct.” Exhibit “45”, Phillip Hassell’s verification for HCCI and Exhibit “46”, page 10, Phillip

Hassell’s Verification for HMS.


        (b) Estoppel by Contract: A party may not deny the terms of a valid contract which has not been
            set aside by fraud, accident or mistake.


                                                    35
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 47 of 299



    119.         The only two signatories to the CJVA, Phillip Hassell and Royce Hassell, have both given

sworn testimony that the CJVA is a valid enforceable contract.

    120.         The CJVA has not been set aside by fraud, accident or mistake. HCCI’s attorneys have

argued in various courts and the arbitration the agreement is valid before and after deciding to not appeal

Judge Isgur’s 2015 Memorandum Opinion, so holding. Royce Hassell’s siblings cannot now deny the terms

of the contract they have repeatedly caused their controlled corporation to embrace for purposes of

obtaining relief. Mathews v. Sun Oil Co., 411 S.W. 2d 561, 564 (Tex. App.-Amarillo 1996), aff’d., 425 S.W.

2d 330 (Tex. 1968). Now that Royce Hassell and his companies have acted in reliance on the agreement

his siblings may not be permitted to disavow his just compensation for the acts he did in performance of

the contract. 31 C.J.S. Estoppel and Waiver §70-73.

        (c) Equitable Estoppel: Equitable estoppel prevents a party from changing its position after
            misrepresenting or concealing facts which the other party relied on to its detriment. Sefzik,
            v. City of McKinney, 198 S.W. 3d 884, 895 (Tex. App.-Dallas 2006, no pet.). The elements of
            the equitable estoppel defense are: 1) the plaintiff made a false representation to, or
            concealed a material fact from, the defendant; 2) the plaintiff intended that its representation
            or concealment be acted on; 3) the plaintiff knew or had the means of knowing the real facts;
            4) the defendant neither knew nor had the means of knowing the real facts; 5) the defendant
            relied on the representation or concealment to its detriment. Johnson & Higgins v. Kenneco
            Energy, Inc., 962 S.W. 2d 507, 515-16 (Tex. 1998).

    121.         HCCI’s Controlling Owners engaged in knowing concealment and false representations

with intent that Royce Hassell act without knowledge of the true facts and in reliance on the false

representations. Phillip Hassell proposed the Hassell 2012 Joint Venture in the presence of Mike Hassell

in August of 2012. After the partnership began operations Shawn Hassell Potts told the accountant for

the partnership, Steve Ligon, that the partnership was real; HCCI’s Controlling Owners told the insurance

company the agreement was real; and HCCI’s Controlling Owners made repeated representation to Royce

Hassell that it was real.

    122.         Although HCCI’s Controlling Owners now claim they intended the agreement to be fake

they were misrepresenting and concealing the fact they thought it was fake from Royce Hassell, who had


                                                    36
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 48 of 299



no means of knowing they believed the agreement was fake, and who relied on the agreement to his

grave detriment.

    123.        Because HCCI’s Controlling Owners caused Royce Hassell (and other third parties) to

believe the agreement was real and Royce Hassell relied on those representations to his detriment, HCCI’s

Controlling Owners are estopped from denying the validity of the agreement.

        (d) Promissory Estoppel: Promissory estoppel (“justifiable reliance”) is an affirmative defense
            which prevents a party from claiming that a contract is invalid or unenforceable. Nagle v.
            Nagle, 633 S.W. 2d 796, 800 (Tex. 1982). The elements of promissory estoppel are 1) a
            promise by the plaintiff to the defendant; 2) the defendant reasonably and substantially relied
            on the plaintiff’s promise to its detriment; 3) the plaintiff know or should have known its
            promise would lead the defendant to some definite and substantial injury; and 4) injustice
            can be avoided only by enforcing the plaintiff’s promise.

    124.        In December of 2010, when Royce Hassell was gravely ill, Phillip Hassell, Michael Hassell,

and Shawn Hassell Potts gave Royce Hassell a letter written by Phillip Hassell’s wife, Rosalyn Hassell, that

they “truly” wanted to be his partner if Royce Hassell would turn over the running of the finances on jobs

with HCCI over to them, which he did, i.e., see Joinder Petition exhibits “A” and B.” In July of 2012, while

conspiring with conflicted attorneys Phillip Hassell proposed a sharing of profits combining of resources

partnership if HCCI could have 75% of the profits from the venture and Royce Hassell would take 25%

which Royce Hassell accepted. HCCI’s owners claim herein the agreement was not real. However, Royce

Hassell relied on the agreement to his great detriment and injustice can only be avoided by enforcing the

promises they made. HCCI’s Controlling Owners are estopped from asserting the CJVA is a fake.

        (e) Quasi Estoppel: Quasi estoppel is an equitable doctrine that prevents a party from asserting
            to another’s disadvantage, a right that is inconsistent with a position previously taken by that
            party. Lopez v. Munoz, Hockema & Reed, LLP, 22 S.W. 3d 857, 864 (Tex. 2000). The elements
            of quasi-estoppel are: 1) the plaintiff acquiesced to or accepted a benefit under a transaction;
            2) the plaintiff’s present position is inconsistent with its earlier position when it acquiesced to
            or accepted the benefit of the transaction; 3) it would be unconscionable to allow the plaintiff
            to maintain its present position, which is to another’s disadvantage. Id.

    125.        Here, HCCI’s Controlling Owners have taken 75% plus Royce Hassell’s share of the Hassell

2012 Joint Venture profits and used them to pay conflicted attorneys Royce Hassell warned them about


                                                     37
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 49 of 299



in 2013. HCCI also accepted the benefits of the Hassell 2012 Joint Venture combing of assets including

Royce Hassell’s long time employees, the use of his equipment and the use of his real estate equity to

shore up their out of control spending. It would be unconscionable to allow HCCI’s Controlling Owners to

maintain their present position in this case to the grave disadvantage of Royce Hassell.


            (vi)       Accord and Satisfaction; Settlement.

    126.            Any claimed debt of Royce Hassell or his companies to HCCI has been paid with Hassell

2012 Joint Venture profits. Thus, there is no debt for which Royce Hassell and his companies are

responsible.

    127.            Further, any claims HCCI might have had against Royce Hassell as a result of his

association with RHP were compromised and settled by attorneys Patrick Gaas and Bogdan Rentea, on

behalf of the Hassell’s they represent during the same hearings they agreed to drop all claims against RHP

as well as their threat to make claims against Royce Hassell’s 86-year-old mother-in-law and his two sons,

in exchange for Royce Hassell dropping his objections to the arbitration on the grounds of inability to pay.

Their clients which include Royce Hassell’s siblings are bound by that agreement which this suit violates

because Royce Hassell performed his end of the bargain to his detriment. Lopez v. Munoz, Hockema &

Reed, LLP, 22 S.W. 3d 857, 863 (Tex. 2000).

            (vii)      Waiver

    128.            Waiver is the intentional relinquishment of a know right or conduct inconsistent with

claiming that right. Frazier v. GNRC Realty, LLC, 476 S.W. 3d 70 (Tex. App.-Corpus Christi 2014, pet denied.)

The elements of waiver are:

                       (1) Existing right, benefit or advantage;
                       (2) actual or constructive knowledge of its existence; and
                       (3) an actual intent to relinquish the right inferable from the conduct.

Ohrt v. Union Gas Corp., 398 S.W. 3d 315 (Tex. App.-Corpus Christi 2012, pet. denied).



                                                      38
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 50 of 299



    129.         HCCI and Royce Hassell’s siblings, through the own lawyers, intentionally waived any

rights to sue Royce Hassell based on his ownership of RHC, and waived the right to sue RHP or any of its

owners and a host of other parties they had threatened to sue such as Royce Hassell’s 86 year-old mother-

in-law and his two sons, Royce Hassell’s secretary and Royce Hassell’s brother in law, in exchange for

Royce Hassell going into debt to pay the arbitration costs for an arbitration which benefit the District and

Exxon.

    130.         Moreover, HCCI’s Controlling Owners claimed the rights, benefits and advantages of the

CJVA on numerous occasions. As a result, even if they once believed it was a fraudulently induced

agreement-which it was no on the part of Royce Hassell- they exhibited conduct of actual intent to

relinquish the right inferable from claiming the agreement was invalid. By relying on the terms CJVA to

obtain benefits, not the least of which was the arbitration they compelled by it, HCCI’s Controlling Owners

have waived the right to now claim the agreement is “not real.”

            (viii)   Ratification; Detrimental Reliance; Ultra Vires Contract and Unclean Hands.

    131.         The elements of ratification include (1) approval by act, word, or conduct; (2) with full

knowledge of the facts of the earlier act; and (3) with the intention of giving validity to the earlier act.

Jamail v. Thomas, 481 S.W. 2d 485, 490 (Tex. App.-Houston [1st Dist.] 1972, writ ref’d n.r.e.).

    132.         Beginning with repeatedly asserting the validity of the CJVA and also of its arbitration

clause in 2013, HCCI’s Controlling approved the terms of the contract (to include a sharing of profits) with

full knowledge of the facts they now claim mean the agreement was not for “for profit” but for purposes

of deceiving an insurance company of which Phillip Hassell’s wife, Rosalyn Hassell is “attorney in fact.”

Having ratified the CJVA, HCCI’s Controlling Owners have ratified its terms which the arbitrators found

entitles Royce Hassell’s companies to profits which HCCI now owes.


         E. Because Dismissal is Proper, the TCPA Requires the Court to Award Royce Hassell His Court
            Costs, Attorney’s Fees and Expenses, and to Sanction Michael Hassell, Phillip Hassell, Shawn
            Hassell Potts and Jason Hassell.

                                                    39
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 51 of 299



    133.        If the Court dismisses this new suit under the TCPA, then it “shall” award Royce Hassell

his “court costs, reasonable attorney’s fees, and other expenses incurred in defending against the legal

action as justice and equity may require.” Tex. Civ. Prac. & Rem Code § 27.009(a)(1). In other words, the

TCPA “mandates” the award of fees and costs and expenses to a successful movant. See Alphonso v.

Deshotel, 417 S.W. 3d 194, 200 (Tex. App.-El Paso 2013, no pet.), disapproved of on other grounds by In

re Lipsky, 460 S.W. 3d at 591.

    134.        Furthermore, the TCPA requires “sanctions against the party who brought the legal action

as the court determines sufficient to deter the party who brought the legal action from bringing similar

actions described in this chapter.” Tex. Civ. Prac. & Rem. Code § 27.009(a)(2). HCCI’s Controlling Owners

are already the subject of sanctions proceedings in federal bankruptcy court for their bad faith filings.

(See Exhibit “6”, Transcript of Emergency Bankruptcy Hearing, March 9, 2018, pp. 17-19.) Because this is

not the first, or second or third time HCCI’s Controlling Owners have made the same claims, an award of

sanctions should be entered to reduce the likelihood of future misconduct by HCCI’s Controlling Owners.


    135.        The true gist and new claims of the legal action surfaces wherein HCCI’s Controlling

Owners complain against Royce Hassell allegedly for “support[ing] an application for a writ of garnishment

against HCCI’s bank account, by intentionally giving misleading information therein.” (Joinder Petition,

Para. 2(i)) and taking “actions designed to damage HCCI and its owners, by, inter alia, diverting assets and

business opportunities rightfully belonging to HCCI.” The obvious import of these legal actions is that

they are based on, relate to, and/or are in response to Royce Hassell’s exercise of his constitutional right

to petition for a writ of garnishment, right to free speech for making a supporting affidavit, and right to

associate with RHP and Terry Tauriello for the purposes of making a living.

    136.        In threatening that they will “add, after discovery, any additional parties, including, but

not limited to, the officers and directors of RHP, including Cindy Grooms and Ricardo Todeschini, or any

other person that aided and abetted in the formation of RHP and contributed to the damages alleged

                                                    40
      Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 52 of 299



herein” (Joinder Petition, Page 2, *5) HCCI’s Controlling Owners call for this Court to use its TCPA’s

sanctioning authority to deter these parties, through significant sanctions, from engaging in future

violations of the TCPA.

    137.        Accordingly, in addition to dismissing claims of HCCI’s Controlling Owners, the Court

should award Royce Hassell sanctions as well as his court costs and attorney’s fees and expenses. Tex.

Civ. Prac. & Rem. Code § 27.009.

    III.    Proof.

    138.        In support of this motion, Royce Hassell relies on the pleadings on file, including the live

petition of HCCI’s Controlling Owners, and the exhibits identified on the index of exhibits that precedes

this motion. The exhibits are attached hereto and incorporated herein for all purposes. Additionally,

Royce Hassell asks the Court to take judicial notice of the pleadings in and judgments of other courts in

matters related to this case and of the arbitration.

Prayer.

    139.        Royce Hassell prays the Court grant this motion, to dismiss with prejudice the legal action

asserted against him by HCCI’s Controlling Owners, to award Royce Hassell his costs, attorney’s fees, and

other expenses under the TCPA, and to sanction HCCI’s Controlling Owners in accordance with the terms

of the TCPA. Royce Hassell requests any other, further, or alternative relief to which it may be legally or

equitably entitled.

                                                  Respectfully submitted,

                                                  By: /s/ Silvia T. Hassell
                                                  Texas Bar No. 09205200
                                                  12807 Haynes Rd., Bldg. C
                                                  Houston, Texas 77066
                                                  Tel. 713-665-2442
                                                  Fax. 713-665-0369
                                                  E-Mail: sehassell@aol.com

                                                  Attorney for Royce Hassell


                                                       41
     Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 53 of 299




                                         CERTIFICATE OF SERVICE

       I hereby certify that on 19th By day of May, 2018, a true and correct copy of the foregoing
instrument was served on all known counsel of record in accordance with the Texas Rules of Civil
Procedure, to-wit:

       Bogdan Rentea, Esq.
       Texas Bar No. 16781000
       700 Lavaca, Suite 1400
       Austin, Texas 78701
       Tel. 512-472-6291
       Fax. 512-472-6278
       brentea@rentealaw.com


                                             /s/ Silvia T. Hassell______________________




                                               42
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 54 of 299




                      EXHIBIT
                        26
   Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 55 of 299

                                          EXHIBIT B

                              PROCEEDING BEFORE THE
                         AMERICAN ARBITRATION ASSOCIATION
                                  In Houston, Texas

JAMES C. HASSELL and HASSELL        §
CONSTRUCTION COMPANY, INC.          §
                                    §
      Claimant,                     §
                                    §
vs.                                 §                          Case No. 01-14-0000-3178
                                    §
R. HASSELL HOLDING CO., INC, R.     §
HASSELL & COMPANY, INC., R. HASSELL §
BUILDERS, INC. AND G.R. GROUP       §
RESOURCES LLP, ROYCE 1. HASSELL     §
AND SILVIA T. HASSELL               §

       Respondents.



                        AFFIDA VIT OF JAMES PHILLIP HASSELL


       Before me, the undersigned notary public, on this day personally appeared James Phillip
Hassell who, personally known to me to be the person whose name is subscribed to this
Affidavit, being by me first duly sworn, stated under oath as follows:

        My name is James Phillip Hassell. I am over the age of eighteen (18), of sound mind, and
competent to make this Affidavit. I have never been convicted of a crime of moral turpitude. I
am the President and a Director of Hassell Construction Company, Inc., a Texas corporation
("HCCI"), and a Director and Member of Hassell Management Services, LLC, a Texas limited
liability corporation ("HMS"). I am authorized to make this Affidavit on behalf of HCCI and
HMS. HCCI and HMS shall be collectively referred to herein as HCCI.

        In January 2012, James C. Hassell, Chief Executive Officer and Chairman of the Board of
Directors ofHCCI, and I met with Patrick Gaas and Heather Asselin, Directors of the law firm of
Coats, Rose, Yale, Ryman & Lee, P.C. ("CoatsIRose") to evaluate various secured transactions
and potential defensive strategies related to transaction or matters involving R. Hassell Builders,
Inc., R. Hassel & Company, Inc. and Royce and Silvia Hassell. At no time during that meeting
or thereafter, have James C. Hassell or I ever requested that CoatslRose represent, provide advice
or any other services for or on behalf of R. Hassell Holding Co., Inc., R. Hassell & Company,
Inc. R. Hassell Builders, Inc., G.R. Group Resources, LLP (collectively, the "R. Hassell
Entities") Royce J. Hassell, Silvia T. Hassell or any joint venture. At all times during our
discussions with CoatslRose and their subsequent engagement, the R. Hassell Entities, Royce J.
Hassell, and Silvia T. Hassell were adverse parties. At no point during OLlI' discLissions with and
engagement of CoatslRose have James C. Hassell or J disclosed any R. Hassell Entity
confidential information to CoatslRose. Following the initial meeting, we were sent an
     Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 56 of 299


engagement agreement. We signed the engagement agreement and sent a retainer to CoatsJRose,
but at that time did not provide CoatsJRose with the information necessary to proceed with any
work. It was not until September 6, 2013, that CoatsJRose was formally engaged by James C.
Hassell and HCCI, provided documentation and authorized to perform legal services.

       HCCI is a party to Cause No. 2012429; Hassell Construction Co., Inc. v. Springwoods
Realty, Co. et. al,; In the 333 rd Judicial District Court of Harris County, Texas (hereafter, the
"Springwoods Litigation"). At no time has CoatsJRose represented or counseled HCCI or any
other party with respect to the Springwoods Litigation.

       Royce and Silvia Hassell have directly benefited from the joint venture agreement, and
numerous requests to HCCI for payment of their personal expenses became a regular course of
conduct. The following is a small sample of such requests: (i) a request for funding by Royce
and Silvia Hassell, to pay the notes on their lakehouse which secures the line of credit; (ii) a
request for funding by Royce and Silvia Hassell, to pay personal property taxes on their two
Buffalo Speedway residences and their ranch; and (iii) a request for funding by Royce and Silvia
Hassell, to pay personal real estate maintenance expenses and insurance.

       I have personal knowledge of each of the facts set forth in this Affidavit based on my
personal involvement in these matters. Such facts are true




STATE OF TEXAS                          §
                                        §
COUNTY OF HARRIS                        §

       SWORN AND SUBSCRIBED to before


                                             Notary Public in and for the St
                              ni\RCIA        My Commission Expires: - - - ':.=.'--'=-1-----'--------'----




                                                 2
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 57 of 299




                      EXHIBIT
                        27
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 58 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 59 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 60 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 61 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 62 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 63 of 299




                      EXHIBIT
                        28
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 64 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 65 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 66 of 299




                      EXHIBIT
                        29
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 67 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 68 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 69 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 70 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 71 of 299




                      EXHIBIT
                        30
Case
 Case19-03452
      15-30781 Document
                Document1-11 Filed in
                          48 Filed  in TXSB
                                       TXSB on
                                            on 04/02/15
                                               05/03/19 Page
                                                        Page 172ofof197
                                                                     299




                    IN THE UNITED STATES BANKRUPTCY COURT

                     FOR THE SOUTHERN DISTRICT OF TEXAS

                                 HOUSTON DIVISION


    IN RE:                         §           CASE NO. 15-30781-H1-7
                                   §           HOUSTON, TEXAS
    HASSELL 2012 JOINT VENTURE AND §           WEDNESDAY,
    SPRINGWOODS JOINT VENTURES,    §           MARCH 25, 2015
                       DEBTOR.     §           9:01 A.M. TO 5:02 P.M.


           HEARINGS ON #11 - PARTNERSHIP HEARING; #22 - MOTION
            TO DISMISS; AND #23 - MOTION FOR RELIEF FROM STAY



                       BEFORE THE HONORABLE MARVIN ISGUR
                         UNITED STATES BANKRUPTCY JUDGE



    APPEARANCES:

    FOR THE DEBTOR:                                SEE NEXT PAGE

    FOR THE TRUSTEE:                               SEE NEXT PAGE

    COURTROOM DEPUTY/ERO:                          MARIO RIOS




                          TRANSCRIPTION SERVICE BY:

                    JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                           935 ELDRIDGE ROAD, #144
                           SUGAR LAND, TEXAS 77478
              (281) 277-5325 (office) " (281) 277-0946 (fax)
                        www.judicialtranscribers.com

           Proceedings recorded by electronic sound recording,
              transcript produced by transcription service.



                           JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case
 Case19-03452
      15-30781 Document
                Document1-11 Filed in
                          48 Filed  in TXSB
                                       TXSB on
                                            on 04/02/15
                                               05/03/19 Page
                                                        Page 273ofof197
                                                                     299

                                                                            2




                                    APPEARANCES:

    FOR THE DEBTORS, HASSELL 2012           PENDERGRAFT & SIMON, LLP
    JOINT VENTURE AND SPRINGWOODS           Leonard H. Simon, Esq.
    JOINT V:                                Robert Pendergraft, Esq.
                                            The Riviana Building
                                            2777 Allen Parkway, Suite 800
                                            Houston, Texas 77019

    FOR JAMES C. HASSELL; HASSELL           HUGHES WATTERS ASKANASE, LLP
    CONSTRUCTION COMPANY, INC.;             Wayne Kitchens, Esq.
    HASSELL MANAGEMENT SERVICES,            Randall Rios, Esq.
    LLC:                                    333 Clay Street, 29th Floor
                                            Houston, Texas 77002

    FOR LIBERTY MUTUAL INSURANCE            STRASBERGER PRICE, LLP
    CO.:                                    Christopher R. Ward, Esq.
                                            901 Main Street, Suite 4400
                                            Dallas, Texas 75202




                           JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case
 Case19-03452
      15-30781 Document
                Document1-11 Filed in
                          48 Filed  in TXSB
                                       TXSB on
                                            on 04/02/15
                                               05/03/19 Page
                                                        Page 374ofof197
                                                                     299

                                                                                     3




                                         INDEX


    WITNESSES:               Direct         Cross        Redirect          Recross

    STEVEN LIGON
     By Mr. Simon              51             .            120               .
     By Mr. Kitchens           .              113          .                 122

    ROYCE HASSELL
     By Mr. Simon              132            .            .                 .



    EXHIBITS:                               Marked       Offered      Admitted

    PETITIONER’S:
    Exhibits 1 - 9                            7            7                 7
    Exhibit 11                                176          176               176
    Exhibits 14 - 15                          194          194               194
    Exhibit 16                                195          195               195
    Exhibit 20                                7            7                 7
    Exhibit 23                                7            7                 7
    Exhibit 24                                7            7                 7
    Exhibits 28 - 34                          7            7                 7
    Exhibit 36                                7            7                 7
    Exhibits 39 - 42                          7            7                 7
    Exhibits 44 - 47                          7            7                 7

    RESPONDENT’S:
    Exhibits 1 - 4, 7 - 9, 11,
    12, 14, 16, 17, 18, 19, 20,
    21, 22, 23, 25, 27, 30, 34,
    35, 36, 40, 44, 49, 50, 51,
    52, 53, 57, 61, 63, 64, 65,
    69, 70, 74, 75, 76, 77, 79,
    81, 84, 86, 87, 88, 89, 95,
    96, 97, 98, 99, 101, 102,
    103, 104, 106, 110, 112,
    121, and 122                              13           13                13

    LIGDON’S:
    Exhibit 1                                 33           33                33
    Exhibit 2                                 35           .                 .
    Exhibit 3                                 35           35                124
    Exhibit 4                                 35           .                 .
    Exhibit 6                                 40           .                 .




                           JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 475ofof197
                                                                          299

                                                                                       4




 1              HOUSTON, TEXAS; WEDNESDAY, MARCH 25, 2015; 9:01 A.M.

 2                    THE COURT:     Good morning.       Please be seated.

 3                    I understand that Mr. Kitchens is running late.              I’m

 4       going to see if we can get some preliminaries done.                We won’t

 5       do anything substantive until he arrives.

 6                    The first case we have on this morning’s Docket is

 7       15-30781, which is the Hassell 2012 Joint Venture case.                Let’s

 8       go ahead and take appearances for the Court Reporter.

 9                    MR. SIMON:     Your Honor, Leonard Simon, S-I-M-O-N, on

10       behalf of the Petitioning Creditors -- creditor.

11                    THE COURT:     Thank you.

12                    MR. SIMON:     Petitioner.

13                    THE COURT:     Petitioning Partner I think.         Right?

14                    MR. SIMON:     Petitioning Partner.

15                    THE COURT:     All right.

16                    MR. PENDERGRAFT:       Your Honor, Robert Pendergraft,

17       also with Mr. Simon for the same clients.               It’s

18       P-E-N-D-E-R-G-R-A-F-T.

19                    THE COURT:     Thank you.

20                    MR. RIOS:    Good morning, Judge Isgur.           Randy Rios,

21       along with Simon Meyer, Hughes Watters Askanase.               We’re

22       appearing on behalf of James C. Hassell, Hassell Construction

23       Company, Inc., and Hassell Management Services, LLC.

24                    And, Judge, I just got an update on Mr. Kitchens.

25       They’re exiting downtown right now.             He estimates he’ll be


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 576ofof197
                                                                          299

                                                                                  5




 1       here in 10 minutes.

 2                    THE COURT:     That’s fine.

 3                    You’ll need to get to the microphone.           Good morning.

 4                    MR. WARD:     Good morning.      Chris Ward on behalf of

 5       Liberty Mutual Insurance Company.

 6                    THE COURT:     Thank you, Mr. Ward.

 7                    All right.     Let’s start by seeing if we have some

 8       uncontested matters to get out of the way before Mr. Kitchens

 9       gets here, like admission of uncontested exhibits, things of

10       that nature.      Do we have -- I see we have a bunch of exhibit

11       books, are there some exhibits the admission of which is

12       uncontested?

13                    MR. RIOS:    Your Honor, I apologize to the Court, and

14       I’m sure Mr. Simon feels the same way I do, we’ve been flying

15       so fast and furious we haven’t even had an opportunity to

16       confer on exhibits.

17                    THE COURT:     Okay.    Well, let’s just -- that’s what

18       we can start on then is why don’t you take out -- actually the

19       first books I’ve got are the Petitioner’s exhibit and witness

20       list.    Let’s go through those and see the ones -- you don’t

21       even need to tell me which one -- the nature of the objection,

22       anything you object to will have offered during the course of

23       the hearing.      I just want to know the ones to which you have

24       no objection.

25                    MR. RIOS:    Your Honor, I have no objection to


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 677ofof197
                                                                          299

                                                                                    6




 1       Exhibit Number 1, no objection to Exhibit Number 2, 3, 4, 5,

 2       6, 7, 8, 9, 10 -- Your Honor, I think I’ll reserve any

 3       objection as to Exhibit 10.

 4                    THE COURT:     All right.

 5                    MR. RIOS:     And 11, same.

 6                    THE COURT:     All right.

 7                    MR. RIOS:     Reserve at the time that the exhibit is

 8       offered as to 12.

 9                    THE COURT:     I’m sorry, I thought that’s what you --

10                    MR. RIOS:    I mean --

11                    THE COURT:      -- already did.

12                    MR. RIOS:    I’m sorry, Judge.         Yeah, as to 12.

13                    THE COURT:     So I’ve got that you don’t object to 1

14       through 10, and 11 and 12 you may object to.

15                    MR. RIOS:    Correct.

16                    THE COURT:     Okay.    I already have that.

17                    MR. RIOS:    Oh, 10, 11 and 12 we may object to.

18                    THE COURT:     Ten -- okay.

19                    MR. RIOS:    The same with 13.         Reserve the right to

20       object to 14; 15 the same; 16 reserve the right to object; 17

21       reserve; 18 reserve; 19 reserve; 20 no objection; 21 reserve;

22       22 reserve; 23 no objection; 24 no objection; 25 reserve; 26

23       reserve; 27 reserve; 28 no objection; 29 no objection; 30 no

24       objection; 32 -- wait, 31 no objection; 32 no objection; 33 no

25       objection; 34 no objection; 35 I’m going to reserve; 36 no


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 778ofof197
                                                                          299

                                                                                  7




 1       objection; 37 reserve; 38 reserve; 39 no objection --

 2                    MR. SIMON:     I’m sorry, did you say 37 reserved?

 3                    MALE VOICE:     He did, yeah.

 4                    MR. SIMON:     But 36 was no objection.         Right?

 5                    MR. RIOS:     Correct.

 6                    MR. SIMON:     Okay.

 7                    MR. RIOS:     What are we on, 40?        Forty, no objection.

 8                    MALE VOICE:     Thirty-nine there’s no objection?

 9                    MALE VOICE:     Correct.

10                    MR. RIOS:    Forty-one no objection; 42 no objection;

11       43, I don’t have an Exhibit 43, it’s just a page that says 43.

12       Was there --

13                    THE COURT:     I will take that as an objection.

14              (General laughter.)

15                    MR. RIOS:    Objection.      Forty-four no objection; 45

16       no objection; 46 no objection; 47 no objection; 48 no

17       objection; and 49 I’m going to reserve the right to object.

18                    THE COURT:     All right.      Mr. Ward, do you have any

19       objection to any of the Petitioner’s exhibits?

20                    MR. WARD:    No, Your Honor.

21                    THE COURT:     Thank you.      We’re admitting Petitioner’s

22       Exhibits 1, 2, 3, 4, 5, 6, 7, 8, 9, 20, 23, 24, 28, 29, 30,

23       31, 32, 33, 34, 36, 39, 40, 41, 42, 44, 45, 46, 47 and 48.

24              (Petitioner Exhibits 1 through 9, 20, 23, 24, 28 through

25       34, 36, 39 through 42, 44 through 48 received in evidence.)


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 879ofof197
                                                                          299

                                                                                     8




 1                    MR. SIMON:     Your Honor, there were certain of those

 2       exhibits that I was not going to offer for all purposes, and

 3       so can I go through those with Your Honor?

 4                    THE COURT:     Yes, sir.

 5                    MR. SIMON:     Thank you.      The first one is Exhibit 31.

 6                    THE COURT:     All right.

 7                    MR. SIMON:     That would not be offered for the truth

 8       of --

 9                    THE COURT:     Not for the truth?

10                    MR. SIMON:      -- the matter.

11                    THE COURT:     We’ll admit 31 but not for the truth.

12       You can then cross-offer it for the truth if that’s

13       appropriate.

14                    MR. RIOS:    I’m sorry, Judge, can you --

15                    THE COURT:     Thirty-one is admitted, but not for the

16       truth.    If you want to cross-offer it for the truth, you can

17       do that in your case.

18                    MR. RIOS:    Okay.

19                    MR. SIMON:     Just bear with me, Your Honor.

20                    THE COURT:     All right.

21                    MR. SIMON:     Again, Exhibit 40 --

22                    THE COURT:     Same ruling, it’s not for the truth.

23                    MR. SIMON:      -- is not for the truth.        Forty-three,

24       Your Honor --

25                    THE COURT:     Forty-three has not been admitted.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 980ofof197
                                                                          299

                                                                                      9




 1                    MR. SIMON:     There’s been a mix-up and I’ll get that

 2       exhibit.     I apologize.     Everybody knows what it is, it’s a

 3       pleading that’s been filed in the State Court action.                  I don’t

 4       know why it’s not there, but I’ll get that resolved.

 5                    THE COURT:     Actually and 44 and 45 are the same.

 6                    MR. SIMON:     44 also not for the truth.

 7                    THE COURT:     Not for the truth.

 8                    MR. SIMON:     45 not for the truth.

 9                    THE COURT:     Same ruling.      All right.

10                    MR. SIMON:     And I think that’s it.

11                    THE COURT:     Thank you.

12                    And now let’s take care your objections to

13       Mr. Rios’s exhibits.        Again, I don’t need the nature of any

14       objection, I just want to know what you’re not objecting to.

15              (Pause in the proceedings.)

16                    MR. SIMON:     No objection to 1; no objection to 2; no

17       objection to 3; no objection to 4; reserve on 5; reserve on 6;

18       no objection to 7; no objection to 8; no objection to 9;

19       reserve on 10; no objection to 11; no objection to 12; reserve

20       on 13; no objection to 14; reserve on 15; no objection to 16;

21       no objection to 17; no objection to 18; no objection to 19; no

22       objection to 20; no objection to 21; no objection to 22; no

23       objection to 23; reserve on 24; no objection to 25; reserve on

24       26; no objection to 27; reserve on 28; reserve on 29; no

25       objection to 30; reserve on 31; reserve on 32; reserve on 33;


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page10
                                                                   81ofof197
                                                                          299

                                                                                  10




 1       no objection to 34; no objection to 35; no objection to 36;

 2       reserve on 37; reserve on 38; reserve on 39; no objection to

 3       40 --

 4                    MR. KITCHENS:      Your Honor, if I may.

 5                    THE COURT:     Good morning, Mr. Kitchens.

 6                    MR. KITCHENS:      My apologies.

 7                    THE COURT:     It’s not a problem.         All that we’ve done

 8       so far is taken uncontested exhibits.

 9                    MR. KITCHENS:      My car pool partner, Mr. Tim Million,

10       and I have been sitting on 290 immobile for over an hour, so

11       my sincere apologies to the Court.

12                    THE COURT:     It’s just not been a problem.         The only

13       thing we’ve done is taken in what exhibits are uncontested.

14                    MR. KITCHENS:      Thank you, Your Honor.

15                    THE COURT:     That’s been it.       Thank you.

16                    So the last one was -- we had -- 40 there is no

17       objection to.

18                    MR. SIMON:     Reserve on --

19                    THE COURT:     So I’m waiting on 41.

20                    MR. SIMON:     Reserve on 41.

21                    THE COURT:     All right.

22                    MR. SIMON:     Reserve on 42; reserve on 43; no

23       objection to 44, but not for the truth of the matter;

24       objection to 45, and when I say objection, should I just say

25       reserved, Your Honor, just to be --


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page11
                                                                   82ofof197
                                                                          299

                                                                                11




 1                    THE COURT:     It doesn’t matter.

 2                    MR. SIMON:      -- consistent?

 3                    THE COURT:     All I’m trying to worry about right now

 4       is what I’m admitting.        I don’t care why I’m not admitting

 5       something right now.

 6                    MR. SIMON:     Reserve on 45; reserve on 46; reserve on

 7       47; reserve on 48; no objection to 49; no objection to 50; no

 8       objection to 51; no objection to 52; no objection to 53;

 9       reserve as to 54; reserve as to 55; reserve as to 56; no

10       objection to 57; reserve as to 58; reserve to 59; reserve --

11       no, take that away, no objection to 61.

12                    THE COURT:     I’m sorry, what about 60?

13                    MR. SIMON:     Sixty is reserved.

14                    THE COURT:     Okay.    Thank you.

15                    MR. SIMON:     Sixty-one no objection; reserve as to

16       62; no objection to 63; no objection to 64; no objection to

17       65; reserve 66; reserve as to 67; reserve as to 68; no

18       objection to 69; no objection to 70 with the understanding

19       that our missing exhibit, which is a Motion to Compel, I

20       believe -- is it -- I don’t know whether they objected to our

21       Motion to Compel, but for optional completeness I just have --

22       we’d have to go in and see if they objected to my exhibit on

23       the Motion to Compel.

24                    MR. RIOS:    What’s the exhibit number?

25                    MR. SIMON:     Just one second.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page12
                                                                   83ofof197
                                                                          299

                                                                                     12




 1              (Pause in the proceedings.)

 2                    MR. SIMON:     That would be Exhibit 40.        I show no

 3       objection --

 4                    MR. RIOS:     Yeah, we didn’t object to it.

 5                    MR. SIMON:     And I have no objection to 70; reserve

 6       on 71; reserve on 72; reserve on 73; no objection to 74,

 7       except for the truth of the matters stated therein, we don’t

 8       have any objection, so long as it’s offered not for the truth

 9       of the matter asserted.         We have no objection to 75, so long

10       as it’s not being offered for the truth of the matter.                 If

11       they want to use it for impeachment, they can.

12                    No objection to 76; no objection to 77; reserve on

13       78; no objection to 79; reserve on 80; no objection to 81;

14       reserve on 82; reserve on 83; no objection to 84; reserve on

15       85; no objection to 86 through 89; reserve on 90; reserve on

16       91; reserve on 92; reserve on 93; no objection -- no, I’m

17       going to reserve on 94 for the moment; no objection to 95; no

18       objection to 96; no objection to 97; no objection to 98; no

19       objection to 99.

20                     Reserve on 100; no objection to 101, 102, 103; no

21       objection to 104; reserve on 105; no objection to 106 so long

22       as it’s being offered not for the truth of the matter stated

23       therein; reserve on 107; reserve on 108; reserve on 109; no

24       objection to 110; reserve on 111; no objection to 112; reserve

25       on 113; reserve on 114 through 120; no objection to 121; no


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page13
                                                                   84ofof197
                                                                          299

                                                                                   13




 1       objection to 122; reserve as to 123; reserve as to 124;

 2       reserve a to 125; reserve as to 126.

 3                    THE COURT:     All right.      Mr. Ward, any objections?

 4                    MR. WARD:     No objections.

 5                    THE COURT:     Thank you.

 6                    We are admitting 1, 2, 3, 4, 7, 8, 9, 11, 12, 14,

 7       16, 17, 18, 19, 20, 21, 22, 23, 25, 27, 30, 34, 35, 36, 40, 44

 8       but not for the truth asserted therein, 49, 50, 51, 52, 53,

 9       57, 61, 63, 64, 65, 69, 70, 74 but not for the truth, 75 but

10       not for the truth, 76, 77, 79, 81, 84, 86, 87, 88, 89, 95, 96,

11       97, 98, 99, 101, 102, 103, 104, 106 but not for the truth,

12       110, 112, 121, and 122.

13              (Respondent Exhibits 1, 2, 3, 4, 7, 8, 9, 11, 12, 14, 16,

14       17, 18, 19, 20, 21, 22, 23, 25, 27, 30, 34, 35, 36, 40, 44,

15       49, 50, 51, 52, 53, 57, 61, 63, 64, 65, 69, 70, 74, 75, 76,

16       77, 79, 81, 84, 86, 87, 88, 89, 95, 96, 97, 98, 99, 101, 102,

17       103, 104, 106, 110, 112, 121, and 122 received in evidence.)

18                    THE COURT:     I have a question for both sides before

19       we get started, and I don’t know if you all then also want to

20       do opening statements or just incorporate the question into

21       opening statements, or waive opening statements.               But I do

22       want an answer to my question.           And that is, on the

23       construction joint venture agreement there’s a reference to a

24       term called -- it’s all caps, or initial caps, Construction

25       Contract.     I want to know what each side is going to tell me


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page14
                                                                   85ofof197
                                                                          299

                                                                                  14




 1       at the end of today’s trial construction contract references.

 2       What does that mean in the construction joint venture

 3       agreement?     So --

 4                    MR. SIMON:     You want to know that now, Your Honor,

 5       or --

 6                    THE COURT:     I want to know at the front what you’re

 7       going to tell me to look for in the evidence and what you’re

 8       going to claim at the end of the trial it means.               And I don’t

 9       know if you all want to do -- if you’re going to want to do

10       opening statements anyway, you can incorporate that into the

11       opening statement; you all can waive opening statements.

12                    But in preparing for the trial, I wanted to read and

13       carefully understand the construction joint venture agreement,

14       believing it to be the most operative document from at least

15       what I’ve seen so far, and I couldn’t figure out what that

16       term meant.      And so I will need you all to tell me what it

17       means.    It may be unambiguous, it may be ambiguous, whatever.

18                    What do you want to do on opening statements, let’s

19       start with that.

20                    MR. KITCHENS:      Your Honor, as I understand it, and

21       Mr. -- I and Mr. Rios understand it, today’s hearing is on are

22       there entities.

23                    THE COURT:     Correct.

24                    MR. KITCHENS:      And I think that’s the only issue

25       before the Court today.         If I misunderstood that, I would like


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page15
                                                                   86ofof197
                                                                          299

                                                                                     15




 1       the Court to instruct me otherwise.

 2                    THE COURT:     No, I think that’s right.           I think

 3       that’s right.      Let me tell you then why I think this question

 4       matters to me, if that may make sense.

 5                    MR. KITCHENS:      I know why you think it matters.

 6                    THE COURT:     Okay.    Well, it seems to me that there

 7       may be -- if there’s a contract without any assets to it --

 8       I’m not even sure why do we have a contract.                 If there’s a

 9       contract with assets to it, it’ll tend to prove that we have a

10       partnership.      And so I can’t tell whether -- I can’t tell what

11       that term means.

12                    MR. KITCHENS:      Your Honor, the Petitioning Partner,

13       I believe, has the burden of proof here today and the burden

14       of going forward on whether there are actually entities.

15       Having said that, and not trying to usurp Mr. Simon’s right

16       for an opening statement, what I believe the evidence is going

17       to show you today is that the construction joint venture

18       agreement was solely for the purpose of Mr. Royce Hassell and

19       his entities obtaining bonding capacity from my client.

20                    Construction contracts, or the term as you

21       referenced, is undefined in the agreement, and I think the

22       evidence will show you that there are no construction

23       contracts in the name of any purported joint venture.                  Having

24       said that, if Mr. Simon wants to make an opening statement --

25                    THE COURT:     But what do you think then that means?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page16
                                                                   87ofof197
                                                                          299

                                                                                   16




 1       I mean what -- at the end of the trial what am I supposed to

 2       conclude that the word -- that the two-word phrase,

 3       construction contract, means in that contract -- it means in

 4       the construction joint venture agreement.

 5                    MR. KITCHENS:      Your Honor, I am going to have to

 6       defer to the Court’s hearing of the evidence, because as I

 7       have analyzed the case, construction contracts has no meaning

 8       because there were never any.

 9                    THE COURT:     Okay.    Was there any consideration?

10                    MR. KITCHENS:      Pardon me?      I’m sorry, Your Honor?

11                    THE COURT:     Was there any consideration for the

12       construction joint venture agreement?

13                    MR. KITCHENS:      I do not believe there was any

14       consideration, Your Honor, because what it was for, and the

15       evidence -- and you will see documentary evidence from

16       Mr. Royce Hassell that the only reason for the construction

17       joint venture agreement was to obtain insurance and bonding

18       capacity.

19                    THE COURT:     So there -- if there wasn’t any

20       consideration, how do we have a binding contract?

21                    MR. KITCHENS:      I don’t think we do, Your Honor.

22                    THE COURT:     But I thought you all relied on it to

23       arbitrate.     You relied on that to get arbitration.            Right?

24                    MR. KITCHENS:      Recall first, Your Honor, that we

25       were the ones that were sued initially.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page17
                                                                   88ofof197
                                                                          299

                                                                                17




 1                    THE COURT:     You relied though on this contract to

 2       get it referred to arbitration, and I don’t understand how you

 3       can rely on this contract to get it referred to arbitration if

 4       there was no consideration for the contract.

 5                    MR. KITCHENS:      Your Honor, I think we’re going to

 6       have to go through the evidence and you’re going to have to

 7       make a hard decision here.           I mean it is -- there are disputes

 8       and there is a lot of evidentiary contracts evident -- not

 9       contracts but documents that I think will invoke the parol

10       evidence rule, et cetera.

11                    THE COURT:     Right.

12                    MR. KITCHENS:      Also, Your Honor, before we get

13       started, and I don’t -- I do need to know how the Court wants

14       to proceed, I do want to invoke the rule.

15                    THE COURT:     Okay.    Well, let’s go ahead and take

16       that up right now then.         Who’s going to be your client

17       representative?

18                    MR. KITCHENS:      Mr. Phil Hassell.

19                    THE COURT:     And who’s going to be your client

20       representative?

21                    MR. SIMON:     Mr. Royce Hassell.

22                    THE COURT:     All right.      Would all other persons who

23       are here today as witnesses, not just as public observers but

24       as witnesses, come forward and tell me your name, please.

25                    MR. SIMON:     Your Honor, we are not going to be


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page18
                                                                   89ofof197
                                                                          299

                                                                                18




 1       calling Sylvia Hassell.         She is an attorney and she is

 2       assisting me in this case.          And so they have not put her on

 3       their exhibit list, and we would ask that she be excluded.

 4       She’s not going to testify.

 5                    THE COURT:     If she’s not going to be a witness, then

 6       the rule doesn’t apply to her.

 7                    MR. KITCHENS:      She was listed on Mr. Simon’s witness

 8       list.

 9                    MR. SIMON:     That was in error, Your Honor, and we

10       withdraw that.

11                    THE COURT:     Are you going to call her?

12                    MR. KITCHENS:      I’m not going to call her, no.

13                    THE COURT:     Okay.    Then she can stay.

14                    Why don’t you all come forward, please.

15                    MR. SIMON:     We have one other thing to take up on

16       witnesses.     I don’t know whether you --

17                    THE COURT:     Well, let’s get this part done here.

18                    MR. SIMON:     Okay.

19                    THE COURT:     Good morning.       Tell me your name,

20       please, sir.

21                    MR. BLUZARD:     James Bluzard.

22                    THE COURT:     Could you spell you last name, please?

23                    MR. BLUZARD:     B-L-U-Z-A-R-D.

24                    THE COURT:     Thank you, sir.

25                    And who do we have next?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page19
                                                                   90ofof197
                                                                          299

                                                                                    19




 1                    And just if you’ll stay up front here, Mr. Bluzard.

 2                    Good morning, sir.

 3                    MR. REBECEK:     Earnest Rebecek.

 4                    THE COURT:     And how do we spell your last name?

 5                    MR. REBECEK:     I might be listed as Joe.

 6                    THE COURT:     And your last name is spelled how, sir?

 7                    MR. REBECEK:     R-E-B-E-C-E-K.

 8                    THE COURT:     Thank you.

 9                    MR. REBECEK:     Yes, sir.

10                    THE COURT:     And if you’d stay up front here just for

11       a second, please --

12                    MR. REBECEK:     Yes, sir.

13                    THE COURT:      -- as well.

14                    Good morning.

15                    MR. M. HASSELL: Good morning, sir.              Michael Hassell,

16       H-A-S-S-E-L-L.

17                    THE COURT:     Good morning, sir.

18                    MR. HASSELL:     Thank you, sir.

19                    MR. LIGON:     Steven Ligon.

20                    THE COURT:     L-I-G-G --

21                    MR. LIGON:     L-I-G-O-N.

22                    THE COURT:     L-I-G.

23                    All right.     If each of the four of you would raise

24       your right hand.

25              (Witnesses are sworn.)


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page20
                                                                   91ofof197
                                                                          299

                                                                                    20




 1                    THE COURT:     All right.      Each of them has answered in

 2       the affirmative.       Under the federal rules one witness isn’t

 3       allowed to hear what other witnesses have to say.                 And so what

 4       has occurred here is that the parties are asking that we apply

 5       that rule to this hearing.          We’re going to do that.

 6                    That means that you’ll have to be excused from the

 7       courtroom until you’re called as a witness.                  You may not

 8       discuss this case from this moment forward, until we reach a

 9       decision and announce it, with each other, with the lawyers,

10       with any other witness, or with any other person.                 So you all

11       got to talk about, you know, what’s going on in the basketball

12       tournament.

13                    If you -- were all of you all called as witnesses by

14       Mr. Kitchens’ side or -- who called you all as witnesses?

15                    MALE VOICE:     The Royce Hassell side.

16                    THE COURT:     Okay.    But you all are actually

17       favorable to -- are they aligned with you or -- not

18       necessarily?

19                    MR. KITCHENS:      Certainly Mr. Michael Hassell and

20       Mr. Rebecek are aligned with us.            They work for the company.

21                    THE COURT:     Why don’t you all leave cell phone

22       numbers with the lawyer that you’re closest to, whoever you

23       want, and you all can go down to the snack bar and have coffee

24       or whatever, and instead of just having to sit on the hard

25       benches downstairs you can kind of wander the building and


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page21
                                                                   92ofof197
                                                                          299

                                                                                       21




 1       they’ll call you when it’s time for you to come up.

 2                    I’m not going to make you just sit on-call.               There’s

 3       also, immediately after you leave the room, comfortable chairs

 4       to the right in a little conference room.               There are Wi-Fi

 5       instructions if you want to use your iPads or something, and

 6       they’re on a bulletin board just outside the front door.                 So

 7       you’re free to go about your business, but you’ve got to be

 8       generally available when they call you, so if you’ll leave

 9       contact information with one side or the other.

10                    Who’s going --

11                    MR. SIMON:     Your Honor --

12                    THE COURT:      -- to be the first witness today?

13                    MR. SIMON:      -- I wanted to honor the request made

14       in the Motion to Quash with Mr. Ligon about his conflicts that

15       he has coming up.       I wanted to take him out of order first so

16       that we can get him in and get him out because he said that --

17                    THE COURT:     You can call him first.          That’s fine.

18                    MR. SIMON:     That’s what I wanted to do.         And also

19       he -- I’ve asked for documents, I don’t know whether he’s

20       brought them, but we certainly would like to see them before

21       we proceed forward.

22                    THE COURT:     All right.      You have brought some

23       documents with you today?

24                    MR. LIGON:     Yes.

25                    THE COURT:     Would you go ahead and produce those?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page22
                                                                   93ofof197
                                                                          299

                                                                                       22




 1                    And the others of you all can go ahead, if you’ll

 2       leave your phone number?

 3                    MR. KITCHENS:      Your Honor, those documents are

 4       subject to our Motion to Quash that was filed yesterday.                  I

 5       don’t know if the Court knows that.

 6                    THE COURT:     Right.

 7              (Pause in the proceedings.)

 8                    MR. SIMON:     Your Honor, we provided them with the --

 9                    THE COURT:     Why don’t you give the documents to me

10       if you would, please, sir.          Just right here.         You’ll need to

11       speak nice and loudly because it’s all got to be recorded.

12                    MR. LIGON:     I’ve got some other documents that the

13       attorneys for Hassell asked me to produce.               They were

14       basically emails back and forth from me to them.                This is

15       everything they requested --

16                    THE COURT:     Thank you.      Thank you, sir.      All right.

17       And, Mr. Ligon, if you would just wait outside just for a few

18       minutes and we’ll figure what we’re going to do.                Thank you.

19       We’ll get you on as the first witness though.

20                    MR. SIMON:     Your Honor, as to Exhibit 43, I’ll tell

21       you what happened.       We sent them the electronic copy of it,

22       it’s one of those Harris County documents, even though it’s a

23       certified copy.       When we uploaded it to Adobe and tried to

24       combine the file so that we could send it off to get it

25       copied, the books made up, it won’t combine because they have


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page23
                                                                   94ofof197
                                                                          299

                                                                                 23




 1       those locks on the documents.           And so we had to not put it in

 2       there, we had to put a moniker in there for that exhibit.              But

 3       we did deliver an electronic copy to them.

 4                    And I can -- I forgot all about it to be quite

 5       honest with you, and I can print it off and stick it in the

 6       book.    We probably won’t be using it until --

 7                    THE COURT:     Let’s worry about 43 --

 8                    MR. SIMON:      -- much later --

 9                    THE COURT:      -- at a break and see if they have any

10       problem with what you’re going to do with it and we’ll deal

11       with it when you get it.

12                    MR. RIOS:    Are we talking about Exhibit 43?

13                    MR. SIMON:     Yeah.

14                    MR. RIOS:    Okay.

15                    THE COURT:     Any other preliminaries, or can we go to

16       Mr. Ligon.

17                    MR. KITCHENS:      I’m just wondering, Your Honor, about

18       the Court’s time line.        I know you’ve got a CLE event this --

19       at noon or --

20                    THE COURT:     I’ve got a CLE event at noon, I’ve got a

21       couple of short hearings in the afternoon, and I’m planning to

22       work throughout the day on this case, and then to come back

23       tomorrow.

24                    MR. KITCHENS:      Fine, Your Honor.        Thank you.

25                    THE COURT:     What’s your answer to what the word


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page24
                                                                   95ofof197
                                                                          299

                                                                                   24




 1       construction -- the word --

 2                    MR. SIMON:     Well, I’d like to make an opening

 3       argument if I could, Your Honor, but my answer to that is

 4       that -- may I approach the podium?            I don’t want this to be my

 5       opening argument.       The honest to God truth is as stated in a

 6       couple of paragraphs that are in one of the affidavits of

 7       Mr. Royce Hassell, and that is that the joint venture was

 8       created on September 1, 2012.           It was an oral joint venture.

 9       And this agreement was signed some time at the end of I

10       believe April, or beginning of May 2013.

11                    And it was -- the agreement was put together for the

12       purposes of obtaining insurance for HCCI, not for RHHC.                RHHC

13       had already gotten its insurance back in November, and because

14       of the fiscal year for HCCI, their insurance came up in the

15       spring of 2013.       And so in order to obtain insurance, the

16       insurance company asked for a joint venture agreement, a

17       written joint venture agreement.

18                    And so the parties then endeavored to draft up a

19       joint venture agreement.         And they took a form off of the

20       internet and started marking it up.             And as Mr. Hassell will

21       testify, and is the position that he has taken throughout

22       these proceedings, is that it contained some of the terms of

23       the joint venture that had been created back in September, but

24       not all of them, and inadvertently included this arbitration

25       clause which he did not focus on at the time.                He didn’t think


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page25
                                                                   96ofof197
                                                                          299

                                                                                        25




 1       it was important, it was not -- his testimony will be that it

 2       was not part of the oral agreement that they had entered into.

 3                    And it was sent off to the insurance company, it was

 4       signed by both parties and sent off to the insurance company.

 5       And on the same day Philip Hassell asked Royce Hassell to sign

 6       a one-page -- or to prepare a handwritten one-page document

 7       which said that this joint venture agreement doesn’t really

 8       change things between us and we’re going to continue operating

 9       the way we’ve operated, which was pursuant to the oral joint

10       venture, and we’re signing this for insurance purposes only.

11                    THE COURT:     So what does the word -- what do the

12       words --

13                    MR. SIMON:     Contract mean?

14                    THE COURT:      -- construction contract mean?

15                    MR. SIMON:     To me it includes all of the

16       construction contracts that occurred from and after July 1,

17       2012 all the way through today, because I don’t believe that

18       the joint venture has ever been terminated.                  I believe these

19       folks, for whatever reason, signed that agreement, and my

20       client may say whatever he wants to say about it, and

21       Mr. Philip Hassell may say anything that he wants to say about

22       it.    You know, whether they did it for insurance purposes only

23       or whatever, it’s an agreement between the parties, and I am

24       not going to stand before this Court and tell Your Honor that

25       my client, who’s got an MBA, signed an agreement and doesn’t


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page26
                                                                   97ofof197
                                                                          299

                                                                                26




 1       think that it’s important.

 2                    THE COURT:     So if I have a contract --

 3                    MR. SIMON:     He thinks it’s enforceable --

 4                    THE COURT:      -- if I had a Texas contract, the

 5       construction joint venture agreement, and it has a bunch of

 6       unambiguous terms --

 7                    MR. SIMON:     Right.

 8                    THE COURT:      -- and it has an ambiguous term, at

 9       least one, meaning -- which is construction contract --

10                    MR. SIMON:     Right.

11                    THE COURT:      -- I’m pretty sure the Texas law allows

12       parol evidence to define what the term construction contract

13       means.

14                    MR. SIMON:     I would think so.

15                    THE COURT:     But it doesn’t take parol evidence to

16       vary any other term, the unambiguous terms of the contract are

17       just the parol evidence -- once you have one ambiguous term,

18       does parol evidence come in as to the whole contract or only

19       as to the ambiguous term under Texas law.

20                    MR. SIMON:     I think it’s just as to the ambiguous

21       term, Your Honor.

22                    THE COURT:     What do you think, Mr. Kitchens?

23                    MR. SIMON:     There’s one more ambiguous term in that

24       contract you may have picked up.

25                    THE COURT:     Well, let’s -- in theory once we have


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page27
                                                                   98ofof197
                                                                          299

                                                                                  27




 1       this term construction contract that appears to be ambiguous

 2       from your statement and from Mr. Simon’s statement, can

 3       extrinsic evidence be admitted to vary terms of the contract

 4       other than to define what construction -- what the ambiguous

 5       terms are?     In other words, if you have an unambiguous term,

 6       can you still nevertheless use parol evidence to vary it once

 7       you get one ambiguous term?

 8                    MR. SIMON:     I think so, Your Honor.

 9                    THE COURT:     All right.      You think you can.

10                    What do you think?

11                    MR. KITCHENS:      I think you can as well, Your Honor,

12       because regardless of what Mr. Simon is telling you, there is

13       no construction contract between the parties to whatever that

14       agreement is.

15                    THE COURT:     Right.     So this term construction

16       contract, I’m going to have to figure out what it means.

17                    MR. KITCHENS:      Yes.

18                    THE COURT:     And I’m going to have to use parol

19       evidence to figure out what it means.

20                    MR. KITCHENS:      Yes.

21                    THE COURT:     I’ve also got, and let’s just take the

22       arbitration provision, can parol evidence come in to vary the

23       arbitration provision once the term construction contract is

24       determined to be ambiguous, or can parol evidence only come in

25       to define construction contract?            I thought you said only to


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page28
                                                                   99ofof197
                                                                          299

                                                                                         28




 1       define construction contract.

 2                    MR. SIMON:     Just construction contract, Your Honor.

 3                    THE COURT:     Or whatever other ambiguous terms there

 4       are.

 5                    MR. SIMON:     Yeah.

 6                    THE COURT:     Do you think it can come in --

 7                    MR. KITCHENS:      Well, I think Mr. Simon just says you

 8       can use parol evidence to interpret the contract as a whole.

 9       However, if you are going to accept the fact that -- and let’s

10       go back to Judge Rosenthal’s decision in the Barrett case.

11       Your Honor, I think our entire opposition to this -- to the

12       fact that there’s an entity, relies on the factors of what

13       creates a partnership.

14                    There is a signed joint venture agreement.                Nobody

15       disputes that fact.

16                    THE COURT:     Right.

17                    MR. KITCHENS:      However, that is only one little

18       factor of what constitutes a partnership.               We have to look,

19       and the evidence is going to show you, no bank accounts, no

20       agreement on -- no contracts set up.

21                    THE COURT:     Right now though I want to focus on sort

22       of what I can do about what this contract means.               Can I vary

23       the terms of the contract by parol evidence, or do I have to

24       live with the terms of this contract?

25              (Pause in the proceedings.)


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 29
                                                                  100ofof197
                                                                          299

                                                                                     29




 1                     MR. KITCHENS:     Your Honor, in conferring with co-

 2        counsel, I think the contract is taken as a whole.

 3                     THE COURT:    Meaning if there’s one ambiguous term,

 4        that parol evidence can vary the whole contract?

 5                     MR. KITCHENS:     Yes, Your Honor.

 6                     THE COURT:    Okay.    I don’t know that answer.

 7                     MR. RIOS:    Your Honor, may I interject?         Judge

 8        Rosenthal, in her opinion that we’ve been relying on, their

 9        petroleum case, she says that when considered as a whole, a

10        contract is ambiguous only if it’s reasonably susceptible to

11        more than one meaning, so --

12                     THE COURT:    But I don’t know if that means though

13        that -- the arbitration provision, and again, I know that that

14        may not even be the focus of today’s trial, I’m just trying to

15        use it as an example, it’s not ambiguous.              Can somebody come

16        and vary that just because the term construction contract is

17        ambiguous?     Mr. Simon says no, and you all say --

18                     MR. KITCHENS:     Well, I mean, Your Honor, the

19        enforceability -- I don’t think that you can vary the

20        enforceability of the arbitration provision.

21                     THE COURT:    Well, then you’re telling me that you

22        can’t use parol evidence to vary the balance of the contract,

23        only to interpret the ambiguous terms.

24                     MR. KITCHENS:     Yes, Your Honor.

25                     THE COURT:    Okay.    Then you all are on the same --


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 30
                                                                  101ofof197
                                                                          299

                                                                                      30




 1        that’s what I think the law is, but I wasn’t sure and I wanted

 2        to understand that.       So let’s deal with Mr. --

 3                    MR. SIMON:     Your Honor, there’s two ambiguous terms.

 4        There’s also two mentions of the sharing in profits.                  One says

 5        it’s 50-50, and one says it’s 75 -- I’m sorry the losses.                  One

 6        says it’s equal, the other says it’s 75-25.                 And our

 7        position --

 8                    THE COURT:     I’m not sure that’s going to matter for

 9        today’s hearing.

10                    MR. SIMON:     I realize that.       I just wanted to let

11        Your Honor know that.

12                    THE COURT:     Yeah, I got that.        But it seems to me

13        the term construction contract may have a big effect on --

14                    MR. SIMON:     Sure.

15                    THE COURT:      -- today’s --

16                    MR. SIMON:     And, Your Honor, in all things, you

17        know, we’re going to tell the unvarnished truth about all of

18        this and so --

19                    THE COURT:     Let’s move ahead on the --

20                    MR. SIMON:      -- let Your Honor decide what happened

21        here.    This is a family feud.

22                    THE COURT:     Right.    So we have Mr. Ligon’s exhibits.

23        You asked him to bring them, he’s brought them.                You moved to

24        quash.    How do you all want to proceed?           He’s handed them to

25        me, so I’m the only one that’s got them.             Do you all want me


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 31
                                                                  102ofof197
                                                                          299

                                                                                          31




 1        to go through what he’s provided without giving the

 2        confidential details of it so you can then argue document-by-

 3        document?     Or how do you want to handle that?

 4                    MR. RIOS:     Your Honor --

 5                    THE COURT:     Right.

 6                    MR. RIOS:      -- I believe in the response that we

 7        filed to the Court’s order of a couple of days ago, we agreed

 8        that there were responsive documents related to Mr. Simon’s

 9        request as to a Footnote 14 in year-end financials.                 We had

10        agreed that we were going to produce those.                 I think that

11        everything else would be -- remains subject to our Motion to

12        Quash.

13                    MR. SIMON:     I think that it goes more than to just

14        Footnote 14, I think it goes to Footnote 16 and --

15                    THE COURT:     Yeah, but let’s assume that I have an

16        email from Philip Hassell that refers to the JV profits.                   Is

17        that -- do they get that?        Why wouldn’t they get that?

18                    MR. RIOS:     Your Honor, I think they would get that.

19                    THE COURT:     So how do you want to go about deciding

20        what they get and what they don’t get?

21                    MR. KITCHENS:      Judge, it pains me to say this to no

22        extent, I don’t -- can we do that right now, can we do that

23        right here?     I don’t know.

24                    THE COURT:     What do you mean?

25                    MR. KITCHENS:      I mean we have produced 60,000


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 32
                                                                  103ofof197
                                                                          299

                                                                                32




 1        documents.

 2                     THE COURT:    Right.

 3                     MR. KITCHENS:     And to be able to decide on the spot

 4        right here, I’m not sure we can -- I’m not sure we actually

 5        can do that right now.

 6                     THE COURT:    Do what?

 7                     MR. KITCHENS:     Decide whether you can -- we can

 8        allow them to have items subject to our Motion to Quash.

 9                     THE COURT:    How else can we proceed?

10                    MR. KITCHENS:      Your Honor, we have had a monumental

11        task in a short amount of time, and I do want to proceed and I

12        want to proceed on the merits.

13                    THE COURT:     Right.

14                    MR. KITCHENS:      However, Mr. Simon has asked for

15        things that we believe are highly confidential and that should

16        be inspected by the Court prior to admitting them into

17        evidence or producing them to the other side.

18                    THE COURT:     Well --

19                    MR. SIMON:     I have a solution, Your Honor.

20                    THE COURT:     First of all, there’s not that much

21        and --

22                    MR. KITCHENS:      No, we have --

23                    MR. SIMON:     No, those don’t --

24                    THE COURT:     Tell me about this one, what’s

25        confidential about that?        I’m going to hand you the first of


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 33
                                                                  104ofof197
                                                                          299

                                                                                 33




 1        the documents produced by him.

 2                (Pause in the proceedings.)

 3                     MR. KITCHENS:     That document’s responsive, Your

 4        Honor.

 5                     THE COURT:    All right.      Then we’re going to label

 6        this Ligon Production 1, we’re admitting Ligon Production 1.

 7                (Ligon Production 1 marked for identification and

 8        received in evidence.)

 9                     THE COURT:    And we need to now figure out a way to

10        make copies for everybody, but we’ll do that in a moment.             So

11        I’ll give you Ligon Production 1, but hang on to it.

12                    MR. SIMON:     May I approach?

13                    THE COURT:     Yes, sir.

14                    Who is Ed Hubbard?

15                    MR. KITCHENS:      Ed Hubbard is an attorney at Coats

16        Rose.

17                    THE COURT:     Okay.    Why would items sent by Mr. Ligon

18        to Mr. Hubbard at Coats Rose, Mr. Simon, why would you need

19        those?

20                    MR. SIMON:     I’m sorry, excuse me?

21                    THE COURT:     You requested apparently items emailed

22        to Mr. Hubbard at Coats Rose.

23                    MR. SIMON:     I don’t think I requested that.

24                    THE COURT:     Okay.    I have a stack of documents that

25        Mr. Ligon has labeled Items Emailed to Ed Hubbard.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 34
                                                                  105ofof197
                                                                          299

                                                                                    34




 1                    MR. SIMON:     Ed Hubbard?      What I asked for, Your

 2        Honor, was the -- well, any evidence that was presented to the

 3        accountants that backed up these Notes 14 and 16.              So I think

 4        that’s what it is, that’s a litigation letter, if you will, to

 5        the accountant that the accountant relies on in order to

 6        develop these notes to the financial statement, and

 7        principally these are Notes 14 and 16.             Without seeing the --

 8                    THE COURT:     Yeah.    No, let’s assume that’s right --

 9                    MR. SIMON:      -- I imagine that’s what it is.

10                    THE COURT:      -- but why are you entitled to that

11        stuff, communication with counsel till you break -- you may

12        break the privilege at some point, I got it that you may do

13        that, but if you don’t break the privilege why are you going

14        to be entitled to stuff between Hassell Construction Company,

15        Inc.’s lawyers and accountants?

16                    MR. SIMON:     Well, I was pondering that the other

17        day, and I was wondering whether -- let me just turn this

18        thing off, I apologize, Your Honor -- whether or not an agent

19        who is sending things to an accountant, whether that would be

20        part of the attorney-client privilege.             And I don’t know the

21        answer to that.      It might be, it might not be.          I don’t know.

22                    THE COURT:     I’m going to hand you Ligon 2 and we’re

23        going to reserve it’s admission until we see what you develop

24        in the Ligon cross --

25                    MR. SIMON:     Sure.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 35
                                                                  106ofof197
                                                                          299

                                                                                  35




 1                     THE COURT:      -- if we get somewhere.        But these are

 2        labeled Items Emailed to Ed Hubbard and we’ll give you

 3        Ligon 2.

 4              (Ligon Production 2 marked for identification.)

 5                     MR. KITCHENS:     Thank you, Judge.

 6                     THE COURT:    Ligon 3 are labeled 2014 to 2011

 7        Attorney Letters, and I’m going to treat these the same as

 8        Ligon 2 --

 9                     MR. SIMON:    Okay.

10                     THE COURT:     -- and hand these to --

11                     MR. KITCHENS:     Thank you, Judge.

12              (Ligon Production 3 marked for identification.)

13                     THE COURT:    Next I have a work-in-progress support

14        statement.     It’s an accounting run off, schedule of contracts

15        from 6/30/2014, I’ve got another schedule of contracts from

16        6/30/2013, another schedule from 6/30/2012 and another

17        schedule from 6/30/2011.        Those include detailed financial

18        information on the projects, and I would understand why that

19        might be confidential.       I don’t understand why which contracts

20        are listed would itself be confidential.

21                     And I’ll show you one of these so you can maybe give

22        me an example.     I’ll label this one Ligon 4, which is the

23        June 30, 2014 work-in-process support.

24              (Ligon Production 4 marked for identification.)

25                     MR. KITCHENS:     Your Honor, as to the financials, I


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 36
                                                                  107ofof197
                                                                          299

                                                                                36




 1        agree with you, as to the -- there’s a list of contracts,

 2        those are probably responsive, but I’m not sure as of today

 3        and what we’re doing at the hearing today that they’re

 4        relevant.    I mean it may develop later.

 5                    THE COURT:     Well, I think it is relevant what people

 6        were working on so that I can figure out what, if anything,

 7        was part of the joint venture.          I don’t think that the profit

 8        percentages are relevant, or the gross revenues or the amounts

 9        collected or the receivables or any of the normal things, you

10        know, the percent completions.          I don’t know why that would

11        plainly rule in his case, but the actual identity of the

12        contracts -- first of all, these are all public contracts, I

13        just don’t see what would be confidential about their

14        identity.

15                    MR. KITCHENS:      Your Honor, if I can have our

16        consultant look at these and cull what we think may be

17        confidential and we can have that --

18                    THE COURT:     Right.

19                    MR. KITCHENS:       -- and we can have that --

20                    THE COURT:     Sure.    And do you agree that what you

21        really need are the names of the contracts and not the percent

22        profits and gross margins and all that stuff?

23                    MR. SIMON:     Well, the percent in profits, Your

24        Honor, would go to whether or not there’s a sharing in the

25        profits.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 37
                                                                  108ofof197
                                                                          299

                                                                                     37




 1                    THE COURT:     Yeah, but the question we got is should

 2        there be a sharing of the profits.           Once there should be, the

 3        amount is for another day.          So these may become --

 4                    MR. SIMON:     The amounts of the sharing is for

 5        another day.     I think these -- from what you’re describing to

 6        me, I think all of these have been produced in our exhibit

 7        books.    If I’m not mistaken, we have --

 8                    THE COURT:     Can you give me an example in your

 9        exhibit book?

10                    MR. SIMON:     Not in my exhibit book, but I saw them

11        in their exhibit book where they have these lists of

12        contracts, and also they’re attached to the financial

13        statements.

14                    THE COURT:     Well, this is -- this gives a lot of

15        detail about each contract, so give me an example of something

16        you think is already there.

17                    MR. SIMON:     Why don’t you take a look at -- okay,

18        let me start with my exhibit book, it’ll be easier.              The two

19        exhibits that you should refer to are Exhibit 42 and Exhibit

20        40 -- I’m sorry, Exhibit 42 --

21                    THE COURT:     Right.

22                    MR. SIMON:      -- and Exhibit 39.         And let me explain

23        what they are.     They are two versions of the audit --

24                    THE COURT:     Okay.

25                    MR. SIMON:      -- that have been -- audits that have


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 38
                                                                  109ofof197
                                                                          299

                                                                                    38




 1        been produced to us by the other side.             One was redacted for

 2        whatever reason, and the other one was unredacted.              And the

 3        financial statements are also attached to their exhibits, and

 4        if you go back to the portion of the financial statement

 5        beyond the signature, you’ll see the schedules.

 6                    THE COURT:     Right.

 7                    MR. SIMON:     And I believe those schedules set out

 8        everything that you’re looking at.

 9                    THE COURT:     These set out more information than what

10        is there.

11                    MR. SIMON:     Okay.

12                    THE COURT:     But I can read the columns, as to each

13        contract it sets out the contract income, the amended contract

14        cost, the amended profit amount, the amended percentage of

15        income, the income build, the actual cost, the profit or loss,

16        the percentage complete, the field profit earned, and the over

17        and under build amount.

18                    And then attached to the cover list are individual

19        job reports that give even more detail than that.             So there’s

20        a lot of job detail information, and I don’t know why job

21        detail information matters.         I think what matters to you is

22        job existence.

23                    MR. SIMON:     Yeah.

24                    THE COURT:     And so I’m inclined to -- that’s why I

25        was asking him, can we just, on these cover pages, delete the


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 39
                                                                  110ofof197
                                                                          299

                                                                                     39




 1        numeric data, give you the first two cover pages -- the first

 2        two pages, you know, which is just the summary.             I don’t see

 3        why you need the backup as to how they got the numbers.               I

 4        don’t even care if the numbers are right, wrong or indifferent

 5        for the purpose of determining what goes in here.

 6                    Now if you were to win that your joint venture in

 7        the FM865 Project, then as a joint venture you’re going to be

 8        entitled to everything.        But if you lose that you’re a joint

 9        venture in the FM865 Project, I don’t know why you’re entitled

10        to anything.     And that’s why I’m thinking, just tell you what

11        the projects are and not the financial detail until we reach

12        today’s decision.

13                    And I want to know if that protects your client’s

14        interests and whether that protects you all’s interest.

15                    MR. KITCHENS:      I think it does, Your Honor.

16                    THE COURT:     You okay with that?

17                    MR. SIMON:     I’m okay with that.

18                    THE COURT:     Then that’s what we’re going to do.            I’m

19        going to -- would you hand back that one to me?             Thank you.

20                    MR. KITCHENS:      Your Honor, I ask in advance for all

21        this back and forth, I mean it’s okay --

22                    THE COURT:     Yeah, me too.

23                    Okay.    So I’m labeling these Ligon 4, is the June of

24        ‘14, Ligon 5 is June of ‘13, Ligon 6 is June of ‘12, Ligon 7

25        is June of ‘11.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 40
                                                                  111ofof197
                                                                          299

                                                                                      40




 1              (Ligon Production 5 through 7 marked for identification.)

 2                     MR. SIMON:    Did you want this back, Your Honor?

 3                     THE COURT:    That’s yours, and then we need to find a

 4        way to make copies of it so that they have a copy of what

 5        we’re going to admit.        We’re admitting one --

 6                     MR. SIMON:    I think we can go up to six and make

 7        copies, if I’m not mistaken, to the library.

 8                     THE COURT:    Yeah, I don’t know if we have anybody to

 9        do that right now or not.        Well, let me see.          I’ll get you

10        copies.

11                     MR. SIMON:    Are you sure?

12                     THE COURT:    Yeah, it’s not very long.          Right?   So

13        let me get these started, and then if you want an opening

14        statement, I’ll let you do that.

15                     MR. SIMON:    Thank you, Your Honor.

16                     THE COURT:    And I’ll let you make a rebuttal

17        statement.     I don’t know if you want to make one or not.

18                     MR. KITCHENS:     Thank you, Judge.

19              (Pause in the proceedings.)

20                     THE COURT:    All right.      Let’s move ahead.

21        Mr. Simon, you want to do an opening?

22                     MR. SIMON:    Yes, Your Honor.        Bear with me for a

23        second.

24                     THE COURT:    Were you wanting to show a PowerPoint or

25        something?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 41
                                                                  112ofof197
                                                                          299

                                                                                      41




 1                     MR. SIMON:    No, I wanted to go -- I wanted to

 2        project if we could.

 3                     THE COURT:    Yeah, I’ll have to turn that on.           You

 4        should be projecting at this point.

 5                (Pause in the proceedings.)

 6                     THE COURT:    There we go.

 7                     MR. SIMON:    Just bear with me.

 8                (Pause in the proceedings.)

 9                     MR. SIMON:    Your Honor, if I may do this from my

10        seat?

11                   OPENING STATEMENT ON BEHALF OF THE PETITIONERS

12                    MR. SIMON:     Your Honor, what I have here is a little

13        graphic that I put together, that does not seem to be working

14        too well here.     I don’t know why, but I’m having some

15        technical difficulties with my computer, which does not seem

16        to want to comply with my wishes, as usual.

17                    I’m just going to do this extemporaneously, and I

18        think that the big white elephant in this room is judicial

19        estoppel.    And before we spend --

20                    MR. KITCHENS:      Your Honor, I completely object.

21        This is evidence, this is not opening statement.             The graphic

22        that’s up is something that needs to be proved up.              I don’t

23        know what Mr. Simon is doing here.

24                    MR. SIMON:     Okay.    Well, I’ll tell you what, these

25        have all been admitted into evidence but --


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 42
                                                                  113ofof197
                                                                          299

                                                                                     42




 1                     THE COURT:    He can make an opening statement.           Let’s

 2        go ahead.

 3                     MR. SIMON:    Okay.

 4                     THE COURT:    Go ahead.

 5                     MR. SIMON:    I think that the big white elephant is

 6        the room, Your Honor, is judicial estoppel.                 And I think that

 7        that’s the first thing that this Court needs to grapple with.

 8        And I think that if you take a look at the Motion to Compel

 9        Arbitration that they filed in the State Court action, Your

10        Honor, you will find, and that’s Petitioner’s Exhibit 40,

11        which has been admitted, that it says in paragraph 2 -- I

12        believe it’s paragraph 2, that,

13              “In 2012 Plaintiffs and Defendants formed a joint

14              venture, and Defendants formed a joint” -- I’m

15              sorry -- “and executed a construction joint venture

16              agreement.”

17                     So there were two things that were represented to

18        the State Court in order to obtain compelling of arbitration

19        of this matter.      One, that there was a contract that had an

20        arbitration clause in it, and two, that a joint venture had

21        been formed.

22                     Again, in their Exhibit 74, which I have not

23        objected to, at paragraph 3, they have the exact same

24        statement.     And of course when we go to Note number 14 in the

25        financial statement, which admittedly we’ll talk about that in


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 43
                                                                  114ofof197
                                                                          299

                                                                                    43




 1        a while, but this note is deafening to them, about whether or

 2        not there was a joint venture.

 3                    But we’ll talk about that.          It says that one part of

 4        this, right here, this part I’m blocking out for Your Honor,

 5              “All contracts entered into between June 30, 2012

 6              and July 1, 2013 will be governed by the joint

 7              venture agreement.”

 8                    This is their auditor putting a note in two audits,

 9        2013 and 2014, that has this statement in there.             Okay.     Now I

10        don’t know what Mr. Ligon’s going to testify to, but in the

11        world of audited financial statements, my understanding,

12        there’s just got to be a management letter somewhere, or a

13        representation letter.       Auditors don’t put them in audited

14        financial statements without having representations from the

15        company about -- well, we’ll see.           He’s going to testify,

16        we’ll find out what he has to say.

17                    Now, the arbitration clause.           It says that if a

18        dispute arises that cannot be resolved with direct

19        discussions, joint venturers shall participate in a mediation.

20        Now if there’s no contracts, if there’s no joint venture, this

21        provision is annulled, in my opinion.            It has no affect

22        because it says that the joint venturers.

23                    If these folks were not joint venturers, then

24        somebody down in the State Court system shouldn’t have been

25        making representations to Judge Carter that there was a joint


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 44
                                                                  115ofof197
                                                                          299

                                                                                  44




 1        venture so that they could get my client into an arbitration

 2        proceeding.

 3                    And I’m not here to argue about whether this should

 4        or should not be arbitrated.         This is a question of judicial

 5        estoppel.    It is so huge a question of judicial estoppel, I’m

 6        not aware that it could be any closer.             They did it, they did

 7        it for a purpose, they wanted to obtain a result, and they got

 8        their result.

 9                    We were harmed.      Our position was cemented by virtue

10        of their representations to the State Court, and to the

11        arbitration panel.      Same provisions that I just read to you

12        that were in the Motion to Compel are identical in the section

13        of their complaint entitled Jurisdiction that they submitted

14        to the arbitration panel.

15                    Now what do they say about all of this?           One second

16        here.

17                    THE COURT:     I think if you’ll go to view and reduce

18        your size it’ll probably --

19                    MR. SIMON:     I don’t know what’s going on here, Your

20        Honor.    I really don’t.      I can’t rid of this bottom screen

21        here.    I apologize.

22                    Here is their position.         This is their Motion for

23        Relief From Stay that they have filed in this court.              They say

24        that the alleged debtors do not exist as a legal entity, they

25        have no bank accounts, no assets, debts or other liabilities,


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 45
                                                                  116ofof197
                                                                          299

                                                                                      45




 1        no employees and have never filed tax returns.              The only

 2        documentation evidencing the creation of a joint venture was a

 3        document known as a construction joint venture agreement dated

 4        July 1, 2012.

 5                    Now, let’s go down to what they say in paragraph 27

 6        of ECF Document 33 filed in this court where they responded to

 7        my Motion to Compel, and this is what they say, this is the

 8        basis of their argument.

 9              “Second, the Petitioner attempts to use pleadings

10              related to different issues to claim that HCCI has

11              brought in courts over --”

12                    We’ll get into that.        I don’t like to get into that.

13                    This is the part of interest to me, where it says,

14              “And it relied on the validity of that contract to

15              enforce the arbitration provision contained in the

16              JBA, not on the legal existence of the partnership.”

17                    That’s what they say now.          They are now saying, and

18        excuse me if I’m a little incredulous about this, but they are

19        saying that there’s a contract that provides for arbitration,

20        but it doesn’t provide for anything else.              Nothing.   Nothing

21        else, just arbitration.

22                    And they didn’t mean to tell the District Court,

23        Judge Carter, they didn’t mean to tell him that that created a

24        joint venture.     That’s what they now say.           Except that when

25        you go back and read the language of their Motion to Compel,


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 46
                                                                  117ofof197
                                                                          299

                                                                                       46




 1        that’s not what it says.        It says -- it’s in the conjunctive,

 2        the parties created a joint venture, they formed a joint

 3        venture and they signed a joint venture agreement.

 4                     Now, there’s a lot of evidence you’re going to hear

 5        today, and a lot of it is not going to be pretty.                And I’m

 6        just telling you, they’ve taken conflicting positions all over

 7        the place.     And, yes, I do reserve my right to say it’s fraud

 8        on the Court.     They have exercised their rights to suggest

 9        that my sanctions counsel should be here because they’re going

10        to sanction for doing what I’ve done.            So I deserve the right

11        to say that this is fraud on the Court.             I’ve never seen an

12        example more attenuated than this one.

13                     Now we can go through a lot of testimony, maybe Your

14        Honor wants to listen to it, and I think it’s fine.               We’re

15        here to put on that testimony.          At the end of the day,

16        however, that white elephant is still sitting here in the

17        courtroom, and that white elephant is judicial estoppel.                And

18        I don’t know how they get around it, and I don’t know why

19        these lawyers are in here arguing that is not a joint venture.

20        It’s outrageous.      It’s just simply outrageous.

21                     And I’ll point something else to Your Honor.             I had

22        something in here, I probably can’t find it.                I put it in here

23        somewhere.

24                     Now I said if there wasn’t a joint venture, what was

25        the consideration for my client signing this contract?                Just


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 47
                                                                  118ofof197
                                                                          299

                                                                                       47




 1        what Your Honor said this morning.           It was the very first

 2        thing that entered my mind, what in the world was the

 3        consideration if there wasn’t a joint venture?                What was the

 4        consideration that my client got for all of this?                An

 5        arbitration proceeding that they are now demanding that my

 6        client pay one-half of $300,000.

 7                    And I’m not here to talk about the arbitration.                We

 8        ought to know what the facts are.           They want my client to pay

 9        $150,000 for the benefit, for the pleasure of arbitrating this

10        under an agreement where there was no consideration.                  But they

11        never told the State District judge that because if they had

12        told the State District judge that, Judge Carter would have

13        had a hearing.

14                    He never had a hearing.         He didn’t think there would

15        be -- there needed to be a hearing.            They said there was a

16        joint venture and there was a contract.             He looked at it and

17        said, Oh, well, that’s arbitral.           You’d do the same thing

18        probably.

19                    I think you know where I’m going with this, Judge.

20        I don’t think I need to say much more but -- and I’m sorry for

21        being a little extended over this pot a little bit about this,

22        but it requires that because this reaches the point of

23        incredulity.     It should not be -- it should not even be here

24        today talking about the 2012 hearing.

25                    Now 2008 Joint Venture, open game.              The Springwoods


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 48
                                                                  119ofof197
                                                                          299

                                                                                     48




 1        Joint Venture, open game.        And again, I’m not going to hide

 2        the ball from you or try to kid you or anything like that.

 3        But we’ve got an issue on that one and you’re going to have to

 4        make a decision on that.

 5                    Not on the 2012.       We ought not even be here.         We

 6        ought to be putting Steve Ligon on because what he’s going to

 7        say.   He says it right here in this email you gave me, and

 8        that’s the end of the story.         We ought to just say, Okay,

 9        let’s move on to the 2008 Joint Venture, guys.              Not waste this

10        Court’s time, not waste my client’s time, and not waste their

11        client’s time on this.       Okay.     So that’s it, Your Honor.

12        Thanks.

13                    THE COURT:     Thank you.

14                    Mr. Kitchens?

15                    OPENING STATEMENT ON BEHALF OF RESPONDENTS

16                    MR. KITCHENS:      Well, then, Your Honor, on the one

17        hand here’s the smoke, the other hand here’s the mirrors.

18        Mr. Simon filed two involuntary bankruptcies with one tax ID

19        number that was obtained three days prior to the filing.

20        Nobody’s ever disputed that a joint venture agreement was

21        signed.

22                    However, under the law, under the Texas Revised

23        Partnership Act, the Court must consider the totality of the

24        circumstances to determine that a partnership, not just a

25        joint venture agreement, just -- not just a piece of paper


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 49
                                                                  120ofof197
                                                                          299

                                                                                   49




 1        existed.

 2                    And what you need to determine is the receipt -- a

 3        right to receive a share of profits of the business, the

 4        expression of an intent to be partners in the business,

 5        participation or the right to participate in the control of

 6        the business, a sharing or a willing to share a) losses in the

 7        business or liability for claims of third parties against the

 8        business, and contributing or agreeing to contribute money or

 9        property of the business.        Those are the factors that the

10        Texas Revised Partnership Act says that you need to consider.

11                    What Mr. Simon failed to tell you is that Royce and

12        Sylvia Hassell owe millions of dollars to my client.              They

13        have resisted at every turn the liability for that money that

14        they owe them, at the State Court level, at the arbitration

15        level, and even here.

16                    Why did they file two involuntary bankruptcies under

17        one case number the day before the arbitration was to go

18        forward?    Let’s ask that question.         Let’s not just say all of

19        these other things.       There is a motive here, an improper

20        motive.    Incredulity lies on my client’s level.

21                    You’re not going to hear any evidence that contracts

22        were entered into with -- as a joint venture, because they

23        weren’t.    You’re not going to hear any evidence that there

24        were joint bank accounts, you’re not going to hear any

25        evidence that there were joint employees, because that doesn’t


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 50
                                                                  121ofof197
                                                                          299

                                                                                 50




 1        exist.

 2                    There is no indicia, other than the piece of paper

 3        that was entered into so that Royce Hassell could get

 4        insurance to fund his projects that he was doing in his own

 5        name.    You’re going to hear evidence of what’s called a rent

 6        bond.    That’s what all this was about, and nothing more.

 7                    Your Honor, I don’t think I have to go -- you’re

 8        going to hear a lot of evidence today, I don’t think I have to

 9        say a whole lot more, but for Mr. Simon to suggest that it is

10        incredulous that we would even be here before is itself

11        incredulous.

12                    You’re going to hear evidence of a very rich life

13        style that the Hassells, Royce and Sylvia Hassell, enjoyed at

14        the expense of my clients.         This is nothing more than another

15        delaying tactic that they brought before you because they

16        couldn’t do it at State Court, they couldn’t with the

17        arbitration, and they were desperate to do something else.

18        This is just wrong, Your Honor.

19                    THE COURT:     Thank you.

20                    All right.     Then let’s call Mr. Ligon in and let’s

21        get started on the testimony.          Can somebody go get him?

22              (Pause in the proceedings.)

23                    THE COURT:     Right up here, please --

24                    THE WITNESS:     Right here?

25                    THE COURT:      -- Mr. Ligon.       Right here in the --


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 51
                                                                  122ofof197
                                                                          299

                                                                                51




 1                     THE WITNESS:    Okay.

 2                     THE COURT:     -- seat.

 3                     THE COURT:    Mr. Simon?

 4                     MR. SIMON:    Yes.    Has the witness been sworn?

 5                     THE COURT:    He was -- I sworn in all four witnesses.

 6                     MR. SIMON:    Oh, that’s right.

 7                          DIRECT EXAMINATION OF STEVEN LIGON

 8        BY MR. SIMON:

 9        Q     So would you state your name for the record, please?

10        A     Steven Layton (phonetic) Ligon.

11        Q     How are you employed?

12        A     I’m a principal with Morris, Ligon & Rodriguez, PC.

13        Q     Are you a certified public accountant?

14        A     Yes, sir.

15        Q     What areas of accounting practice do you focus on in your

16        practice?

17        A     Test functions, audits, reviews, compilations, business

18        taxes and some individual taxes.

19        Q     Now, have you acted as the accountant for Hassell

20        Construction Company, Inc. in the past?

21        A     Yes.

22        Q     And can we have an agreement that when we refer to HCCI,

23        we’re referring to Hassell Construction Management -- let’s

24        see, Hassell --

25                     MR. RIOS:    Your Honor, no objection.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 52
                                                                  123ofof197
                                                                          299

                                                                                 52




 1                     Excuse me, Mr. Simon.

 2                     We’re having trouble hearing Mr. Simon.          Can he get

 3        the microphone a little closer to him so --

 4                     THE COURT:    Thank you.

 5                     MR. SIMON:    Thank you.

 6                     THE COURT:    Thank you.

 7                     MR. KITCHENS:     Thank you.

 8        BY MR. SIMON:

 9        Q       Have you performed accounting functions and services for

10        Hassell Construction Company, Inc. in the past.

11        A     Yes.

12        Q     Can we have an agreement that when we refer to HCCI, we

13        are referring to Hassell Construction Company, Inc.?

14        A     Yes.

15        Q     When did you start performing accounting services for

16        HCCI?

17        A     Is that me personally, or our firm?

18        Q     Your firm.

19        A     Approximately -- it was before I was even there, I’m

20        going to say around 1981 or ‘82.

21        Q     And at the time who was the President and Chief Executive

22        Officer of HCCI?

23        A     Since I was not there at that time, I’m not sure.

24        Q     From the time that you became involved who was the

25        President and Chairman of the Board, or Chief Executive


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 53
                                                                  124ofof197
                                                                          299

                                                                                53




 1        Officer?

 2        A     Jim Hassell.

 3        Q     And who is Jim Hassell?

 4        A     Jim Hassell was the -- is the majority stockholder of

 5        HCCI.

 6        Q     Is he the father of Philip Hassell?

 7        A     Yes.

 8        Q     Is he the father of Royce Hassell?

 9        A     Yes.

10        Q     And is he -- is Royce Hassell the only child of Jim

11        Hassell’s first marriage?

12        A     As far as I know.

13        Q     And how many children did Jim Hassell have --

14        A     Five.

15        Q       -- in his second marriage?

16                      MR. KITCHENS:    Objection, Your Honor, relevance.

17                      THE COURT:   Relevance?

18                      MR. SIMON:   It’s background, Your Honor.

19                      MR. KITCHENS:    This is our -- this is a CPA.

20                      THE COURT:   Yeah, I don’t know why I need this from

21        the CPA as to the background.

22                      MR. SIMON:   All right.      That’s fine.

23        BY MR. SIMON:

24        Q     Now for how many years have you prepared audited

25        financials for HCCI?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 54
                                                                  125ofof197
                                                                          299

                                                                                54




 1                      THE COURT:     Again, are you asking for him or for the

 2        company?

 3        BY MR. SIMON:

 4        Q     For -- let’s talk about you.

 5        A     Since June of 1985.

 6        Q     And have you prepared a certified financial statement for

 7        each year from and after the point?

 8        A     Yes.

 9        Q     Am I using the correct word prepare certified financial

10        statement?

11        A     Well, we prepare audited financial statements.

12        Q     Okay.    Now --

13        A     And can I clarify that even more?

14        Q     Sure.    Please.

15        A     It’s basically the client’s financial statement, we’re

16        simply auditing those statements and putting an auditor’s

17        report in there.      However, for convenience of the clients we

18        actually put the statement together, have them approve it.

19        Q     And what do you do normally to audit financial

20        statements?

21        A     You plan the audit to begin with, that involves

22        developing audit programs based on transactions testing,

23        appliance testing, you design your audit program for

24        substantive tests based on your audit of the -- your review of

25        the internal control system and test those items.


                                  JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 55
                                                                  126ofof197
                                                                          299

                                                                                55




 1                    And then you perform procedures on your test side to

 2        complete the audit.       You have inquiries of attorneys, you have

 3        confirmations with third parties on accounts receivable, you

 4        would have confirmation of bank balances with banks, you would

 5        have confirmation of notes payable balances with the various

 6        lenders, amongst other things.

 7        Q     Do you require a management letter in connection with

 8        performing --

 9        A     We require --

10        Q      -- the audit --

11        A      -- a management rep letter.

12        Q     All right.     And what does that management rep letter

13        normally contain?

14        A     Basically it’s just a representation by management that

15        they’ve disclosed everything to us correctly that we’ve

16        inquired of, that there’s nothing that they’ve not made

17        unavailable to us.

18        Q     Does that include the matters that you have placed into

19        your financial statements in the notes?

20        A     That would mean anything -- evidential matter that we

21        required to issue our audit opinion.

22        Q     And have you been able to provide those management

23        representations to us today in connection with the subpoena

24        that has been issued to you?

25        A     I believe they were in the copies, if they’re not, I have


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 56
                                                                  127ofof197
                                                                          299

                                                                                        56




 1        them in my -- in another section in my briefcase.                 I was --

 2        they should be -- let me think.            They should be in those

 3        copies.

 4        Q       Okay.

 5                        THE COURT:   Well, let me --

 6                        MR. SIMON:   I don’t know --

 7                        THE COURT:    -- let me clarify what --

 8                        MR. SIMON:    -- because I haven’t seen them yet.

 9                        THE COURT:   Yeah, what I think occurred is were

10        those in the information that you transmitted over to Coat

11        Rose?

12                     THE WITNESS:      They were, but I think we also -- I

13        think we included it in both places, and those management rep

14        letters should have been what I submitted to you, and the

15        other that I transmitted to Coats Rose is still in my

16        briefcase.       And I believe those were in there as well.

17                     THE COURT:      There were management letters that were

18        included in the packet that had the label on it for the lawyer

19        to Coats Rose, whose name I forget.              But if you want him to go

20        get you some clean copies of those, that’s fine.

21                     MR. SIMON:      I would like that, Your Honor.         I think

22        that’s critical.

23                     THE COURT:      Yeah, I -- because they were transmitted

24        to counsel, that’s why I didn’t provide them.                 But if you’ve

25        got them independently, can you go grab those real quick?


                                  JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 57
                                                                  128ofof197
                                                                          299

                                                                                57




 1                     THE WITNESS:    Let me look and see if they’re in

 2        there.

 3                     MR. SIMON:    Your Honor, did you -- have those copies

 4        been made yet?

 5                     THE COURT:    They’re working on them.

 6                     MR. SIMON:    Okay.

 7                (Pause in the proceedings.)

 8                     THE COURT:    If you get to that point -- we need to

 9        take a morning break at some point anyway, so when you start

10        needing that data, we’ll definitely take a morning break to be

11        sure you get it.

12                     MR. SIMON:    And I can help the Court, if we’re going

13        to take a break.      I can take them up to six --

14                     THE COURT:    Well, that part’s going to be easy, I’m

15        sure.    It’s the redaction part they’re having trouble with.

16                     MR. KITCHENS:     Mr. Rios just told me that that’s

17        what the -- you can see a copy now what the -- the management

18        rep letters --

19                     THE COURT:    I don’t think the rep letters are being

20        copied.

21                     MR. SIMON:    They were in the packet that I gave you.

22                     THE COURT:    Okay.    That’s in number two that I gave

23        to you all, and I don’t think they’re being --

24                (Pause in the proceedings.)

25        BY MR. SIMON:


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 58
                                                                  129ofof197
                                                                          299

                                                                                  58




 1        Q     Now, do you have a big binder up there with you, sir, of

 2        the exhibit books?

 3                      THE COURT:     They’re right here to your right is what

 4        he’s referring you to.

 5                      THE WITNESS:    Oh, okay.

 6        BY MR. SIMON:

 7        Q     These are our exhibits, that’s --

 8        A     Theirs.

 9        Q      -- HCCI’s exhibits.

10        A     Okay.

11        Q     Would you take a look at Exhibit 51?

12        A     Is this yours or theirs?

13        Q     Theirs.    I’m sorry.     HCCI Exhibit 51.        And would you

14        identify it for the record, please.

15              (Pause in the proceedings.)

16                      THE WITNESS:    This is the long form audited

17        financial statements of Hassell Construction Company, Inc. for

18        the year ended June 30, 2013.

19        BY MR. SIMON:

20        Q     Can you direct me to the page in this exhibit where the

21        certification appears?

22        A     Independent auditor’s report, page 2 and 3.

23        Q     Did you qualify your report in any way, shape or form?

24        A     Yes.

25        Q     And can you describe for the Court what those were?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 59
                                                                  130ofof197
                                                                          299

                                                                                     59




 1        A     We qualified our opinion in connection with verification

 2        of the note receivable and accounts receivable from related

 3        parties.      We were able to obtain confirmation of that from the

 4        related party.

 5        Q     Other than that was there anything else to qualify?

 6        A     That was it.

 7        Q     Other than that then, am I correct in saying that these

 8        financial statements, according to the accounting vernacular,

 9        fairly and accurately describe the financial condition of the

10        company as of the date of the report?

11        A     Yes.

12        Q     Now let’s turn to Footnote 14.           And I believe it starts

13        on page 13 and goes to page 14.

14        A     What note are we on?

15        Q     Footnote 14.

16        A     Okay.    Mine starts on 14 and ends on 15.

17        Q     Footnote 14, if you would turn to page 13 --

18        A     And this is for 2013.        Correct?

19        Q     Yes, sir.

20                      THE COURT:   Let me interrupt for a minute.         What’s

21        happening is, is that if you look carefully, the audit itself

22        has a numbered page 13 and then there’s a big stamped 14,

23        which reflects what was produced.           So are you referring to the

24        page of the exhibit number or the page of the audit?

25                      THE WITNESS:   I believe I’m --


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 60
                                                                  131ofof197
                                                                          299

                                                                                        60




 1                      MR. SIMON:     The page of the audit, Your Honor.

 2                      THE COURT:     So the page of the audit where

 3        exhibit -- where Footnote 14 is, is on exhibit pages 14 to 15,

 4        but audit pages 13 and 14.

 5                      THE WITNESS:     Okay.   I only see 14, but that’s --

 6                      THE COURT:     I’ll show you.     Let me just show you

 7        where this is.      Right here, right under where it says, HCCI

 8        Exhibit 51, if you look, there’s a little 13 right there.

 9                      THE WITNESS:     Oh, okay.

10                      THE COURT:   It’s your page number 13.

11                      THE WITNESS:    Okay.    All right.

12                      THE COURT:   Okay.

13                      MR. SIMON:   I’m sorry.      I’m going to pull this up,

14        if you’ll just bear with        me.

15              (Pause in the proceedings.)

16        BY MR. SIMON:

17        Q     Okay.    I have that up on my screen now.             And it starts

18        off on page 13 there and the title to that is, Related Party

19        Transactions.

20        A     Correct.

21        Q     Now I’d like to go to the next page and ask you about

22        this paragraph that I’m blowing up here.             Here we go.      Let’s

23        go through this.      On July -- the first sentence says,

24              “On July 1, 2012, the company entered into a joint

25              venture agreement with the related companies, R.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 61
                                                                  132ofof197
                                                                          299

                                                                                61




 1              Hassell & Co., Inc., R. Hassell Builders, Inc., the

 2              R. Hassell Holding Companies, Inc., and GR Group

 3              Resources to engage as joint venturers in the

 4              construction of certain public and/or private

 5              contracts awarded to the company, or related

 6              companies, from that date until termination of the

 7              agreement.”

 8                    Now, when you were preparing this note did you have

 9        any documents before you?

10        A     The joint venture agreement.

11        Q     All right.     And let’s go to the joint venture agreement

12        just to make sure.

13                    MR. SIMON:     And, Your Honor -- and my understanding,

14        Your Honor, is that this exhibit that I’m referring to,

15        Exhibit 51, has been admitted into evidence.

16                    THE COURT:     It has been.

17                    MR. SIMON:     Thank you.

18        BY MR. SIMON:

19        Q     All right.     So if you would turn to Exhibit 34 also in

20        that same book.      And I’m going to put it up here.

21                    MR. SIMON:     Likewise, Your Honor, I believe that

22        this has been admitted into evidence.

23                    THE COURT:     It has been.

24                    MR. SIMON:     It has?

25                    THE COURT:     It has been.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 62
                                                                  133ofof197
                                                                          299

                                                                                  62




 1        BY MR. SIMON:

 2        Q       Okay.   All right.   Is this the agreement that you had

 3        before you when you reviewed this?

 4        A       It appears to be.

 5        Q       Okay.   Go back to the other agreement, or the other

 6        document for a second, back to the audit.              What other

 7        information did you have before you as you were preparing the

 8        first sentence of this note?

 9        A       This was a basic document.       I had had oral communication

10        with Philip Hassell and Royce Hassell in regards to this as

11        well.

12        Q     And can you describe for the Court what those

13        conversations were?       Let’s start off with Philip Hassell

14        first.

15        A     The nature of the agreement -- let me back up.             I became

16        aware of this agreement in or about July or August of 2013

17        when one of my staff accounting people came back and told me

18        that there was a joint venture agreement, which I’d not heard

19        of.   So I contacted Shawn Potts, who referred me to Philip

20        Hassell and --

21        Q     Stop there.     Who’s Shawn -- who is Shawn Potts?

22        A     Shawn Potts is the secretary-treasurer I believe of the

23        company and he works --

24        Q     Of HCCI?

25        A       -- HCCI, he’s over accounting.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 63
                                                                  134ofof197
                                                                          299

                                                                                         63




 1        Q     And her middle name is Hassell.           Correct?       Shawn Hassell

 2        Potts?

 3        A     Yes, she’s --

 4        Q     She’s one of the children of Jim.

 5        A     Right.

 6        Q     Okay.    Go ahead, I’m sorry.

 7        A     Okay.    She referred me to Philip --

 8        Q     Okay.

 9        A        -- who informed me of this joint venture agreement, and

10        at that time it had been, or was in the process I guess of

11        being terminated.      It started July 1 and ran through some

12        time --

13                    THE COURT:     I’m sorry --

14                    THE WITNESS:       -- or June --

15                    THE COURT:      -- wait, wait, wait.            Wait.   You said

16        that you contacted Shawn Hobbs [sic], who referred you to

17        Philip, and then you started describing an event, and we don’t

18        know whether that’s coming from Shawn’s mouth or from Philip’s

19        mouth.

20                    THE WITNESS:     Oh, this is from Philip.            Okay.   Okay.

21        Let’s back up.     The event didn’t come from Philip’s -- the

22        event was something that -- I should have said that first.

23        The event occurred, and that’s when I went to Shawn Potts and

24        then went to Philip.       The event meaning that one of my staff

25        accountants informed me that there was a joint venture.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 64
                                                                  135ofof197
                                                                          299

                                                                                 64




 1                    THE COURT:     Right.

 2                    THE WITNESS:     Okay.     So Philip informed me of what

 3        it was, and I believe he said it had something to do with it

 4        was created to enable Royce to be able to get insurance

 5        through Hassell Construction as additional insured or

 6        something like that.       But there were provisions in there that

 7        provided for profit and loss sharing.            And it terminated some

 8        time in July of ‘13 upon the request of HCCI I believe.

 9        BY MR. SIMON:

10        Q     Did he deny the existence of a joint venture between

11        Royce Hassell’s companies and HCCI?

12        A     No, it was agreed upon that there was a profit and loss

13        sharing arrangement there described as a joint venture.

14                    MR. SIMON:     Excuse me one second.

15                    THE COURT:     So I think we now have the documents

16        that we can hand out.

17                    Do you want to give the witness --

18                    MR. SIMON:     Excuse me, I’m sorry?

19                    THE COURT:     Yeah, we’re going to go ahead and give

20        you -- you want to give -- the originals are going to go in

21        the Court’s record, and I’ll go ahead and take back the one I

22        gave to you, and we’re going to keep them under seal.

23              (Pause in the proceedings.)

24                    THE COURT:     Thank you.      So these items are going to

25        go to Ms. Dolezel to be retained as exhibits under seal, and


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 65
                                                                  136ofof197
                                                                          299

                                                                                    65




 1        then --

 2               (Pause in the proceedings.)

 3                     THE COURT:    So we’re going to admit at this point

 4        based on the earlier comment, and you all -- I want counsel to

 5        correct me if I’m wrong, the non-financial document is Ligon

 6        1, the other documents we’re going to label as Ligon 2

 7        Compilation, because it’s derived from several different Ligon

 8        documents.

 9                     MR. SIMON:    And this is two?        The one that we just

10        got is Ligon 2?

11                    THE COURT:     Well, there’s also the one you had

12        before, so --

13                    MR. SIMON:     Which is Ligon 1.

14                    THE COURT:     If you’ll look -- if you’ll undo that

15        document in your hand, it has both Ligon 1 and Ligon 2 in it,

16        I think.    Go to the very back document and see if that’s the

17        original Ligon 1.      That’s going to be Ligon 1 --

18                    MR. SIMON:     Right.

19                    THE COURT:      -- everything else is going to be

20        called Ligon 2 Compilation so we’re not confused by what we’ve

21        got.   And we’re admitting.        Anybody disagree that that’s what

22        we’re doing?

23                    MR. KITCHENS:      Agreed, Your Honor.

24                    MR. SIMON:     Agreed, Your Honor.

25                    THE COURT:     Thank you.      And now you have those back.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 66
                                                                  137ofof197
                                                                          299

                                                                                      66




 1        Why don’t we now take our morning break so that you can absorb

 2        those during the morning break, and we’ll continue with

 3        Mr. Ligon’s testimony at 10 after 11:00.

 4                    MR. SIMON:     Thank you, Your Honor.

 5                    THE COURT:     We’ll see you all later.

 6                    MR. SIMON:     Ten after, Your Honor?

 7                    THE COURT:     Yeah, that’s a 15 minute break.

 8                    MR. SIMON:     Okay.    Thank you.

 9              (Recess from 10:55 a.m. to 11:10 a.m.)

10                    THE COURT:     All right.      Please be seated.

11                    Okay.    Just from a housekeeping point of view we’re

12        going to work until five till 12:00 and then we’ll take a

13        break until 1:45.      I have a 1:30 hearing.          There’s no point in

14        you all having to sit through that; it’s going to be a short

15        hearing.    So that’ll be your lunch break.

16                    Let’s move ahead, please.

17                    You remain under oath.         Thank you.

18                    MR. SIMON:     Thank you, Your Honor.

19                   DIRECT EXAMINATION OF STEVEN LIGON (RESUMED)

20        BY MR. SIMON:

21        Q     Now let’s go to the second sentence in this Note 14

22        that’s up on the screen here, which is HCCI Exhibit 51.               And

23        let’s -- I’ll read that into the record.             It says,

24              “The joint venture agreement calls for sharing of

25              profits with R. Hassell receiving 25 percent of net


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 67
                                                                  138ofof197
                                                                          299

                                                                                 67




 1                profits on completed contracts and the company

 2                receiving 75 percent of the profits.”

 3                      And then the next sentence says that the net losses

 4        on completed contracts would be shared equally.             Where did you

 5        get this understanding from?

 6        A     This came from the joint venture agreement.

 7        Q     By the way, where did the joint venture agreement come

 8        from?

 9        A     Two sources, Philip Hassell and Royce Hassell.

10        Q     And who was the associate that first learned about it?

11        A     I don’t recall.      I had two of them out there and I don’t

12        remember which one it was.

13        Q     All right.     And did you account for the profits and

14        losses?

15        A     Yes.

16        Q     Let’s skip over -- were the profits and losses shared?

17        A     Profits and losses were determined based on the

18        percentages that you just read.

19        Q     The next sentence, I will go into, it says,

20              “The agreement provided that applicable main or

21              branch office overhead of the joint ventures may be

22              charged to the joint venture construction projects.”

23                      And again, where did that come from?

24        A     From the joint venture agreement.

25        Q     Okay.    And what did that mean to you?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 68
                                                                  139ofof197
                                                                          299

                                                                                       68




 1        A     What that meant to me was that whatever their overhead

 2        rate was, when I take the total overhead cost divided by gross

 3        revenues, I come up with a percentage.             I would take that

 4        percentage times the gross revenues of completed joint venture

 5        projects and apply that to the gross profit of the joint

 6        ventures before determining the split of profits.

 7        Q     The next sentence says that the agreement provided that

 8        applicable -- I’m sorry, we’ve been through that one.                 Excuse

 9        me.

10              “Equipment costs and other costs of construction

11              were to be charged to contracts under the joint

12              venture agreement in accordance with sound

13              accounting practices.”

14                    What does that mean to you?

15        A     That means that you have to allocate equipment jobs to

16        construction contracts.        You don’t charge individual

17        components of equipment and expense to each contract.                 This is

18        impossible to do.      For example, depreciation.           So there’s many

19        different ways of allocating equipment costs to contracts.

20        Some people use an internal developed rental rate times the

21        hours that the equipment is used on a job.

22                    In Hassell’s case, they’re allocating equipment

23        costs based on how the job is bid, how much equipment cost is

24        bid in the job as a percentage of the contract revenue.                 So

25        that’s how they cost all their jobs with equipment.              As far as


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 69
                                                                  140ofof197
                                                                          299

                                                                                   69




 1        I know that’s how they costed these jobs as well.

 2        Q     What did you understand as to whose equipment was being

 3        used on the performance of the jobs, the contracts?

 4        A     Primarily most of it was from HCCI, and I understand some

 5        was used from the R. Hassell companies.

 6        Q     What did you understand in terms of the control over

 7        these jobs?

 8        A     I know some jobs that were entered into under Hassell

 9        Construction, all the accounting obviously was done on their

10        books.    I’m not sure as to how the supervision went in the

11        field, if that’s what you’re talking about control.              There

12        were some jobs that were entered into, or contracts that were

13        entered into under the R. Hassell companies, and the

14        accounting was done over there for those contracts.              Again, I

15        don’t know the field supervision, who controlled what or how

16        or supervised it.

17        Q     Did that make a difference to you, that some contracts

18        were entered into by R. Hassell and some contracts were

19        entered into by HCCI in terms of your determination of what we

20        have in this note?

21        A     Yes, in order -- in addition to getting the receivable

22        confirmed by the R. Hassell companies, there would have been

23        some accounting issues related to these jobs on the R. Hassell

24        companies where profits would have been split there, and we

25        were unable to obtain that information, which all affected


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 70
                                                                  141ofof197
                                                                          299

                                                                                  70




 1        that inner-company receivable that we qualified.

 2        Q     I guess my question was a little different.            Were you

 3        troubled in any way by the fact that equipment of both

 4        companies were being used on these jobs?

 5        A     No.

 6        Q     Were you troubled at all, or concerned about the fact

 7        that some of these jobs were in the name of R. Hassell and

 8        some were in the name of HCCI?

 9        A     No, other than not be able to verify the split on the R.

10        Hassell side.

11        Q     And I don’t think I ever asked you this, but have you

12        ever done any tax work, tax litigation as an accountant?

13        A     Tax litigation?

14        Q     Yes.

15        A     No.

16        Q     And the next sentence here says the company has recorded

17        R. Hassell’s share of the net profits on contracts completed

18        during year ended June 30, 2013 in the amount of $19,036,

19        under the direct costs in the statement of income and retained

20        earnings and reduced the balance to -- from the related

21        parties by the same amount.         Do you see that?

22        A     Yes.

23        Q     And is that how you account for the profit?

24        A     Yes.

25        Q     As between HCCI and RHHC.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 71
                                                                  142ofof197
                                                                          299

                                                                                   71




 1        A       Yes.

 2        Q       Then it says, the next sentence, that the venture

 3        agreement was terminated on July 17, 2013.               How did you learn

 4        that?

 5        A       Through discussions with Philip Hassell.

 6        Q       By the way, you mentioned you talked to Royce Hassell as

 7        well.

 8        A       Right.

 9        Q       Can you describe for the Court what Royce told you?

10        A      I don’t know that we discussed that termination date or

11        not.    We had a meeting in my office early in September of

12        2013.    Primarily the focal point of that meeting was to see if

13        we could get together and reconcile the cost on the jobs for

14        both companies.

15        Q      All right.    Anything else that you can recall that you

16        want to tell the Court about your conversations with Royce?

17        A      At the time I believe there were allegations that HCCI

18        used his equipment on non-HCCI jobs, and he was not paid rent

19        for that equipment.       I can’t think if there was anything else

20        material there.

21        Q      Okay.     Did you have any discussions with Royce’s wife,

22        Sylvia?

23        A      There was a phone conversation that we had, I don’t

24        recall exactly when, where she was presenting issues that she

25        was concerned with regarding this joint venture agreement.


                                 JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 72
                                                                  143ofof197
                                                                          299

                                                                                   72




 1        Q     And do you recall what she told you?

 2                    MR. KITCHENS:      Your Honor, I’m going to object.

 3        Mr. Simon has said that Mrs. Hassell was not going to be a

 4        witness.

 5                    MR. SIMON:     That’s fine.

 6                    MR. KITCHENS:      And now we’re asking questions about

 7        what her conversations were, and she was not excluded under

 8        the rule.

 9                    MR. SIMON:     I’m happy with -- I just don’t -- I want

10        to make sure that I’m not hiding anything from the Court.

11        There were conversations --

12                    THE COURT:     I’m going to sustain the objection to

13        the question of what did she say.           That’s hearsay.

14                    MR. SIMON:     Okay.    Very good.

15        BY MR. SIMON:

16        Q     And then this next sentence that you have here, it says

17        that all contracts in progress at June 30, 2013 that were

18        entered into after June 20, 2012 will be governed by the joint

19        venture agreement.      And how did you determine that?

20        A     We inquire of the client of any contracts that had been

21        signed as of the year end that were audited that were not

22        started in our normal back log note, and in this particular

23        case I inquired of Philip, of those contracts were any of them

24        subject to the joint venture.          And if they had been signed by

25        June 30, they were subject to the joint venture.             So in our


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 73
                                                                  144ofof197
                                                                          299

                                                                                 73




 1        normal inquiry concerning back log that’s how we found out

 2        about those jobs.

 3        Q     And did you mean by this that all jobs that were entered

 4        into by either Hassell Construction Company, Inc., HCCI, or

 5        RHHC during this time period constituted the joint venture

 6        contracts?

 7        A     Yes.

 8        Q     Now you literally have in front of you the exhibit that

 9        the Court prepared for us, but it is I believe Hassell Number

10        2.

11                      THE COURT:   It’s Ligon 1.

12        BY MR. SIMON:

13        Q     I’m sorry, Ligon 1, excuse me.

14                      THE COURT:   I think -- you’re looking at the one

15        that starts off with an email from Mr. Philip Hassell --

16                      THE WITNESS:    Okay.

17                      THE COURT:     -- to Mr. Michael Moore.

18        BY MR. SIMON:

19        Q     And I take it that these are a series of emails that

20        were -- that you had produced here today for us.             Is that

21        correct?

22        A     Right.

23        Q     And I would like to turn your attention to the bottom of

24        the first page --

25        A     Okay.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 74
                                                                  145ofof197
                                                                          299

                                                                                  74




 1        Q        -- where it says, Mike, and then it says, Here is what

 2        should be a complete list of the joint venture jobs.              And who

 3        is Mike?

 4        A     Michael Moore, he’s a staff accountant with our firm.

 5        Q     And I see here that you are carbon copied on this.

 6        A     Yes.

 7        Q     All right.     And if you go down there, they have a list of

 8        contracts that begins with Contract Number 1206 and ends with

 9        Contract 1310.

10        A     Right.

11        Q     See there on the next page, there are 1, 2, 3, 4, 5, 6,

12        7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22,

13        23, 24, 25 contracts that I count.

14        A     Right.

15        Q     Are those the contracts that the company advised you were

16        subject to the joint venture agreement?

17        A     Yes.

18        Q     And who was the person that signed that particular email?

19        A     It was just an email from Philip Hassell to Michael

20        Moore.

21        Q     Did you ever receive any contrary information from

22        anybody at HCCI, including Shawn Potts --

23        A     Not that I can recall.

24        Q      -- or -- let me finish --

25        A     Okay.    I’m sorry.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 75
                                                                  146ofof197
                                                                          299

                                                                                       75




 1        Q        -- my question -- including Shawn Potts or Philip

 2        Hassell regarding what constituted the contracts that were

 3        subject to the joint venture agreement?

 4        A       There could have been some other correspondence.              I don’t

 5        know if this was final.         I would have to check my records to

 6        see exactly what jobs were included in there.

 7        Q       And insofar as you know, know as we sit here right now,

 8        these were the jobs.

 9        A       Yes.

10        Q     Now in addition to this, the management representation

11        letters --

12                       MR. SIMON:    And, Your Honor, I don’t know whether

13        he’s got copies of those yet.

14                       THE COURT:    You all were going to -- oh, I took

15        those back and sent them to be sealed.              Right?   Sorry.   Were

16        those the management rep letters in there?

17                       MR. RIOS:    Your Honor, we looked through the

18        documents that were over here on counsel table, and we didn’t

19        see any management representation letters.               Isn’t that right?

20                       MALE VOICE:   That’s correct.

21                       THE COURT:    Let me -- would you go pull those sealed

22        documents again?

23                       MR. RIOS:    Your Honor, what we saw was multiple

24        copies of engagement letters between HCCI and the accounting

25        firm.


                                 JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 76
                                                                  147ofof197
                                                                          299

                                                                                76




 1                      THE COURT:     I’m just going to give everything back

 2        to Mr. Ligon that he had given to us and we’ll let him see if

 3        what he’s referring to as the management representation

 4        letters are in there.        I’m not going to let anybody else go to

 5        examine those documents while they’re in his hands.

 6        BY MR. SIMON:

 7        Q     Is anything that is stated in this paragraph that we’ve

 8        just gone over, is there anything in there that’s false and

 9        misleading?

10        A     Not that I’m aware of.

11        Q     In the management representation letter, is this one of

12        the things that management would have represented as being

13        truthful?

14        A     I would have to look at the specific representation

15        letter to see if there was a clause in there regarding a joint

16        venture.

17        Q     Okay.

18                      THE COURT:   So we’re going to hand you now all of

19        the documents that you brought and let you see if you can

20        locate the management representation letters.

21              (Pause in the proceedings.)

22                      THE WITNESS:    I don’t see them.

23                      THE COURT:   Are those pretty easy to pull at your

24        office --

25                      THE WITNESS:    Oh, yeah.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 77
                                                                  148ofof197
                                                                          299

                                                                                   77




 1                    THE COURT:      -- if you were to make a phone call --

 2                    THE WITNESS:     I can get them sent over here.

 3                    THE COURT:     Okay.    Do you need to actually see the

 4        management representation letters to be asking your questions?

 5        He said that these are management statements.               Do you need to

 6        see the letters?

 7                    MR. SIMON:     Well, let me ask this question.

 8        BY MR. SIMON:

 9        Q     In the representation letter are there general statements

10        in the representation letter that would attest to or represent

11        that all of the statements in the notes that are prepared are

12        correct?

13        A     It’s not going to specifically refer to the notes, it’s

14        more of a general type statement.

15        Q     And the statement would be that everything that’s in

16        these financial statements are true and correct.

17        A     To the best of their knowledge, that they provided --

18        Q     To the best of their knowledge.

19        A      -- they provided me all information that I’ve asked for,

20        fully disclosed everything, and of course we develop these

21        notes from those -- the work we do, the evidentiary material

22        we come up with based on what’s --

23        Q     And let’s walk through that just for a moment.             You

24        prepare the notes from the information that they give you.

25        Correct?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 78
                                                                  149ofof197
                                                                          299

                                                                                78




 1        A     Yes, and what we discover.

 2        Q     And then you prepare a draft of the report?

 3        A     Yes.

 4        Q     And do you send that to management?

 5        A     Yes.

 6        Q     And do they then review it?

 7        A     Yes.

 8        Q     And do they then thereafter send you the management

 9        representation letter?

10        A     Yes.

11        Q     That’s something that you retain in your file.

12        A     Yes.

13        Q     Is it something that you would review to make sure that

14        there was nothing inconsistent between what was represented in

15        the management representation letter and the financial

16        statement that you prepared, or that you audited.

17        A     Again, it’s pretty much a general type statement.

18        There’s not going to be anything specifically referenced to

19        anything in the statement.

20        Q     Okay.    Would you ever put the signature of your firm on a

21        certified financial statement without having that kind of

22        management representation?

23        A     No.

24        Q     Is that consistent with generally accepted accounting

25        principles?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 79
                                                                  150ofof197
                                                                          299

                                                                                    79




 1        A       Yes.

 2                (Pause in the proceedings.)

 3                       THE COURT:     We’ll get those back from you so that

 4        they’re not in your way and don’t become public.

 5                       THE WITNESS:    Okay.

 6        BY MR. SIMON:

 7        Q       Now, if you would, take a look in the white books, if you

 8        will, that are in front of you, and pull up an exhibit here

 9        that’s in Petitioner’s exhibit list.

10                       THE COURT:   They’re small, not white.

11                       THE WITNESS:    Okay.

12                       MR. SIMON:   I’m sorry.      Excuse me, they’re the small

13        ones.    Excuse me.

14                       MR. RIOS:    Your Honor, if I might, I apologize to

15        the Court and to Mr. Simon, but we have discovered that part

16        of the production that Mr. Ligon brought was not returned back

17        to the Court.      It’s been sitting on our desk here.          We were

18        examining it earlier and for whatever reason it didn’t get

19        returned to you.

20                       THE COURT:   Okay.    Does it have the management

21        representation letters in it?

22                       MR. RIOS:    It does not, but it does have various

23        exhibits to the different financial statements.              There’s also

24        an exhibit to produce for Hassell Construction company notes

25        to financial statements for the period ending June 30, 2014.


                                 JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 80
                                                                  151ofof197
                                                                          299

                                                                                     80




 1        Everything else from this point back relates to a loan

 2        agreement and extension modification agreement that we believe

 3        that was beyond the scope of the subpoena.              But clearly this

 4        part would be responsive to the subpoena, and it’s not

 5        privileged.     And I apologize to the Court.

 6                     THE COURT:     No, I think -- thank you.

 7                     MR. SIMON:     Yes, Your Honor, if we could just have

 8        the management representations produced and tomorrow made part

 9        of the record, that would be sufficient for us.

10                     THE COURT:    All right.      So this is another copy of

11        the notes.     I’m not sure if you really -- do you want to see

12        these and let him tell you what they are?

13                     MR. SIMON:    If you could just describe them

14        generally for me, I’m sure we won’t need to belabor the Court.

15                     THE COURT:    They’re called the Notes to the

16        Financial Statement, as to whether there are any changes

17        between -- whether this is a draft or whether that’s the

18        final.    Let me show this to Mr. Ligon, let’s see --

19                     Can you tell me what those are different from what’s

20        in the financial statement?

21                     THE WITNESS:    (Perusing documents.)          One of the

22        items they were asking for in the deposition were back up for

23        certain notes, so what we did was we simply copied the notes

24        out of the financial statements and then put the backup for

25        the ones that they wanted for those years behind it.              We’ll


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 81
                                                                  152ofof197
                                                                          299

                                                                                 81




 1        have this in -- for every year there’ll be one of those.

 2        It’s --

 3                    THE COURT:     Thank you.

 4                    MR. SIMON:     If we could just have that made a part

 5        of the record, Your Honor, we won’t ask any questions about

 6        it, but if we could make copies and just make it part of the

 7        record.

 8                    THE COURT:     It’s the same as -- they’re already in

 9        the record.     These are --

10                    MR. SIMON:     Okay.

11                    THE COURT:      -- the notes.

12                    MR. SIMON:     All right.      Thank you, Your Honor.

13                    THE COURT:     So we’re going to put these in the

14        sealed file as well.

15                    MR. SIMON:     The only other thing, Your Honor --

16                    THE COURT:     What I’m going to ask you to do is --

17                    MR. SIMON:      -- I would ask --

18                    THE COURT:      -- if I can get you to fax to my fax

19        number -- do you have a pen handy with you --

20                    THE WITNESS:     I sure don’t.       I didn’t bring one.

21                    THE COURT:     What’s that?

22                    THE WITNESS:     I didn’t bring a pen.

23                    THE COURT:     We’ll get you a pen.

24                    THE WITNESS:     We’re talking and not writing.

25              (Pause in the proceedings.)


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 82
                                                                  153ofof197
                                                                          299

                                                                                 82




 1                     THE COURT:     If you’ll fax to me the management

 2        representation letters.

 3                     THE WITNESS:     Okay.

 4                     THE COURT:     713-250-5086.      And you can have any

 5        objection to the admission of the management rep letter once

 6        he sends it as being authentic.          We’re going to assume it’s an

 7        authentic version of his business records unless I get some

 8        objection.     Have them fax it to us and we’ll get it --

 9                     THE WITNESS:     Question, what years do you want?

10                     MR. SIMON:    2013 and 2014.

11                     MR. KITCHENS:     Recalling, Your Honor, that the

12        company’s fiscal year ends on June 30 and begins on July 1 --

13                     THE COURT:    Right.

14                     MR. KITCHENS:      -- so it’s not a calendar year.

15                     THE WITNESS:    And that was 713-250-5086.

16                     MR. SIMON:    And also 2012.

17                     THE WITNESS:    I’m sorry?

18                     MR. SIMON:    Also 2012.

19                     THE WITNESS:    ‘12 as well.

20                     THE COURT:    Thank you for doing that for us.

21                     THE WITNESS:    You bet.

22                     THE COURT:    I’m trying to save you a trip.

23                     THE WITNESS:    Thank you.      I can’t believe I don’t

24        have them.     I thought they were there.

25                     THE COURT:    Okay.    Let’s move ahead.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 83
                                                                  154ofof197
                                                                          299

                                                                                    83




 1        BY MR. SIMON:

 2        Q     All right.     I’m looking here at Petitioner’s Exhibit 35.

 3        And I’ve got it up here on the screen.

 4        A     Okay.

 5        Q     And this is an email from R. Barry (phonetic).             Do you

 6        know who Ryan Barry is?

 7        A     Yeah, he’s a partner in the firm now, at that time he was

 8        a managing -- manager.

 9        Q     And it’s addressed to Mr. Hassell.            That would be Royce

10        Hassell?

11        A     Okay.

12        Q     And it says,

13              “Attached are two confirmations from Hassell

14              Construction Company, Inc.         Please confirm these

15              balances as of 6/30/12, sign and date and email/fax

16              back to me at your earliest convenience.”

17                      And it says, Thanks, Ryan Barry.

18                      MR. KITCHENS:    Objection, Your Honor, reserved our

19        rights to this exhibit.        We object as hearsay.

20        BY MR. SIMON:

21        Q     Is this --

22                      THE COURT:   All right.

23        BY MR. SIMON:

24        Q      -- true and correct copy of an email that was sent by

25        your firm?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 84
                                                                  155ofof197
                                                                          299

                                                                                84




 1                      MR. KITCHENS:    Renew the objection, Your Honor.

 2                      THE COURT:   He can try and prove it up as non-

 3        hearsay, and I’ll let him do that before we get to the

 4        substance of it.

 5                      MR. KITCHENS:    Very good, Your Honor.

 6                      THE COURT:   And so go ahead if you know the answer

 7        to that question.

 8                      THE WITNESS:    I believe this was a confirmation that

 9        we sent Royce regarding the balances owed on a note receivable

10        the company had recorded from Royce personally, and on the

11        related party accounts receivable as of June 30, 2012.

12        BY MR. SIMON:

13        Q     And this is just a transmittal email.             Correct?

14        A     What do you mean by transmittal?

15        Q     Well, it just -- the purpose of the email is just simply

16        to transmit these confirmations.

17        A     Right.

18        Q     All right.     Now turning to the actual confirmations that

19        were attached, who prepared these confirmations?

20        A     Ryan Barry.

21        Q     Okay.    Why are they prepared on the company’s letterhead?

22        A     Because it’s the company requesting him to confirm

23        independently with us.        He’s --

24        Q     And so Mr. Barry prepares that?

25        A     He prepares it and gives that to the representative of


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 85
                                                                  156ofof197
                                                                          299

                                                                                       85




 1        HCCI, who signs it, and then we mail it.

 2        Q     Ah.    Okay.   And so let’s go down here.             It says, Shawn

 3        Potts, Secretary-Treasurer.

 4        A     Right.

 5        Q     Do you recognize that as being Shawn Potts’ signature?

 6        A     Yes.

 7        Q     All right.     And then down below, this is not signed, this

 8        version is not signed, and then there’s a second point here

 9        dealing with a different piece of indebtedness and likewise

10        it’s not signed.      Do you see that?

11        A     Right.

12        Q     But it’s signed by Shawn Potts.

13        A     Right.

14        Q     And then going down to the next exhibit, we have the

15        signature copies of the same documents, or at least one of

16        those documents, dated 9/14/12 signed by Royce Hassell.                Do

17        you recognize Mr. Hassell’s signature?

18        A     Yes.

19        Q     Now will these be in your records?

20        A     Yes.

21        Q     Do you know whether there were more than one version of

22        these that were prepared and signed?

23        A     I’m only aware of the one, unless there was a preliminary

24        one and there was some adjustments to it.              But as far as I

25        know, this was the only one that was signed.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 86
                                                                  157ofof197
                                                                          299

                                                                                     86




 1        Q     How would you be able to determine which of -- which ones

 2        were final?

 3        A     Well, whatever signed one we have in our files would be

 4        the final one.

 5        Q     Okay.

 6        A     And I’m not sure there was an earlier one.

 7        Q     Okay.

 8                      MR. SIMON:    Your Honor, there are two versions of

 9        these documents, and one of the versions is attached to their

10        exhibits and one of the versions is attached to our exhibits.

11        And I’d like to find out what the accountant has in his

12        records regarding this, because I think it’s a very germane

13        issue, and I’ll just point it out in the interest of being --

14                    THE COURT:      What is their exhibit number?

15                    MR. SIMON:      Their exhibit number -- I’ll get it to

16        you in just a second.

17              (Pause in the proceedings.)

18                    MALE VOICE:      Thirty-one and thirty-two.

19                    MR. SIMON:      Thirty-one and thirty-two.

20        BY MR. SIMON:

21        Q     If you will look at their Exhibits 31 and 32.             And look

22        at 31 for starters, and you see that -- again, you recognize

23        Royce’s signature?

24        A     Pardon?    I’m trying to find 31 in here.

25        Q     Oh, I’m sorry.       Thirty-one in the large black book, in


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 87
                                                                  158ofof197
                                                                          299

                                                                                     87




 1        the --

 2        A       This one?

 3        Q       Yes.

 4        A       Okay.

 5                        MR. SIMON:   May I approach, Your Honor?

 6                        THE COURT:   Yes, sir.

 7                (Pause in the proceedings.)

 8        BY MR. SIMON:

 9        Q       Now, if you take a look at their Exhibit 31 --

10        A     Okay.

11        Q       -- you see that it is pretty much identical in terms of

12        the set up of this letter, except that there’s one difference.

13        You see where it says, Security, down below, two-thirds of the

14        way down?

15        A     Uh-huh.

16        Q     You see that the security that’s listed are three pieces

17        of property.       You see that?

18        A     Uh-huh.

19        Q     And if you go to our exhibit, which is up on the screen,

20        which is Petitioner’s Exhibit 35, you see that there’s a

21        fourth item that’s listed there, and that is, under the word

22        Security, is claim on Harris County Improvement District

23        Number 18, Springwoods Village Parkway project.               Do you see

24        that?

25        A     Uh-huh.


                                  JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 88
                                                                  159ofof197
                                                                          299

                                                                                   88




 1        Q      So in one of these it’s missing and in the other one it’s

 2        not.     You see that?

 3        A      Uh-huh.

 4        Q      Now --

 5        A      What’s --

 6                     MR. SIMON:    Your Honor --

 7                     THE WITNESS:    Could I get the date on your -- I

 8        can’t read that --

 9                     MR. SIMON:    Yeah, they’re both exactly the same

10        date --

11                    THE WITNESS:     I have no idea.

12                    MR. SIMON:      -- they’re both August 15, 2012.          They

13        look pretty much identical to me, with the exception of that

14        one change.

15                    THE WITNESS:     There’s --

16                    THE COURT:     What does that change matter to me

17        today?

18                    MR. SIMON:     I’ll tell you why. It matters.         Because

19        there’s a question as to what was the relationship between

20        HCCI and RHHCC with respect to the Springwoods contract.              They

21        say we were a subcontractor, they say we had no interest in

22        it.    They say we were not a joint venturer and in one of these

23        we have this entity that has no interest, allegedly has no

24        interest in it, granting security -- or not granting security

25        but describing that it has security of that contract, which


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 89
                                                                  160ofof197
                                                                          299

                                                                                   89




 1        means in order -- as Your Honor knows, in order for a debtor

 2        to collateralize something with something, it’s got to be an

 3        owner.

 4                    And this comes from the company, so it’s evidence

 5        that RHCC was at least a part owner of that Springwoods

 6        project.    Am I --

 7                    THE COURT:     No, I --

 8                    MR. SIMON:      -- not even clear?

 9                    THE COURT:      -- understand why you care about this.

10        How are we going to resolve this discrepancy?               The signatures

11        are different on the two documents, so --

12                    MR. SIMON:     Right.

13                    THE COURT:      -- what it looks like is that Mr. Royce

14        Hassell signed two versions.

15                    MR. SIMON:     Exactly.

16                    THE COURT:     And so -- and this witness doesn’t

17        know.,

18                    MR. SIMON:     And neither does Mr. Hassell, Royce

19        Hassell.

20                    THE COURT:     So -- no, he’s apparently signed two

21        versions.

22                    MR. SIMON:     He apparently signed two versions, but

23        he doesn’t know which one came first --

24                    THE COURT:     Right.

25                    MR. SIMON:      -- and which one came second.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 90
                                                                  161ofof197
                                                                          299

                                                                                    90




 1                      THE COURT:   Does it affect the audit which one is

 2        accurate and which one is inaccurate?

 3                      MR. SIMON:   I don’t know that it affects the audit.

 4                      THE COURT:   No, I’m asking Mr. Ligon.

 5                      THE WITNESS:    No.

 6                      THE COURT:   Then how are we going to resolve this

 7        through Mr. Ligon?

 8                      MR. SIMON:   I just need to know what was in his

 9        file.

10                      THE COURT:   But they’re both probably in his -- one

11        would presume they’re both in his file, they’re both --

12                      MR. SIMON:   If that’s the case, then I’d at least

13        like to know that.

14                      MR. KITCHENS:    Your Honor, the witness’s testimony

15        is that it does not affect his audit compilation.             We’ve got

16        more smoke and mirrors here.         I don’t have an answer for you.

17                      THE COURT:   Well, go ahead and ask him if he knows

18        which one came first and which one didn’t.

19        BY MR. SIMON:

20        Q     Do you know which one came first?

21        A     No.

22        Q     Do you know whether your records contain one or the other

23        or both as we sit here?

24        A     Not as we sit here.

25        Q     Okay.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 91
                                                                  162ofof197
                                                                          299

                                                                                     91




 1                     MR. SIMON:    Your Honor, I think it would help the

 2        Court if whichever way it comes out, it could be beneficial to

 3        the other side, it could be beneficial to us.               I don’t know

 4        how it’s going to come out.         It could be that be a non-event

 5        if both are there.

 6                (Pause in the proceedings.)

 7                     THE COURT:    If Ms. Potts signed both, and if

 8        Mr. Hassell signed both, then tell me why I care what’s in his

 9        file.     I care that each of them signed it; I got that.

10        They’ve been identified as their accurate signatures.                 They’re

11        two signed documents from the same day that say different

12        things.    What does it matter what’s in his file if it didn’t

13        affect the audit?

14                    MR. SIMON:     Well, only that if there’s only one

15        version of this in his file, it seems to me that it was

16        probative of which one was the ultimate document.              And if you

17        don’t have --

18                    THE COURT:     It actually wouldn’t be very probative

19        to me, and since he doesn’t know, I’m not going to require

20        that to happen.      But I don’t see a reason why I wouldn’t admit

21        two documents signed by both of the sides to this litigation.

22                    MR. KITCHENS:      Exactly, Your Honor, especially since

23        Mr. Ligon has told you that it did not affect the outcome --

24                    THE COURT:     Right.

25                    MR. KITCHENS:       -- of the financial statements.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 92
                                                                  163ofof197
                                                                          299

                                                                                     92




 1                    THE COURT:     No, I -- yeah, it didn’t affect the

 2        outcome, but both -- I’m going to admit, subject to -- I want

 3        to hear objections, I’m inclined to admit both letters, one

 4        that includes the claim on Harris County Improvement District

 5        and one that does not, because unless there’s some evidence to

 6        the contrary, Ms. Potts signed both and Mr. Hassell signed

 7        both.

 8                    MR. KITCHENS:      Your Honor, I will have to consult

 9        with my client, I do not object to such admission, but

10        reserving my rights to steal the claim if there’s no

11        Springwoods joint venture.

12                    THE COURT:     Oh, this doesn’t -- this isn’t

13        dispositive on whether there is one.

14                    MR. KITCHENS:      I understand, Your Honor.        I’m just

15        making the record clear.

16                    THE COURT:     It’s evidence to one, but do you dispute

17        that’s her signature on it?

18                    MR. KITCHENS:      No.

19                    THE COURT:     Then I don’t think we’re going to admit

20        the whole email chain.       I don’t see a reason for that.           If

21        this is the document that matters, let’s admit HCCI Exhibit

22        Number 31 and admit R. Hassell’s Exhibit 35, page 5.              Does

23        that work for everybody?        Is that consistent with what we’ve

24        got?

25                    MR. SIMON:     Yes, Your Honor.        That’ll work for now.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 93
                                                                  164ofof197
                                                                          299

                                                                                   93




 1                     THE COURT:     You okay?

 2                     MR. KITCHENS:     Yes.

 3                     MR. SIMON:     I may want to reopen and try to get some

 4        of these unsigned copies in as well.

 5                     THE COURT:     That’s fine.     That’s fine.    But right

 6        now what you’ve got is good evidence on this one for both

 7        signatures, and I don’t see why we wouldn’t admit them now and

 8        then if you got more proof, you got more proof.

 9                     MR. SIMON:     All right.     Thank you.

10                     THE COURT:    So I’m going to admit page 5 --

11                     MR. SIMON:    Hold on a second.

12                     THE WITNESS:    So to be clear, you don’t want me to

13        check my files on that?

14                     THE COURT:    Not -- I’m trying to not bring you back.

15                     THE WITNESS:    Okay.     Thank you.

16                     THE COURT:    I’m not sure I’m going to accomplish

17        that, but I’m trying.

18              (Pause in the proceedings.)

19        BY MR. SIMON:

20        Q     This is for the year ended 2012.           Do you know whether you

21        have the same type of letters in your file for 2013 and 2014?

22        A     The rep letters or --

23        Q     Yes.

24        A     Yeah, we have those.

25                     MR. SIMON:    Your Honor, can we have those for 2013


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 94
                                                                  165ofof197
                                                                          299

                                                                                    94




 1        and 2014?

 2                      THE COURT:      You’re talking representation --

 3                      THE WITNESS:      Representation letters, yeah, I

 4        brought those in.

 5                      THE COURT:      He said representation letters, and

 6        you’re asking confirmation --

 7        BY MR. SIMON:

 8        Q     No, I’m talking about the confirmations.               Would you have

 9        those in your file?

10        A     We should have those in the file.

11        Q     May I have those for --

12        A     There’s not one for ‘13 or ‘14.            Royce wouldn’t do it.

13        Q     There’s not?

14        A     No, he did not confirm with us.            That’s the subject of

15        the qualification of the financial statements.

16        Q     Okay.    Ah.    Gotcha.    Okay.     I withdraw it.

17                      THE COURT:      Thank you.

18        BY MR. SIMON:

19        Q     Let’s go through that.         For years 2013 and 2014 were you

20        able to obtain the certifications?

21        A     No.

22                      THE COURT:      You said certifications.       That’s not

23        what you mean.       Right?

24        BY MR. SIMON:

25        Q     I think that’s what you called them.              Are these --


                                 JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 95
                                                                  166ofof197
                                                                          299

                                                                                       95




 1        A       Confirmations?

 2        Q       Confirmations.    I’m sorry.

 3        A       No, we did not get those.

 4        Q       You did not receive the confirmations for those years.

 5        A       No.

 6        Q       Okay.   Now let’s -- do you know whether you sent

 7        confirmation -- a request to Mr. Royce Hassell --

 8        A       They were not sent.

 9        Q        -- for him to sign?

10        A     They were not sent.

11        Q     They were not sent.

12        A     Right.

13        Q     Do you know why?

14        A     They instructed that we wouldn’t probably get a response

15        on it.    Royce indicated to me without analyzing the jobs that

16        he wouldn’t respond to it in our meeting.              He wanted to get

17        together and analyze the jobs, so there was no point in

18        sending it.     This happens quite frequently when there’s a

19        contested receivable and the client says don’t send it.

20        Q     All right.     Did you have an understanding -- well, strike

21        that.    Let’s take a look at your 2013 audit.              I think we can

22        get through this pretty quickly here.            Let’s take a look at

23        the 2013 and it’s Exhibit 51, it is HCCI Exhibit 51, and I’m

24        going to go ahead and put it up on the screen for you.                You

25        can look at it in the book if you’d like.              I’ll try to get


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 96
                                                                  167ofof197
                                                                          299

                                                                                96




 1        through this a lot quicker than what we’ve done -- well,

 2        actually I think --

 3                     THE COURT:     Actually, since we only have three

 4        minutes --

 5                     MR. SIMON:      -- we were on ‘13.

 6                     THE COURT:      -- we only have three minutes left, why

 7        don’t we go ahead and take our break till 1:45 instead of

 8        hitting in the middle of this.

 9                     MR. SIMON:     All right.

10                     THE COURT:    So you can leave your stuff here, but

11        those tables are also going to be occupied by others, so --

12                     MR. KITCHENS:     That was my question, Your Honor, I

13        knew you’d have a bunch of people in here.

14                     THE COURT:    Yeah, you’re also welcome to just store

15        it on the side here, but we’re doing an HVA presentation, so.

16        Okay.    I’ll see you all at 1:45.         Thank you.

17                     MR. SIMON:    All right.      Thank you.

18                (Recess from 11:52 a.m. to 1:51 p.m.)

19                     THE COURT:    All right.      Mr. Ligon, if you would

20        retake the stand.      We’re on Exhibit 51, and Mr. Simon was

21        asking you questions when we took our break.

22                     I’ve reactivated your --

23                     THE WITNESS:    Okay.

24                     THE COURT:     -- computer there, Mr. Simon.

25                (Pause in the proceedings.)


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 97
                                                                  168ofof197
                                                                          299

                                                                                 97




 1                    DIRECT EXAMINATION OF STEVEN LIGON (RESUMED)

 2        BY MR. SIMON:

 3        Q     Mr. Ligon, would you take a look at the financial

 4        statement for 2013, and I’m now focusing on Footnote 16, and

 5        it’s on the screen but it’s also in your book, and it’s in the

 6        HCCI book, the larger book there.           Are you with me?

 7        A     Yeah, what -- obviously the screen is fine.

 8        Q     It is Exhibit 76.

 9        A     Okay, 76.

10        Q     Or you can just look on the screen.

11        A     Yeah, I’ll look on the screen and see here.

12        Q     Excuse me?

13        A     I’ll look on the screen.

14        Q     Okay.    This is the 2013 -- or 2014 financial statement,

15        and it is Footnote 16.        And I also wanted to put up here the

16        financial statement for 2013 as well.            And let’s start off

17        with ‘13 first.

18              (Pause in the proceedings.)

19                      MR. SIMON:   It flipped off.       I’m sorry.   Hang on for

20        a second.     Yeah.   Okay.    Here we go.

21        BY MR. SIMON:

22        Q     And this is HCCI Exhibit 51 and we have this Note 16.

23        This is litigation contingency, and I’ll read that first

24        sentence into the record.        It says,

25              “The company has a lawsuit against the owner of the


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 98
                                                                  169ofof197
                                                                          299

                                                                                98




 1              contract, of which the company was the general

 2              contractor on behalf of a related company that was

 3              the company’s primary subcontractor on that

 4              contract.”

 5                      Do you see that?

 6        A     Yes.

 7        Q     Okay.    Now, first of all, do you know who the company it

 8        filed a lawsuit against?

 9        A     It was Harris County Springwoods.

10        Q     Okay.    This was the Springwoods lawsuit.

11        A     Yes.

12        Q     Okay.    And who was the related company that’s referred to

13        on the second line?

14        A     It was the R. Hassell companies.

15        Q     Okay.    And it says that the related company was the

16        company’s primary subcontractor on that job.

17        A     Yes.

18        Q     Okay.    Have you ever seen a subcontract between R.

19        Hassell and HCCI?

20        A     I don’t recall if I’ve actually reviewed the subcontract

21        agreement.

22        Q     Okay.    And how did you learn about these facts that are

23        in that first sentence, who told you about those facts?

24        A     This came through the attorney’s letter that we sent out

25        and discussions with Philip Hassell.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 Filed in
                               48 Filed  in TXSB
                                            TXSB on
                                                 on 04/02/15
                                                    05/03/19 Page
                                                             Page 99
                                                                  170ofof197
                                                                          299

                                                                                99




 1        Q     All right.

 2                      THE COURT:   I’m sorry, and discussions with who?

 3                      THE WITNESS:    Philip Hassell.

 4                      THE COURT:   Thank you.

 5        BY MR. SIMON:

 6        Q     Did you have any discussions with Royce Hassell about

 7        this?

 8        A     I don’t recall having discussions with Royce Hassell on

 9        this, but could have.

10        Q     You just -- you don’t recall if there ever were any

11        discussions.

12        A     Right.

13                      THE COURT:   Can I get you to pull that microphone

14        closer to you.     The whole thing will move if you just want to

15        move the whole base, it might be more convenient for you.

16        Thank you.

17        BY MR. SIMON:

18        Q     The confirmations that you sent out, were those

19        confirmations sent out to RHHC, Royce Hassell’s company?

20        A     The confirmation of the subcontract expense and payable?

21        Q     Yeah.

22        A     There was a confirmation -- 2013 we didn’t send a

23        confirmation to Royce Hassell.

24        Q     Okay.    You did not.

25        A     No.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page100
                                                                   171ofof197
                                                                           299

                                                                                    100




 1        Q       Okay.   Now I want to now take you to the same footnote

 2        for 2014, and if you’ll just bear with me for a second.                We’re

 3        now on Exhibit HCCI 76, and I’m showing you that same

 4        paragraph in 2014, and I’ll read it into the record, the first

 5        sentence.

 6                “The company has filed a lawsuit against Springwoods

 7                Realty Company and Harris County Improvement

 8                District Number 18, which were owners of a contract

 9                on which the company was the general contractor.”

10                    Now you see that the language, subcontractor, has

11        been taken out.

12        A     Right.    I see that.

13        Q     Now who -- again, who told you facts that supported what

14        you have here in the first sentence of this footnote?

15        A     It came through discussions with Philip Hassell and with

16        the attorney’s letters that we solicited.

17        Q     All right.     And did you have any discussions with anybody

18        else?

19        A     No.

20        Q     And I take it you didn’t have any discussions with Royce?

21        A     Not concerning that.

22        Q     What did you understand Royce’s relationship was with

23        HCCI on the Springwoods contract, if any?

24        A     They were a subcontractor.

25        Q     That was your understanding.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page101
                                                                   172ofof197
                                                                           299

                                                                                 101




 1        A     Right.

 2        Q     That was your only understanding.

 3        A     Right.

 4        Q     Did you know anything about how the profit was shared

 5        between Royce and HCCI on that contract?

 6        A     I can’t recall if that was a contract that was subject to

 7        this joint venture agreement or not.            I don’t know without

 8        looking at my work papers.         Other than that, as far as I know

 9        it was -- if it wasn’t subject to the split then it would have

10        just been subject to whatever the contract was with the R.

11        Hassell companies.

12                    In other words, the way the relationship was before

13        Hassell Construction Company did the job, paid for the bond,

14        put their profit percentage in there, and subbed 100 percent

15        of it to the R. Hassell companies.           So it could have been

16        written that way.       I don’t recall off hand.

17        Q     But you don’t recall ever seeing a subcontract agreement?

18        A     No, sir.

19        Q     Would your work papers indicate how the Springwoods

20        contract was treated?

21        A     The contracts and progress schedule would show the

22        estimated profit that Hassell Construction anticipates making

23        our loss on that.       As far as the subcontract agreement, I

24        would have nothing on that other than the charges that were

25        charged to the job.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page102
                                                                   173ofof197
                                                                           299

                                                                                       102




 1        Q     Okay.    The attorney’s opinion letters that you relied

 2        upon in arriving at the 2013 and 2014 Footnote 16, were those

 3        opinion letters from the Coats Rose firm, or were they with

 4        other firms?

 5        A     They were --

 6        Q     I’m not asking for the substance of what they --

 7        A     No, they were from Coats Rose and other law firms.

 8        Q     Okay.    Coats Rose and other law firms.              On this issue?

 9        A     On this issue right here I’d have to go back to the

10        attorney’s letters and see just exactly which firm was

11        handling that.      I don’t recall.

12        Q     Okay.    And is it possible that you also relied upon

13        attorney opinions for purposes of the Footnote 14 that I’m

14        showing you here?       The second paragraph that we’ve been

15        through.

16        A     Yes.

17        Q     So you would have also relied upon attorney’s opinions

18        with respect to that footnote in paragraph 2 on page --

19        physical page --

20        A     Point out paragraph 2 for me, please.

21        Q     Yes, the one that says, On July 1 -- here, let me just

22        get it for you.      Bear with me.      This one right here.

23        A     Yes, I did.

24        Q     So there would have been an attorney opinion letter that

25        you would have relied on for purposes of writing this up.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page103
                                                                   174ofof197
                                                                           299

                                                                                   103




 1        A     This is on the joint venture -- no, this one was taken

 2        from the joint venture agreement.

 3        Q     Okay.    Now go back down to 16 though, Litigation

 4        Contingency, we have here this paragraph.              And that’s on

 5        physical page 17 of HCCI Exhibit 76.            It is the second full

 6        paragraph on that page.        And this relates to a lawsuit that

 7        was filed by Royce Hassell’s companies against HCCI.               Correct?

 8        A     Correct.

 9        Q     Regarding the joint venture.

10        A     Correct.

11        Q     Would this letter -- would this paragraph have been

12        drafted as a result of reviewing an opinion letter written by

13        a law firm regarding these matters?

14        A     Yes.

15        Q     Do you remember which law firm it was?

16        A     Not without looking at the individual --

17        Q     Okay.

18              (Pause in the proceedings.)

19        BY MR. SIMON:

20        Q     And then in this paragraph next below, it says,

21              “On May 2, 2014 the company filed its undemand for

22              arbitration, James C. Hassell and Hassell

23              Construction Company versus R. Hassell Holding

24              Company, R. Hassell & Company, Inc., R. Hassell

25              Builders, Inc., GR Group Resources, LP -- LLP, Royce


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page104
                                                                   175ofof197
                                                                           299

                                                                                 104




 1              J. Hassell and Sylvia Hassell.”

 2                     Would this have been as a result of an opinion

 3        letter that had been reviewed by you?

 4        A     Yes.

 5        Q     At any time did you talk to Philip about these two

 6        paragraphs that we’ve just reviewed?

 7        A     Yes, Philip reviewed the draft financial statements,

 8        these notes were included in there.

 9        Q     And did you discuss these things with Royce?

10        A     No.

11        Q     Were you directed not to discuss them with Royce?

12        A     Under rules of confidentiality I couldn’t discuss them

13        with Royce unless told to by the client.

14        Q     Now, were you representing the joint venture that’d be --

15        that’s referred to in paragraph -- or in Footnote 14?

16        A     What do you mean by --

17        Q     Were you representing --

18        A     What do you mean by --

19        Q      -- that joint venture?

20        A      -- representing?

21        Q     Were you the accountant for that joint venture?

22        A     No.

23        Q     Do you know where the books and records for that joint

24        venture were maintained?

25        A     There’s not a separate entity where there were any books


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page105
                                                                   176ofof197
                                                                           299

                                                                                 105




 1        and records to my knowledge.         It was just individual contract

 2        costs that were subject to the joint venture agreement on

 3        Hassell Construction Company’s books.

 4        Q     So it was all maintained on Hassell Construction

 5        Company’s books.

 6        A     Right.     The contracts were under the name of Hassell

 7        Construction Company, so they had to be.

 8        Q     All right.     And did you ever prepare a partnership return

 9        for the joint venture?

10        A     No.

11        Q     Did you ever ask anybody at Hassell Construction Company,

12        Inc. whether a partnership agreement needed to be prepared?

13        A     No.

14        Q     I take it that no K-1s were ever issued?

15        A     No.

16        Q     Did that concern you as to the existence of the joint

17        venture?

18        A     No.

19        Q     Why not?

20        A     These joint -- these were contracts under the name of the

21        individual companies, the R. Hassell companies had some, HCCI

22        had some.     Those are the -- if those that are the contractor

23        that’s got the contract with the owner, why would we need to

24        be concerned with a joint venture?

25        Q     Well, don’t partnerships and joint ventures have to file


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page106
                                                                   177ofof197
                                                                           299

                                                                                      106




 1        partnership tax returns?

 2        A     If you have one, but there’s -- the assets are in HCCI.

 3        If HCCI -- if there was a joint venture that had a contract

 4        with the owner and the joint venturers were partners in there,

 5        I would say yes.

 6        Q     Maybe I’m confused, or a little --

 7        A     Could I add something here?

 8        Q     Sure.

 9        A     A lot of joint venture agreements on construction

10        contracts are handled and accounted for by the joint venturer.

11        Not all of them are separate legal entities.                The ones that

12        are separate generally would have the contract written in the

13        name of the joint venture, they would bill the owner, and pay

14        the bills for the subcontractor that are on labor to do it.

15        And at the end the joint venturers would split the profits.

16                     In this case they had a joint venture agreement to

17        share profits and losses, which we’ve accounted for at the end

18        of the years that those subject contracts were completed.

19        Q     And that is appropriate under GAP principles.

20        A     Yes, the way the contracts were structured.

21        Q     And what you’re telling me is that this is something that

22        you’ve seen before.

23        A     Yes.

24        Q     Do you do a lot of work for contractors?

25        A     Yes.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page107
                                                                   178ofof197
                                                                           299

                                                                                     107




 1        Q     And do you recall whether the joint venture agreement

 2        spoke at all to the issue of tax returns?

 3        A     I don’t recall there being anything referring to tax

 4        returns for a separate entity.

 5        Q     Well, let me just refer you back to it again.              This is

 6        HCCI Exhibit 34 that I have up on the screen here, and --

 7              (Pause in the proceedings.)

 8        BY MR. SIMON:

 9        Q      -- do you see paragraph 13 there?

10        A     Uh-huh.

11        Q     And I’ll read that into the record.            It says,

12              “Each joint venturer shall prepare and file all

13              required income tax returns, whether individual

14              venturers, after the distribution of profits and

15              losses.”

16        A     Okay.

17        Q     And so this agreement actually provided that the taxes --

18        the income, or profit, would be addressed on the joint

19        venturer’s tax returns, not on the joint venture tax return.

20        A     Okay.

21        Q     Is that your understanding?

22        A     Right.

23        Q     And what you’re saying is that this is -- there’s not

24        unusual about this.

25        A     Whoever picks up his share of the income, and what he’s


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page108
                                                                   179ofof197
                                                                           299

                                                                                 108




 1        paid, he pays income tax on that.

 2        Q     And so nothing illegal about this.

 3        A     Not that I can see, as long as he pays his taxes.

 4              (Pause in the proceedings.)

 5        BY MR. SIMON:

 6        Q     Now we were on the 2013 tax return and I wanted to, for a

 7        moment, go to the 2014 tax return -- I mean 2014 financial

 8        statement.     Let me go back and say that again.

 9                      We were on the 2013 financial statement earlier this

10        morning, and I’ve touched on a few things on 2014, but I

11        wanted to go back and I wanted to go to this Note 14 again.

12        But this is on the 2014 financial statement, which is HCCI

13        Exhibit 76.     Are you with me?

14        A     I’m just -- I’m following where you are, we’re --

15        Q     Okay.    And I just -- I don’t want to belabor the point,

16        but if you could read this paragraph, which is the counterpart

17        of the paragraph in Note 14 that we reviewed from the 2013

18        financial statement.        You will find that they’re substantially

19        similar.

20        A     Right.

21        Q     Would you agree?

22        A     Right.    Yes.

23        Q     Okay.    There might have been some numbers that changed,

24        but they’re substantially the same.

25        A     Right.


                                 JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page109
                                                                   180ofof197
                                                                           299

                                                                                 109




 1        Q     Is that correct?

 2        A     Yes.

 3        Q     And would you have gone through the same process for 2014

 4        that you went through in 2013 in speaking with Philip and

 5        other representatives of HCCI in order to confirm the accuracy

 6        of this statement?

 7        A     Yes.

 8        Q     And is it your testimony today that they did confirm the

 9        accuracy of this statement?

10        A     Yes.

11        Q     Now were you aware of the bonding relationship that

12        existed between HCCI and its bonding company?

13        A     In regards to what?

14        Q     Did you have copies of the indemnity agreement?

15        A     No.

16        Q     Did you have copies of any amendments to the indemnity

17        agreement?

18        A     No.

19        Q     Is it usual for a subcontractor to be a principal and an

20        indemnitor on the general contractor’s indemnity agreement?

21        A     That’s a question for the surety.            I don’t know.

22        Q     You don’t know.      Okay.

23              (Pause in the proceedings.)

24        BY MR. SIMON:

25        Q     I wanted to go to the financial statement -- do we have


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page110
                                                                   181ofof197
                                                                           299

                                                                                      110




 1        this in -- we have it in ours I believe -- the financial

 2        statement for 2012 for a minute.           Let me pull it up.      And what

 3        I’m showing you here now is our -- one of the other books --

 4        A     Okay.

 5        Q        -- and it is Exhibit 29 --

 6        A     Okay.

 7        Q        -- in the RHHC, or Petitioner, exhibit book.

 8        A     Okay.

 9        Q     Now I wanted to just take you through something here.

10        Just bear with me for a second, I’m going to turn off my

11        wires.    Okay.    All right.    Now, first of all, can you identify

12        for the record RHCC Exhibit 29?

13        A     Is that what I’m looking at on the screen?

14        Q     Yes.

15        A     Okay.    That’s our standard audit report.

16        Q     All right.     And I see that it’s signed by Morris Ligon on

17        September 28, 2012.

18        A     Right.

19        Q     Okay.

20              (Pause in the proceedings.)

21        BY MR. SIMON:

22        Q     I want to turn your attention to Note 5.              And in Note 5

23        we’re talking about related party transactions, and it starts

24        on the prior page.       And it says that during the year ended

25        June 30, 2011, company entered into subcontract agreements


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page111
                                                                   182ofof197
                                                                           299

                                                                                  111




 1        with two related companies on various construction projects.

 2        The total subcontract expense attributable to these companies

 3        reported in the year ended June 30, 2011 was four million some

 4        odd thousand dollars.

 5                     At June 30, 2011 the company is reporting a net

 6        account receivable from these companies of $215,243, which

 7        consists of a 1,205,617 due the company for payments to

 8        related companies’ material suppliers and subcontractors on

 9        these contracts.

10                     Do you know what this paragraph is about?

11        A     I believe those were transactions between the R. Hassell

12        Company and HCCI and it’s reporting the details of those

13        transactions.

14        Q     All right.     And if you -- all right.          If you take a look

15        at the paragraph next above, and I’m pointing to a paragraph

16        here where -- right where it says, During.

17        A     Uh-huh.

18        Q     It says,

19              “During the year ended June 30, 2012 and 2011, the

20              company entered into two contracts with this

21              affiliate to provide paving services related to two

22              community developments.”

23                     Do you know what that’s about?

24        A     Yes.

25        Q     And what is that?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page112
                                                                   183ofof197
                                                                           299

                                                                                        112




 1        A     That was for land development contracts with some

 2        property owned by Hassell Management Services.

 3        Q     Okay.    So this was property owned by Hassell Management

 4        Services, and does Royce have anything to do with that

 5        company?

 6        A     No.

 7        Q     And the shareholders of that company are?                Do you know?

 8        A     It’s an LLC, Jim Hassell was 51 percent member and

 9        Philip, Shawn and Mike -- that’s Philip Hassell, Mike Hassell,

10        Shawn Potts -- equally owned the rest of the company.

11        Q     All right.     And so do I understand that at the end of --

12        at June 30, 2012 and 2011, that the amount that was owed to

13        HCCI was 1,640,274?       Is that what I’m reading there?

14        A     I’m trying to find --

15        Q     Is that correct?

16        A      -- the line where you’re seeing that.                Okay.   Let’s see,

17        amounts due -- I see it.        Okay.    1,635,464.

18        Q     And that -- do you know where on here is there a

19        reference to the amount, the total amount owed by Royce at the

20        end of 2012 -- June -- at fiscal year --

21        A     It’s the last sentence of the paragraph that you’re

22        pointing on right now.

23        Q     This one right here?

24        A     Let’s see.     Yes.

25


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page113
                                                                   184ofof197
                                                                           299

                                                                                 113




 1                      THE COURT:   Well, I think his question was 2012, not

 2        2011.

 3                      THE WITNESS:    Oh, ‘12.     Okay.    I would say it’s

 4        right where you’re pointing, 1,691,259.

 5        BY MR. SIMON:

 6        Q     So if I’m reading this correct, the amount that was owed

 7        by Hassell Management Company, which was owned by Jim, Philip,

 8        Michael, and Shawn, was roughly equivalent to the amount that

 9        was owed by Royce at the end of June 2012.

10        A     Right.    1,635,464 from the company owned by Jim, and

11        1,691,259 by the company owned by Royce.

12        Q     And then the next day, on July 1, 2012, the 2012 joint

13        venture kicked off.

14        A     Uh-huh.

15        Q     Correct?

16        A     Uh-huh.

17        Q     Okay.

18              (Pause in the proceedings.)

19                      MR. SIMON:   I’m going to pass the witness, Your

20        Honor.

21                          CROSS-EXAMINATION OF STEVEN LIGON

22        BY MR. KITCHENS:

23        Q     Good afternoon, Mr. Ligon.         Am I saying your name right?

24        A     Ligon.    Right.

25        Q     I’m Wayne Kitchens.       I don’t believe we’ve met before


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page114
                                                                   185ofof197
                                                                           299

                                                                                 114




 1        today.

 2        A     Okay.

 3        Q     I don’t have that many questions for you, sir, but I do

 4        want to touch -- and you said that you had experience dealing

 5        with construction companies as their auditor and accountant.

 6        Is that correct?

 7        A     That’s correct.

 8        Q     So you were familiar with the way that contracts flow

 9        back and forth --

10        A     Yes.

11        Q      -- with those companies and how to account for those?

12        A     Yes.

13        Q     Was it your testimony before the Court that it was not

14        unusual for two companies to joint venture a project without

15        actually creating a separate tax entity?

16        A     Yes, it actually happened with Hassell Construction

17        Company.

18        Q     That’s what we’re talking about here today, is it not?

19        A     Prior to this issue here with the related companies.

20        Q     And it happened often, didn’t it?

21        A     Well, it happened once.        I can think of one major

22        contract that had this -- or one major joint venture they had

23        with a company called NBG.

24        Q     Well, that was not having anything to do with Royce

25        Hassell.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page115
                                                                   186ofof197
                                                                           299

                                                                                 115




 1        A     Nothing to do with this, but you asked if it happened.

 2        Q     Correct.     Correct.    I did.

 3        A     Correct.     But there’s an example there.

 4        Q     But in that instance there was a joint entity created,

 5        was there not?

 6        A     There was -- NBG kept all the accounting on their

 7        books --

 8        Q     Okay.

 9        A      -- and they reported the joint venture interest, cost

10        and revenue each month to Hassell Construction, which put

11        their part of the joint venture --

12        Q     Okay.

13        A      -- on the books.       Each one of them did work for the

14        joint venture, so they billed the joint venture for their

15        interest, but there wasn’t a separate entity.

16        Q     Okay.    But I guess I’m just trying to elicit from you

17        that it is not unusual in the construction industry to have a

18        joint venture that does not create a separate entity.

19        A     That is correct.

20        Q     When what they called the joint venture agreement

21        between -- the written one, how did Phil Hassell describe that

22        to you and what was its purpose?

23        A     He told me that it was primarily done just to satisfy

24        insurance requirements, that Royce didn’t want to have to go

25        out, now that he was working with Hassell, and they pulled


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page116
                                                                   187ofof197
                                                                           299

                                                                                   116




 1        forces together and buy his own insurance.              So he could be

 2        named as an additional insured on Hassell’s policy if they had

 3        a joint venture agreement.

 4        Q       Did Phil ever say to you, Mr. Ligon, we’re going to need

 5        to get a separate tax ID number here?

 6        A       No.

 7        Q       Mr. Ligon, to your knowledge was any job ever bid in the

 8        name of a separate joint venture name or number?

 9        A       No.

10        Q     Are you aware, sir, of the agreement between the four

11        Hassell children to share bonuses and profits?

12        A     No.

13        Q     Okay.    I notice from your Ligon Exhibit 1, sir, that

14        Springwoods was not included on the so-called JV job list.               Is

15        that correct?

16        A     That’s -- I couldn’t recall whether it was or not when I

17        just testified.

18        Q     It was the --

19                      MR. KITCHENS:    May I approach, Your Honor?

20                      THE WITNESS:    Sure.

21                      THE COURT:   Yes, sir.

22        BY MR. KITCHENS:

23        Q     It was the email from Mr. Hassell to you right here.

24        A     Okay.    It wasn’t on that one, but it’s the job list.

25        Okay.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page117
                                                                   188ofof197
                                                                           299

                                                                                    117




 1        Q     The job list.

 2        A     Yeah.    Well, that was what was completed in ‘14 --

 3        Q     Yeah.

 4        A        -- so it doesn’t not appear to be, no.

 5        Q     And those jobs that are prefaced with --

 6                      MR. SIMON:   Excuse me, Your Honor, he said

 7        Mr. Hassell, and I think because we have two people called

 8        Mr. Hassell, can we refer to them as Phil Hassell or just Phil

 9        or, you know --

10                    MR. KITCHENS:      Or Phil or Mike or Royce.         That’s

11        fine, Your Honor.       No problem with that.

12                    THE COURT:     I would -- I’m not going to be strict

13        about this, but my preference is to use full names.

14                    MR. KITCHENS:      Fine.

15                    THE COURT:     But I’m not going to do much if we

16        don’t.

17        BY MR. KITCHENS:

18        Q     On that list that we’re looking at, Mr. Ligon, where a

19        job is prefaced with a number, like 12, 13, would that refer

20        to the fiscal year of the company when the job was done, or

21        the job was completed?

22        A     I would assume that that would apply to the fiscal year

23        that the job was entered into.

24        Q     Entered into.      And then you are a certified public

25        accountant.     Correct?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page118
                                                                   189ofof197
                                                                           299

                                                                                 118




 1        A     Yes.

 2        Q     So do you have knowledge of the requirements for

 3        reporting a joint venture as an actual partnership?

 4        A     Again, it’s how it’s structured, you know, amongst the

 5        joint venturers.

 6        Q     Correct.

 7        A     If it’s a separate entity, it contracts in the name of

 8        the joint venture with the owners separately, then it would be

 9        appropriate to say that was a separate entity.

10        Q     And if you were advising a client that wanted to do

11        something that way, would you advise it that it needed a tax

12        ID number?

13        A     Yes.

14        Q     Does this joint venture agreement, in your professional

15        opinion as a certified public accountant, meet those

16        requirements to be a separate entity?

17        A     No.

18        Q     When you were doing your audit in the various years that

19        Mr. Simon has questioned -- audits in the various years that

20        Mr. Simon has questioned you on, did you ever audit the

21        Hassell joint venture?

22        A     No, only the individual contracts --

23        Q     Which will be HCCI --

24        A      -- that were subject -- right, that were subject to the

25        joint venture agreement.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page119
                                                                   190ofof197
                                                                           299

                                                                                 119




 1        Q     Did your firm send any invoices in the name of the joint

 2        venture?

 3        A     No.

 4        Q     Who paid your invoices?

 5        A     Hassell Construction.

 6        Q     To your knowledge, and this may be a question more

 7        appropriate for the insurance company, were any bonds issued

 8        in the name of the joint venture?

 9        A     Not that I’m aware of.

10        Q     To your knowledge did the joint venture have any of its

11        own employees?

12        A     Not that I’m aware of.

13        Q     To your knowledge were any assets held in the name of the

14        joint venture?

15        A     Not that I’m aware of.

16        Q     To your knowledge were there any construction contracts

17        issued or accepted in the name of the joint venture?

18        A     No, not that I’m aware of.

19                    MR. KITCHENS:      Your Honor, a moment to confer?

20              (Pause in the proceedings.)

21        BY MR. KITCHENS:

22        Q     Mr. Ligon, to your knowledge, as the CPA for HCCI, were

23        any bills paid by the joint venture?

24        A     No.

25        Q     Do you know if the joint venture had its own checking


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page120
                                                                   191ofof197
                                                                           299

                                                                                   120




 1        account?

 2        A     No.

 3        Q     Do you know, or the answer’s no?

 4        A     The answer’s no?

 5                    MR. KITCHENS:      Your Honor, with that I’ll pass the

 6        witness.    Thank you, sir.

 7                    THE COURT:     Thank you.

 8                    MR. SIMON:     I have a couple of questions, Your

 9        Honor, unless --

10                    THE COURT:     Let me -- hold on.

11                    MR. SIMON:      -- Your Honor has --

12                    THE COURT:     Mr. Ward, I just want to be sure that --

13                    MR. WARD:     I have nothing, Your Honor.

14                    THE COURT:     Can I just rely on you to sort of speak

15        up when you’re ready to do something --

16                    MR. WARD:     Absolutely.

17                    THE COURT:      -- and I won’t keep asking you?

18                    MR. WARD:     Absolutely.

19                    THE COURT:     We’ll just wait for you then.

20                    Mr. Simon, go ahead.

21                    MR. SIMON:     Thank you.

22                        REDIRECT EXAMINATION OF STEVEN LIGON

23        BY MR. SIMON:

24        Q     Mr. Ligon, you mentioned that this was not an entity, and

25        my question to you is, is this, you’re not a lawyer.               Correct?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page121
                                                                   192ofof197
                                                                           299

                                                                                  121




 1        A     That’s correct.

 2        Q     And you wouldn’t know what the legal ramifications are of

 3        the type of arrangements that you talked about here in terms

 4        of whether or not legally this constitutes an entity under

 5        Texas law.

 6        A     I’m not a lawyer, but I don’t see anything in here that

 7        would indicate that, that indicates --

 8        Q     Okay.

 9        A      -- a separate entity.

10        Q     But you’re not a lawyer and you wouldn’t know whether

11        those facts --

12                    MR. KITCHENS:      Objection, Your Honor --

13                    MR. SIMON:      -- apply --

14                    MR. KITCHENS:       -- asked and answered.

15                    THE COURT:     Well, he didn’t just answer the

16        question, he gave more than that.           I’m going to allow him to

17        reask it because I was going to ask a similar question, so.

18        BY MR. SIMON:

19        Q     But you’re not a lawyer, and you wouldn’t know whether or

20        not the facts that you described here as the way in which this

21        company and other companies have done joint ventures would

22        constitute a legal entity under Texas law.

23        A     That’s correct.

24        Q     But you would agree with me, and your footnote so

25        describes, that this, in fact, was a joint venture.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page122
                                                                   193ofof197
                                                                           299

                                                                                 122




 1        A     It’s a joint venture for the sharing of profits and

 2        losses.

 3                    MR. SIMON:     Pass the witness.

 4                    MR. KITCHENS:      Just a couple, Your Honor.

 5                         RECROSS-EXAMINATION OF STEVEN LIGON

 6        BY MR. KITCHENS:

 7        Q     Mr. Ligon, as we’ve -- it’s been clearly established,

 8        you’re not an attorney, for which you’re to be congratulated

 9        for, but as the company’s CPA you would know if this joint

10        venture had a tax ID number?

11        A     That’s correct.

12        Q     Had a checking account?

13        A     Correct.

14        Q     Employees?

15        A     Correct.

16        Q     Bank accounts?

17                    MR. SIMON:     These questions have all been asked and

18        answered, Your Honor.

19                    THE COURT:     So had yours.       I’m going to -- you know,

20        you summarized by saying this was a JV for the sharing of

21        profits and losses that he hadn’t gone into and hadn’t been

22        asked and answered.       I’m going to just basically -- I do have

23        all this down, but go ahead.

24                    MR. KITCHENS:      That’s all I have, Your Honor.

25                    THE COURT:     Thank you.      May Mr. Ligon be excused


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page123
                                                                   194ofof197
                                                                           299

                                                                                     123




 1        subject to --

 2                    MR. SIMON:     Yes.

 3                    THE COURT:       -- the fact that he is going to fax in

 4        the client representation letters.

 5                    THE WITNESS:      You should have those.

 6                    THE COURT:     We already have them?            Why don’t you sit

 7        still for a minute, let me go get them and we’ll just be sure

 8        that we can prove them up in the right way.

 9                    THE WITNESS:      Okay.

10                    THE COURT:     Hold on one second.

11              (Pause in the proceedings.)

12                    THE COURT:     Please be seated.

13                    Okay.    I’m going to hand you a document that’s

14        labeled Ligon Compilation Number 3.            I’d just ask you to

15        describe what this is, if you would, sir.

16                    THE WITNESS:      These are the management

17        representation letters for the year ended June 30, ‘12, ‘13

18        and ‘14.

19                    THE COURT:     Okay.    Do you move to admit those?

20                    MR. SIMON:     May I see them?

21                    THE COURT:     You may.

22                    MR. SIMON:     Thank you, Your Honor.

23                    THE COURT:     If you want to look over his shoulder, I

24        didn’t make copies.

25                    MR. KITCHENS:      I was about to ask that, Your Honor.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page124
                                                                   195ofof197
                                                                           299

                                                                                        124




 1              (Pause in the proceedings.)

 2                    MR. KITCHENS:        Your Honor, the HCCI parties do not

 3        have an objection to the admission of these documents.

 4                    THE COURT:     Thank you.

 5                    MR. SIMON:     I don’t have any objection to these

 6        either, Your Honor.       I’m not going to read each one of them,

 7        I’m assuming they’re all the same.

 8                    THE COURT:     All right.      The Court’s admitting on its

 9        own motion Ligon 3.       They’ve been discussed and these are now

10        the representation letters.

11              (Ligon Production 3 received into evidence.)

12                    MR. SIMON:     Should we leave it up here, Your Honor,

13        and then make copies so we can take them home later?

14                    THE COURT:     Yeah, do you have any questions for him

15        at all or --

16                    MR. SIMON:     No.

17                    THE COURT:     Okay.    Do you have any questions about

18        the representation letters?

19                    MR. KITCHENS:      No, Your Honor.

20                    THE COURT:     All right.      May Mr. Ligon now be excused

21        not subject to anything?

22                    MR. KITCHENS:      I take that back, Your Honor.           I do

23        have one question -- two questions.

24                    FURTHER RECROSS-EXAMINATION OF STEVEN LIGON

25        BY MR. KITCHENS:


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page125
                                                                   196ofof197
                                                                           299

                                                                                    125




 1        Q     Mr. Ligon, looking at the fax that you sent to Judge

 2        Isgur, which he’s now admitted, who is the party requesting

 3        your services, and is certifying to you that the information

 4        that they have given you is correct?

 5        A     This was Shawn Potts here.

 6        Q     So who is the company?

 7        A     The company is Hassell Construction Company, Inc.

 8        Q     It doesn’t refer to a joint venture, does it?

 9        A     No.

10                    MR. KITCHENS:      That’s all I have, Your Honor.

11                    THE COURT:     Thank you.      And now may he be --

12                    MR. SIMON:     No questions, Your Honor.

13                    THE COURT:      -- excused without recall unless

14        something new comes up?

15                    MR. KITCHENS:      I’m sorry, Your Honor, I did not

16        hear --

17                    THE COURT:     Well, I know he has another schedule,

18        that’s why we called him out of order.             I want to be sure he

19        can -- he is free to go.

20                    MR. SIMON:     He can be excused, Your Honor.

21                    MR. KITCHENS:      Yes, sir.

22                    THE COURT:     Mr. Ligon, thank you for putting --

23                    THE WITNESS:      Thank you.

24                    THE COURT:      -- up with us.

25                    All right.     I’m going to have another hearing that


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page126
                                                                   197ofof197
                                                                           299

                                                                                   126




 1        I’m going to call.       Who’s going to be your next witness?

 2              (No audible response.)

 3                    THE COURT:     Who’s going to be your next witness?

 4                    MR. SIMON:     I’m probably going to call Mr. Royce

 5        Hassell.

 6                    THE COURT:     All right.

 7              (Pause in the proceedings.)

 8                    THE COURT:     This isn’t going to take long.          You all

 9        can take a short break if you want and just come on back on,

10        or you can stick around, whatever --

11                    MR. SIMON:     May I just ask one question, Your Honor?

12        If the Court determines that there is a joint venture, and we

13        need to speak to Mr. Ligon again about the next phase of the

14        project, do we have to re-subpoena him again?

15                    THE COURT:     I don’t know why you need to re-subpoena

16        him again, but he’s gone so I can’t --

17                    MR. SIMON:     He’s gone, I know.

18                    THE COURT:     I think he’s gone.        I can’t really give

19        him an instruction, but he was --

20                    MR. SIMON:     Right.

21                    THE COURT:      -- he was here for this phase and I’m

22        not -- when I said he’s excused permanently, I did not mean to

23        imply he was excused if there is another phase.              As to whether

24        he needs to be subpoenaed again, hopefully not.              And we’ll

25        deal with that in a trial management session where perhaps the


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page127
                                                                   198ofof197
                                                                           299

                                                                                   127




 1        parties can cooperatively get him to come at a convenient

 2        time.

 3                    MR. KITCHENS:      Your Honor, something troubles me.         I

 4        just want to make sure the Court’s aware of it.              My clients do

 5        not dispute that there is a written agreement.              My clients

 6        dispute that that created an entity under the -- under Texas

 7        law.

 8                    THE COURT:     Well, up until this morning I thought

 9        that your clients disputed that the joint venture agreement

10        had assets that it pertained to.

11                    MR. KITCHENS:      We don’t believe that it does have

12        assets.

13                    THE COURT:     Well --

14                    MR. KITCHENS:      I mean we believe that it was

15        formed --

16                    THE COURT:      -- it had contracted --

17                    MR. KITCHENS:       -- for the purpose of allowing

18        Mr. Royce Hassell to get insurance.

19                    THE COURT:     No, it had a profit and loss sharing

20        agreement -- if I were to stop the testimony now, then there’s

21        an agreement that certain contracts are going to have profit

22        and loss sharing arrangements between the joint venturers.

23                    MR. KITCHENS:      For tax purposes, Your Honor.

24                    THE COURT:     Not for tax purposes, for money

25        purposes.     And as to whether that makes for a partnership is


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page128
                                                                   199ofof197
                                                                           299

                                                                                      128




 1        the argument we’re going to have.           But I hadn’t understood

 2        that until today.

 3                    MR. KITCHENS:      Okay.

 4                    THE COURT:     I thought that was a disputed fact --

 5                    MR. KITCHENS:      I guess I --

 6                    THE COURT:       -- so.

 7                    MR. KITCHENS:       -- under Judge Rosenthal’s opinion

 8        and under the Texas Supreme Court opinion, I don’t believe

 9        that’s enough.      The Court will look at the totality of the

10        circumstances.

11                    MR. SIMON:     But, Your Honor --

12                    THE COURT:     Well, we’ll deal --

13                    MR. KITCHENS:      And I don’t have time to arguing it,

14        Your Honor, this time.

15                    THE COURT:     That’s fine.      We’ll deal with that --

16                    MR. SIMON:     And I would --

17                    THE COURT:      -- when we deal with it.

18                    MR. SIMON:      -- just point out, Your Honor, that the

19        organic partnership law that deals with the indicia of a

20        partnership do not mention any of the things that Mr. Kitchens

21        has referred to.      It did not one.       It doesn’t say that you

22        have a bank account, it doesn’t say that you have to have

23        anything like that --

24                    THE COURT:     We will deal with this later.          You all

25        can either take a short break or not.            I don’t think we’re


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page129
                                                                   200ofof197
                                                                           299

                                                                                      129




 1        going to have a very long hearing.           If you all want to step

 2        out, that’s fine, just don’t go too far.

 3              (Recess from 2:43 p.m. to 2:51 p.m.)

 4                    THE COURT:     I do have a question for the litigants

 5        that pertains not to the Springwoods Joint Venture, over which

 6        we’ve heard very little so far, or a little bit, but over the

 7        2012, whatever the name of that document is, joint venture

 8        contract.

 9                    I’m hearing Mr. Simon say that if I accept

10        everything that the accountant said as true, he wins.                  And I’m

11        hearing you say that if I accept everything the accountant

12        says as true, that you win.         And I’m wondering if the two

13        sides, as to the 2012 Joint Venture, want to just rely on --

14        I’m not going to make you all do this, but if you just want to

15        rely on Mr. Ligon’s testimony, that was quite credible, let me

16        go re-review the law and then give you all a written opinion

17        as to whether that establishes or doesn’t establish --

18                    MR. KITCHENS:      Your Honor --

19                    THE COURT:      -- a Texas partnership.

20                    MR. KITCHENS:       -- can I have five minutes outside

21        the courtroom?

22                    THE COURT:     Yeah, let me -- as to whether -- and all

23        I’ll do is issue a written opinion that does or doesn’t

24        establish a Texas partnership, and if it does, here are the

25        assets of the partnership, and if it doesn’t, I don’t need to


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page130
                                                                   201ofof197
                                                                           299

                                                                                        130




 1        say anything more.

 2                    I don’t know if the parties want to do more or not.

 3        And I don’t mean to pre-terminate your case, but as I

 4        understand it, that’s all you hope to prove.                And you’re

 5        telling me that’s not enough.          And so we essentially have a

 6        dispositive situation.

 7                    MR. KITCHENS:      Well, Your Honor, we are here today

 8        on -- when you first set the status -- when he filed a

 9        motion -- Mr. Simon filed a Motion for Emergency Status

10        Conference, we came down here, we discussed with you at length

11        that if there’s -- whether there’s an entity or not.

12                    THE COURT:     Right.

13                    MR. KITCHENS:      And that’s different than a

14        partnership under Texas law.         I get that.       So I hear what

15        you’re saying.      I’d like to confer with co-counsel and our

16        consultants, and certainly with Mr. Simon.

17                    THE COURT:     No, I just want to be sure that -- I

18        mean either one -- if he wants to say no right now because he

19        has his witness ready, either side can say no to this.                 I’ve

20        scheduled a trial, but I’m also kind of hearing argument

21        that --

22                    MR. KITCHENS:      I’m shaking my head a little up and

23        down instead of sideways, Your Honor, but I’ve got to confer.

24                    THE COURT:     Yeah, I may just --

25                    MR. SIMON:     Yeah, my only concern about that, Judge,


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page131
                                                                   202ofof197
                                                                           299

                                                                                 131




 1        is that I don’t think you heard all of the testimony about

 2        what the parties did and whether their acts constitute a

 3        partnership or not.       And --

 4                    THE COURT:     I mean that’s what I’m saying is, if you

 5        think you need more evidence to prove your case, I’m not

 6        trying to stop you from doing that.

 7                    MR. SIMON:     I think we do need a little of it --

 8                    THE COURT:     Okay.

 9                    MR. SIMON:       -- because I think that there are other

10        elements of the Texas partnership laws that we haven’t yet

11        gotten into.

12                    THE COURT:     Then I -- I was just trying to save you

13        your clients’ --

14                    MR. KITCHENS:      I did --

15                    THE COURT:      -- both some money.

16                    MR. KITCHENS:       -- find it troubling that Mr. Simon

17        didn’t really think that there were any indicia of what we

18        were discussing after reading Judge Rosenthal’s opinion and

19        reading Inverness.       So that was --

20                    MR. SIMON:     Well, I read Judge Rosenthal’s opinion.

21        She cites the Texas Partnership Act.

22                    THE COURT:     Okay.    Let’s -- I was thinking that that

23        was unexpected testimony in statements by both parties, so I

24        was trying to figure out if I could save you all some money.

25        I can’t.    Let’s move ahead.       That’s fine.       Go ahead.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page132
                                                                   203ofof197
                                                                           299

                                                                                  132




 1                     All right.    Mr. Hassell?      Okay, you’re the witness.

 2        Would you raise your hand, please, sir?

 3              (Witness is sworn.)

 4                     THE COURT:    Thank you, sir.       Have a seat, please.

 5                         DIRECT EXAMINATION OF ROYCE HASSELL

 6        BY MR. SIMON:

 7        Q     Would you state your name for the record?

 8        A     Royce James Hassell.

 9        Q     Mr. Hassell, can you describe for the Court your

10        educational background?

11        A     I have a BS from the University of Houston, and also an

12        MBA from there.

13        Q     When did you graduate with your MBA?

14        A     ‘89.

15        Q     Where are you from?

16        A     Houston.

17        Q     How long have you been in the construction business?

18        A     My whole life.      I used to ride around with my dad and his

19        construction truck when I was a kid.

20        Q     And what kind of construction was your dad involved in

21        when you were a kid?

22        A     Civil construction.

23        Q     And what is civil construction?

24        A     Underground storm sewers, underground sanitary sewers,

25        water lines, and then also site work, dirt work, earthmoving,


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page133
                                                                   204ofof197
                                                                           299

                                                                                 133




 1        and paving, roadway paving.

 2        Q       Describe your relationship with your brothers and sister.

 3        And when I say that, I’m not asking you to say whether it’s a

 4        good relationship or bad, but tell the Court what the

 5        relationships are.       How many brothers do you have?

 6        A       Oh, okay.   I’m the oldest from the first marriage,

 7        Philip, Mike, and Shawn are from the second marriage, and

 8        Jason is from the third marriage.

 9        Q       Is Jason involved in the business?

10        A     Not now, no.

11        Q     Are you shareholder of Hassell Construction Company,

12        Inc.?

13        A     Yes.

14        Q     Do you own voting stock in Hassell Construction Company,

15        Inc.?

16        A     Yes.

17        Q     Are you also the owner of a 20 percent interest in a

18        trust that is also the owner of stock in Hassell Construction

19        Company, Inc.?

20        A     Yes.

21        Q     And can you describe that for the Court?

22        A     The trust?

23        Q     Yes, what the purpose of the trust was.

24        A     Back in the ‘80s my dad did an estate freeze and

25        recapitalization and formed the James C. Hassell Inter-Vivos


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page134
                                                                   205ofof197
                                                                           299

                                                                                  134




 1        Trust and made the five kids beneficiaries of that trust.              And

 2        he froze his value in the company and so all the appreciating

 3        value from that time forward would go to the trust of the

 4        company of R. Hassell -- I mean, excuse me, of Hassell

 5        Construction Company.

 6        Q     And at your father’s death what happens?

 7        A     At his death then his stock is bought by the trust, which

 8        owns a life insurance policy on my dad, and that money that

 9        would be received by the trust on that life insurance policy

10        would then buy his stock.        And so the trust would then own all

11        the voting stock and all the stock of Hassell Construction

12        Company.

13        Q     How would the -- all of that stock be divided in terms of

14        the five siblings?

15        A     Equally.

16        Q     Now Hassell Management Company.           What is Hassell

17        Management Company?

18        A     It’s an employee leasing company and a development

19        company.

20        Q     And who owns that company?

21        A     My dad, Shawn, Philip and Mike.

22        Q     Do you own any interest in that company?

23        A     I do not.

24        Q     Does your youngest half-brother own any interest?

25        A     Not that I’m aware of.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page135
                                                                   206ofof197
                                                                           299

                                                                                 135




 1        Q     Did you work for Hassell Construction Company, Inc. from

 2        its inception?

 3        A     I did, I was one of the first three employees.

 4        Q     How long did you work for Hassell Construction Company,

 5        Inc.?

 6        A     I worked from 1976 from its formation to the late ‘80s,

 7        went back to school to get my MBA full time, and then once I

 8        got that I started back at Hassell Construction.

 9        Q     How long did you stay?

10        A     I stayed until 1991 when I started R. Hassell Holding

11        Company.

12        Q     And what does R. Hassell Holding Company and its

13        subsidiaries do?

14        A     At one point we had two subsidiaries, that one division,

15        R. Hassell & Company, did civil work, but mostly roadway

16        paving and dirt work.       And then also we had R. Hassell

17        Builders, which was a general contracting company that did

18        post offices, banks, building type work.

19        Q     Did Hassell Construction Company, Inc. engage in the

20        general contracting business?

21        A     They did not.

22        Q     Did the R. Hassell companies engage in both general

23        contracting work and the underground utility work?               I’m

24        probably saying that wrong.

25        A     Yeah, well --


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page136
                                                                   207ofof197
                                                                           299

                                                                                    136




 1        Q       But the public work.

 2        A        -- they both -- we both engaged in civil work.

 3        Q       Civil.

 4        A       Yes.

 5        Q       And in addition to that your company engaged in general

 6        contracting work.

 7        A       That is correct.

 8                       THE COURT:     I’m now confused about this, so, on the

 9        civil work side did both companies serve as general

10        contractors for civil work or only as subcontractors for civil

11        work?

12                       THE WITNESS:    General.

13                       THE COURT:   Okay.    So when you said -- or I thought

14        you said that HCCI did not engage in general contracting, you

15        mean it didn’t engage in general contracting except in the

16        civil contracting field, or did I misunderstand you?

17                       THE WITNESS:    Well, there’s -- those are two

18        separate types of construction, so Hassell Construction, they

19        were not a general contractor.

20                       THE COURT:   Even on the civil side.

21                       THE WITNESS:    They did not do buildings.        That’s

22        what I’m referring to when I say general construction,

23        buildings.       They did civil work, but not building work.

24        Buildings as far as --

25                       THE COURT:   Let me -- I’m going to --


                                 JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page137
                                                                   208ofof197
                                                                           299

                                                                                    137




 1                      THE WITNESS:     -- banks --

 2                      THE COURT:     -- I’m going to get Mr. Simon to define

 3        then because I’m using general contracting I think in a

 4        different -- with a different definition than he is, and I

 5        want to be sure we get the same --

 6        BY MR. SIMON:

 7        Q     When you do civil work, is there a general contractor

 8        involved and subcontractors?

 9        A     Yes, sometimes in the industry a company like Hassell

10        Construction would be called a general contractor.               Okay.   The

11        way I’m using general contractor is a construction company

12        that builds buildings.

13        Q     Let’s refer to it that way.

14        A     Okay.

15        Q     So as we don’t confuse it, so not as general contracting

16        in civil, but as civil and building construction.

17        A     Okay.

18        Q     What happened in 2008?

19        A     I talked to Phil and my dad and other family members

20        about bidding work together, joining forces doing jobs

21        together.

22        Q     What was happening in the industry at the time?

23        A     It had tanked.       There was very slim margins, very few

24        jobs to bid.

25        Q     What was the competition like?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page138
                                                                   209ofof197
                                                                           299

                                                                                  138




 1        A     It was very tight.

 2        Q     And what happened to the profit margins in the jobs?

 3        A     Very slim, very small.

 4        Q     Did this hurt your company?

 5        A     Yes, it did.

 6        Q     Did it hurt Hassell Construction Company, Inc.?

 7        A     Somewhat, yes.

 8        Q     Did you all decide to join forces?

 9        A     Yes.

10        Q     And why did you do that?

11        A     To --

12        Q     First talk about your reasons for doing it.

13        A     My reasons were because it opened a whole new avenue up

14        for us, they had excess surety; and for them I did a type of

15        work that they didn’t do.        And so it expanded both of our

16        portfolios in the market.

17        Q     All right.     Did the relationship just benefit your

18        companies, or Hassell Construction Company, Inc., or was it

19        mutual?    Door A, Door B, Door C, in your opinion --

20        estimation.

21        A     It was mutual.

22        Q     All right.     Let’s start going through some of the

23        exhibits.     Tell me what we’re looking at here.           It is Exhibit

24        1 of Petitioner’s exhibits.

25        A     This is a pre-qualification statement to bid on a project


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page139
                                                                   210ofof197
                                                                           299

                                                                                 139




 1        called Dr. Martin Luther King, Jr. Sports Park.

 2        Q     And would you read into the record the portion of this

 3        that I’m pointing to here on the screen?

 4        A     “Hassell Construction Company, Inc. - R. Hassell

 5              Builders, Inc., a joint venture, P.O. Box 20487,

 6              Houston, Texas 77225.”

 7        Q     And whose post office box was that?

 8        A     That was mine.

 9        Q     And whose telephone number was that?

10        A     Mine.

11        Q     What was the date of this submission?

12        A     The 30th of September 2010.

13        Q     Now how many of these types of bids were being made at or

14        around this time?

15        A     Probably around three a month.

16        Q     And was there any distinction between how these were

17        denominated in terms of civil construction and building

18        construction?

19        A     I’m not sure I understand the question.

20        Q     Okay.    Did you denominate these as joint venture -- as

21        being joint venturers in all instances when you making bids?

22        A     Yes.

23        Q     Okay.    Now what was the arrangement that you had with

24        Hassell Construction Company, Inc. regarding these projects?

25        A     That we would bid it in their name and sub it to the


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page140
                                                                   211ofof197
                                                                           299

                                                                                 140




 1        joint venture.

 2        Q     Okay.    And what was the split on the profits?

 3        A     The split varied from 1 percent to 3 percent of the gross

 4        revenue, which came out to be -- we really calculated it on

 5        the -- on what the bottom line profit would be, so that would

 6        be about -- anywhere from 10 to 20 percent of the bottom line

 7        profit.

 8        Q     That was going to Hassell Construction Company, Inc.

 9        A     Correct.

10        Q     And the balance was then going to your companies.

11        A     Correct.

12        Q     And who maintained the accounting for these joint

13        ventures that were entered into during this time period, or

14        these projects that were entered into during this time period?

15        A     Hassell did most of them, we did a few.

16        Q     And when you refer to Hassell, can we -- since there’s --

17        A     Yeah.

18        Q      -- everybody’s named Hassell in this case, can we have

19        an agreement that we use the words HCCI and either your

20        companies or R. Hassell companies to denominate your

21        companies?

22        A     Yes.

23        Q     Would you re-answer that question with that in mind.

24        A     HCCI.

25        Q     Okay.    And who had control over the actual performance of


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page141
                                                                   212ofof197
                                                                           299

                                                                                 141




 1        the work?

 2        A     We both did.

 3        Q     Okay.    Did crews from your company work alongside crews

 4        of HCCI?

 5        A     Very seldom.

 6        Q     Who managed the crews that were working for -- on these

 7        projects?

 8        A     I did.

 9        Q     And who handled the accounting?

10        A     I did, well, RHHC did during 2010, the 2010 -- the year

11        2010 mostly.     And HCCI did probably 40 percent of the time.

12        Q     Did HCCI approve all these projects?

13        A     Yes.

14        Q     Where did you office and where did HCCI office?

15        A     I officed on the south side of town near the Astrodome,

16        they were on the north side of town in Champions.

17        Q     And did you ever move to their campus?

18        A     Yes, I eventually moved across the parking lot from them.

19        Q     And when did that occur?

20        A     That occurred in 2012.

21        Q     Now did there come a time when you got sick?

22        A     Yes, in 2011 I went into end-stage renal failure, and was

23        put on the list to receive a kidney, and actually had a

24        transplant in November of ‘11.

25        Q     And how has that turned out?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page142
                                                                   213ofof197
                                                                           299

                                                                                      142




 1        A     Well, my brother-in-law gave me a kidney and it’s changed

 2        my life.

 3        Q     For how many years before you went into end-stage renal

 4        failure were you suffering from the effects of this disease?

 5        A     Well, I was diagnosed with the disease in the mid ‘80s.

 6        Q     When did it start to become acute?

 7        A     Early 2010 to mid 2010.

 8        Q     What was the effect on your physically in terms of your

 9        ability to perform as an executive?

10        A     It was tough.      I had about 10 percent kidney function and

11        then in May -- excuse me, June of 2011 I went on dialysis.

12        Q     What are the effects of this disease?             Does it just slow

13        you down?

14        A     Well, your blood doesn’t get clean, which is what the

15        kidneys do, so toxins build up in your body.                And it’s very

16        difficult to work or have energy or think properly.

17        Q     Let’s go to the next exhibit.          Did -- before we go on to

18        the next one -- did HCCI participate in the preparation of

19        these submissions that were being made?

20        A     Yes, my secretary would call over and get the information

21        from HCCI on the current job list, on their current equipment

22        list, percentage completion, insurance certificates, and just

23        whatever the package -- depending on what the package ordered.

24        We would get their information and combine it with our

25        information and submit the qualification statement as a joint


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page143
                                                                   214ofof197
                                                                           299

                                                                                 143




 1        venture.

 2        Q     And we’re referring to Exhibit 1.

 3        A     Correct.

 4        Q     Let’s go to Exhibit 2.        This is an email dated October 5,

 5        2010, and it’s going from you to Phil Hassell, and I’ll read

 6        it into the record.       It says,

 7              “I think it would be cleaner to not complicate

 8              things with your surety and just bid everything in

 9              Hassell’s name and then sub it to the joint venture.

10              It is working well that way now, so why complicate

11              things.    I am still going to submit our

12              qualification statements in a joint venture style so

13              that we can bring our combined strengths to the

14              table.”

15                    Do you recall sending this email out?

16        A     I did.

17        Q     What was going on at the time that prompted you to write

18        this email?

19        A     We were hammering out all the details of doing and

20        bidding jobs in the joint venture.

21        Q     Was the relationship becoming more involved or less

22        involved at this particular juncture?

23                    THE COURT:     What relationship?

24        BY MR. SIMON:

25        Q     The relationship between your companies, R. Hassell


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page144
                                                                   215ofof197
                                                                           299

                                                                                 144




 1        companies, and HCCI.

 2        A     More.

 3        Q     Okay.    I guess my question really relates -- is was there

 4        was progression of the relationship that started in 2008 and

 5        did it continue to progress into a more substantial

 6        relationship as time went on?

 7        A     Yes, it did.

 8        Q     Let’s go to the next exhibit.          And I’m showing you

 9        another exhibit, and this is another project that was being

10        bid by you and Hassell Construction Company, Inc., and we put

11        this one because this one occurs after the email that you sent

12        out, and the one we looked at before was from before the time

13        that your email went out.        Did you continue to bid projects in

14        this fashion?

15        A     Yes, we bid many, many projects in this fashion.

16        Q     Now I wanted to turn your attention here to this letter

17        that’s part of the bid package that dated November 2, 2010.

18        And do you see at the top there -- would you read the

19        letterhead into the record?

20        A     Hassell Construction Company, Inc./R. Hassell Builders,

21        Inc., joint venture.

22        Q     By the way, was R. Hassell Builders one of the

23        subsidiaries of your holding company?

24        A     Yes, it was.

25        Q     And if you have the signature page there, who is Terry


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page145
                                                                   216ofof197
                                                                           299

                                                                                      145




 1        Taurielli -- Tauriello.

 2        A      At the time he was vice president of R. Hassell Builders.

 3        Q      Okay.     Now we have an insurance certificate -- the

 4        liability insurance certificate that shows that the insured is

 5        Hassell Construction Company, Inc.            Do you see that?

 6        A      Correct.

 7        Q      Who were the actual contracts signed by?

 8        A      Hassell Construction Company.

 9        Q      Now would you refer to it as HCCI?

10        A      HCCI.

11        Q      Thank you.

12                       THE COURT:   Well, go back.       That’s not what it looks

13        like to me.      I just want to understand it.           Why do you say

14        that’s submitted by HCCI?

15                       THE WITNESS:    His question to me was who actually

16        signed the contract.        We were low bidder on this job, so maybe

17        I misunderstood the question.

18                       THE COURT:   The page I’m looking at shows that the

19        name of the contractor is HCCI/R. Hassell Builders, Inc.,

20        joint venture.      That’s what I’m trying to understand.              Why are

21        you saying it’s HCCI?         Is there a signature page that’s

22        different than this cover page?

23                       THE WITNESS:    For the actual construction contract,

24        yes.

25                       THE COURT:   What am I looking at now?


                                 JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page146
                                                                   217ofof197
                                                                           299

                                                                                       146




 1                    THE WITNESS:      This is the contractor’s qualification

 2        statement that went to the city for us to be able to bid the

 3        project.

 4                    THE COURT:     Okay.

 5        BY MR. SIMON:

 6        Q     And I just -- I’ll try to be fair is disclosing this

 7        report.    While bids were made in the name of the joint

 8        venture, it is true that the contracts were signed in the name

 9        of Hassell Construction Company, Inc.

10        A     That is correct.

11        Q     And the insurance certificate that we just looked at

12        showed that the insured was Hassell Construction Company, Inc.

13        A     That’s correct.

14        Q     And the bonds that were issued in connection with these

15        projects were bonds that were issued on behalf of Hassell

16        Construction Company, Inc.

17        A     That’s correct.

18        Q     And that’s how you all were doing business.

19        A     Yes, sir.

20        Q     And it was all oral in nature.

21        A     Yes, sir.

22        Q     And in this bid proposal, I’m showing you the page now,

23        that included resumes of the various people involved.                  And

24        here we have a resume of James C. Hassell, and that’s your

25        father.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page147
                                                                   218ofof197
                                                                           299

                                                                                 147




 1        A     That is correct.

 2        Q     And we have a resume for you, Royce J. Hassell.

 3        A     Correct.

 4        Q     And we have a resume for Terry Kevin Tauriello.

 5        A     Correct.

 6        Q     He worked for your companies.

 7        A     He did.

 8        Q     James C. Hassell obviously worked for Hassell

 9        Construction Company, Inc.

10        A     Correct.

11        Q     Kenneth D. Canal (phonetic), who did he work for?

12        A     R. Hassell Builders.

13        Q     Your company.      Thomas T. Kirby, who did he work for?

14        A     My company.

15        Q     Whose equipment was used in this particular project?

16        A     RHHC.

17        Q     Your company’s.

18        A     My company’s.

19        Q     Who handled the disbursal of funds for this particular

20        project?

21                      MR. KITCHENS:    I didn’t hear that question, Your

22        Honor, I’m sorry?

23                      THE COURT:   Who handled the disbursal of funds for

24        this particular project?

25                      THE WITNESS:    We both did.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page148
                                                                   219ofof197
                                                                           299

                                                                                  148




 1        BY MR. SIMON:

 2        Q     And how did that work?

 3        A     The owner would mail a check to Hassell, Hassell would --

 4        Q     Wait a minute, let’s --

 5        A     Okay.    The owner would mail a check to HCCI, HCCI would

 6        pay for whatever suppliers or material vendors that they had

 7        furnished materials on the job, and for the bond fee, and then

 8        they would cut a check to my company and my company would then

 9        pay all the subcontractors, et cetera.

10        Q     Was there ever a subcontract that was entered into

11        between any of your companies and HCCI in connection with this

12        project?

13        A     No, not that I’m aware of.

14        Q     Did you ever enter into a subcontract with HCCI on any of

15        the projects?

16        A     I believe the very first one, Wayne Gray, we had a

17        subcontract on, and we may have had a subcontract on a couple

18        of civil projects in ‘08 and ‘09 and possibly early ‘10.

19        Q     From that point forward were there any subcontracts that

20        had been entered into between you -- your companies and HCCI?

21        A     No, there were not.

22        Q     And go down here to the bond, the bid bond, and the bid

23        bond is in the name of who?

24        A     Hassell Construction Company, Inc.

25        Q     All right.     Let’s go to the next project.          Moving forward


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page149
                                                                   220ofof197
                                                                           299

                                                                                         149




 1        to the next exhibit.       Now this is an email from Philip Hassell

 2        to Shawn Potts with an attachment called, Royce DOCS -- DOCX,

 3        and it’s addressed to Rosalind Hassell.             Who’s Rosalind

 4        Hassell?

 5        A      She is Philip Hassell’s wife, and also our insurance

 6        agent.

 7        Q      And when you say our insurance agent, do you mean the

 8        bonding agent for HCCI?

 9        A      Yes, she is, and at this time, 2010, she was also my

10        company’s bonding agent and insurance agent.

11        Q      I gotcha.    And let’s go through this email.          What

12        prompted the sending of this email in December of 2010?                  And

13        let me just put it into context for you for a moment.                  We have

14        these projects that I’ve shown you, and then we have the email

15        in October of 2010, and now we have this email coming back in

16        December of 2010.       Explain what this was all about.

17        A      We were trying to really cement the agreement that we

18        had.    We had a couple of projects ongoing and I believe I had

19        written Shawn an email requesting to get some early pay on

20        some invoices.      And also the economy was really still pretty

21        tough, and I know that we were both -- when I say both, RHHC,

22        my companies, and Hassell Construction Company, HCCI, were --

23        we were going through some tough times.

24        Q      And are there any particular portions of this that you’d

25        like to publish for the Court?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page150
                                                                   221ofof197
                                                                           299

                                                                                  150




 1        A     Yes.    Do you want me to read them?

 2        Q     Just show me where they are first, and then we can read

 3        them together.

 4        A     One, two, three, four, the fifth line down where it

 5        starts, “As we move forward --”

 6        Q     Okay.

 7        A     “-- through these difficult times together, we’re going

 8        to follow the things that we had laid out in our meeting.              We

 9        have --”

10        Q     What meeting was that?

11        A     We’d had a family meeting about how we were to do job

12        together and, you know, try to go make money and improve our

13        bottom lines and, you know, strengthen our companies.

14        Q     Okay.    Go ahead.

15        A     “We have not had our year-end meeting with the

16              bonding company yet, but it will be coming soon, and

17              I fear it will be under great scrutiny because of

18              our interim financials and the incredible number of

19              notices that we are receiving and the amount of work

20              it is causing for the surety.

21              “I had met with the surety after we had finished our

22              year-end audit and explained to them what we would

23              be looking at going into next year.            At that time

24              they expressed concerns about our wishes to continue

25              in the GC market.”


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page151
                                                                   222ofof197
                                                                           299

                                                                                  151




 1        Q     Now GC market meaning what?

 2        A     Building.

 3        Q     Okay.    As opposed to civil work.

 4        A     Correct.

 5        Q     Go ahead.

 6        A     “I explained to them what we were looking at doing

 7              and they were agreeable to our appetite for that

 8              area, understanding that it would take away from our

 9              overall capacity, which, until our in-house

10              financials start feeling the effect of the cheap

11              work that we have under contract, which will be

12              soon, it should not be a problem.            In our

13              meeting --”

14        Q     I want to stop you right there.           What do you mean -- what

15        was Philip talking about when he was referring to cheap work?

16        A     Well, as I said earlier, the economy was tough, the

17        margins were slim, and Hassell had some, as we all did, had

18        some projects that --

19        Q     Please, don’t use the word Hassell.            Please use HCCI.

20        A     Okay.

21        Q     Sorry.

22        A     No, that’s okay.      It’s just out of habit.         HCCI had some

23        projects that had slim margins.

24        Q     Okay.    Continue on.

25        A     “-- which until our in-house financials start


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page152
                                                                   223ofof197
                                                                           299

                                                                                 152




 1              feeling the effect of the cheap work that we have

 2              under contract, which will be soon, it should not be

 3              a problem.

 4              “In our meeting I had pitched to them a joint

 5              venture/partnership scenario, but with dad making

 6              the percentage changes that he made at some point,

 7              it will get looked at harder because of the profit

 8              margins being what they will be.”

 9        Q     Stop there.     What was meant by that statement?

10        A     Well, we were -- we had agreed that we were working and

11        doing these projects together as a joint venture/partnership

12        deal, and he said -- my dad, because I was sick, changed the

13        percentage of profit that they were taking from 3 percent to 1

14        percent, and he’s saying that with dad doing that, that they

15        go to -- that that 1 percent on their books is going to fall

16        under scrutiny by the surety.

17        Q     And why is that?

18        A     Well, the surety --

19        Q     Why is he feeling that way, or what did he explain to you

20        he meant by that?

21                    MR. KITCHENS:      Objection, Your Honor, hearsay.

22                    THE COURT:     I’m going to sustain as to the first

23        part of the question, why did he feel that way; I’m going to

24        overrule as to the part of the question that says, What did he

25        say to you.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page153
                                                                   224ofof197
                                                                           299

                                                                                      153




 1        BY MR. SIMON:

 2        Q     What did he say to you?

 3        A     That the surety would expect -- would like to see a

 4        higher profit margin.

 5        Q     Continue on.

 6                     THE COURT:    I’m going to interrupt you just for a

 7        second.     You all keep your seats; I’m going to call my 3:30

 8        case.

 9                (Pause in the proceedings.)

10                    THE COURT:     Let’s go ahead and proceed.         At some

11        point we’ll take an afternoon break, I’ll let you -- there are

12        no further hearings this afternoon, so when you get to a

13        breaking point we’ll do a regular afternoon break and then

14        we’ll come back and continue the hearing.

15                    MR. SIMON:     Let’s just finish off this --

16                    MR. KITCHENS:      Your Honor, just an inquiry.            Do you

17        have any -- I have some arrangements to make depending on how

18        late the Court’s going to --

19                    THE COURT:     Oh, let’s not work terribly late because

20        I have a feeling we’re not going to get finished if we do.

21                    MR. KITCHENS:      Is 5:00 o’clock agreeable to

22        everyone?

23                    MR. SIMON:     It’s agreeable to me.

24                    THE COURT:     So we’ll -- let’s take a 10- or

25        15-minute break soon and then we’ll work till 5:00.               If you


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page154
                                                                   225ofof197
                                                                           299

                                                                                        154




 1        want to, we’ll talk for just a second about tomorrow.                  I’ve

 2        got a relatively free afternoon, as afternoons go, and a

 3        morning where I don’t think it’s going to take too long, but

 4        there’s one hearing that could take 30 minutes or so.

 5                    And so I’ll either come back -- if you all think

 6        it’s going to take all day tomorrow, we’ll start, you know, at

 7        9:15, because I’ve got a couple of 9:00 o’clock hearings, work

 8        till 10:00, we might get a 30 minute interruption, and then we

 9        can just work through the day, or we can just start tomorrow

10        at 1:45, I have a 1:30 hearing, we can start you all at 1:45

11        and work till the end of the day, if that will finish it.

12                    MR. SIMON:     I’d rather start as early as we can.

13                    MR. KITCHENS:      You said 9:15-ish?

14                    THE COURT:     I’m thinking 9:15 is what we would start

15        at in the morning if you all want to try and get as much as we

16        can in tomorrow and then --

17                    MR. KITCHENS:      That’s fine.

18                    THE COURT:      -- if we don’t finish tomorrow, I’ve

19        got a lot of time on Friday, we’ve got -- we can do things on

20        Friday, or next week.

21                    MR. SIMON:     Your Honor, on Friday I’m supposed to be

22        in Dallas at 9:30.

23                    THE COURT:     Well, then we won’t do it on Friday, we

24        will -- I’m in pretty good shape on Monday.

25                    MR. KITCHENS:      You’ve got the Simbaki hearing on


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page155
                                                                   226ofof197
                                                                           299

                                                                                   155




 1        Monday, Your Honor.

 2                     THE COURT:    Well, that’s at 10:00 in the morning, so

 3        you could come right after that.

 4                     MR. KITCHENS:     My only qualification is on the 31st,

 5        if we -- if for some reason it goes that far, I will be out of

 6        the country for two weeks.

 7                     THE COURT:    We’ll miss you.       Are you going to want

 8        us to continue the hearing, or are you want to have Mr. Rios

 9        handle it?

10                    MR. KITCHENS:      I’ll have that discussion with co-

11        counsel.    I mean if you -- hopefully it’s not going to go that

12        long.

13                    THE COURT:     I hope not as well, but I’m available on

14        the 30th, other than the Simbaki hearing.              I don’t have a

15        whole lot -- I don’t know how long you think the Simbaki

16        hearing will take, but I’m assuming no more than 30 minutes

17        for that.

18                    MR. KITCHENS:      Gosh, I hope not, Your Honor.

19                    THE COURT:     And then on the 31st we can’t do it

20        you’re telling me, unless we have Mr. Rios.

21                    Mr. Ward?

22                    MR. WARD:     Your Honor, out witnesses have been

23        subpoenaed.     I don’t think that testimony is going to take,

24        I’ll leave it to counsel, but more than an hour.              If we could

25        fit that in either this afternoon or tomorrow, it certainly


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page156
                                                                   227ofof197
                                                                           299

                                                                                     156




 1        would be very helpful to my client.

 2                     MR. SIMON:    Your Honor, we could do him early in the

 3        morning, tomorrow morning.

 4                     THE COURT:    Would that work to start you all at 9:15

 5        in the morning?

 6                     MR. WARD:    I will check with him.            I think that will

 7        work.

 8                     THE COURT:    Great.    Thank you.

 9                     All right.    Thank you.

10                     MR. KITCHENS:     Your Honor, I’d also say that if he

11        couldn’t come back tomorrow, I don’t mind taking him out of

12        order now.

13                     THE COURT:    I’ll leave that up to you all.

14                     MR. KITCHENS:     It’s up to Mr. Simon, it’s his

15        witness.

16                     MR. SIMON:    I’d really like to finish with this

17        witness.

18                     THE COURT:    That’s fine.      If he’s free at 9:15 in

19        the morning, and if you see all the other witnesses, tell them

20        all to be here at 9:15 tomorrow and they can be excused for

21        the rest of the day.       I don’t see any reason to make everybody

22        stick around.

23                     MR. SIMON:    I would like to also talk about the

24        possibility of putting Mr. Ward’s client off until the end and

25        making a determination as to whether his witness will even be


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page157
                                                                   228ofof197
                                                                           299

                                                                                 157




 1        necessary at all.       And I’m wondering whether we can excuse him

 2        and then call him back --

 3                    THE COURT:     Why don’t you come forward and --

 4                    MR. SIMON:       -- you know, at a time when -- if we

 5        need him at a time that would be convenient to him, rather

 6        than having him sit here.

 7                    THE COURT:     Mr. Ward, what’s your guy here to talk

 8        about, do you know?

 9                    MR. WARD:     He’s the underwriter for Liberty Mutual.

10        You’ve heard some talk about the surety, and that’s what he

11        does.

12                    THE COURT:     Is this a witness that can be done by

13        deposition over the -- is he from out of town?

14                    MR. WARD:     He’s from Houston.

15                    THE COURT:     He’s from Houston.        Okay.

16                    MR. SIMON:     Well, we would be willing to take him by

17        deposition --

18                    THE COURT:     I’m perfectly happy to -- even though

19        he’s from Houston --

20                    MR. SIMON:      -- and also --

21                    THE COURT:      -- just doing a written deposition on

22        him if you all want to do that.

23                    MR. SIMON:     And I think -- I don’t know whether you

24        all have any intention to call him, but I’m thinking that

25        we -- you know, it may end up that we will not need him and I


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page158
                                                                   229ofof197
                                                                           299

                                                                                 158




 1        would prefer not to keep him here.           I’d like to excuse him

 2        and --

 3                    MR. RIOS:     Your Honor, he’s not on our witness list,

 4        so --

 5                    THE COURT:     Are you going to object to taking -- to

 6        finishing the trial without him and then if he’s needed either

 7        party --

 8                    MR. KITCHENS:        No, Your Honor --

 9                    THE COURT:       -- can take him on --

10                    MR. KITCHENS:        -- because we’re only -- we just may

11        cross him and --

12                    THE COURT:      -- on deposition?

13                    MR. KITCHENS:      Or deposition is fine too.

14                    THE COURT:     Just do it on a deposition and I’ll read

15        his deposition.

16                    MR. KITCHENS:      If it’s needed.

17                    THE COURT:     I assume that you’re --

18                    MR. RIOS:     Or, you know, we can almost wait and if

19        Mr. Simon believes at the end of his case in chief that he’s

20        not needed, he can always make that announcement to the Court.

21                    THE COURT:     But if he is needed, can we do him by

22        deposition without objection?

23                    MR. RIOS:     Sure.

24                    MR. SIMON:     Yes.

25                    MR. RIOS:     Yes.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page159
                                                                   230ofof197
                                                                           299

                                                                                     159




 1                     THE COURT:    And it just doesn’t sound like the

 2        witness --

 3                     MR. SIMON:    I would like to make the same suggestion

 4        with Mike Hassell and Mr. Rebecek.           Both of them work for

 5        HCCI.    I don’t see why they need to be sitting down here at

 6        the courthouse.      I’m sure that if -- if, as and when we need

 7        them, if they could be probably here in a very short period of

 8        time, then I would make the offer to let them go for the time

 9        being.

10                    MR. KITCHENS:      For the time being, Your Honor.         I

11        will not agree that their testimony can be by deposition.

12                    THE COURT:     I don’t want theirs --

13                    MR. KITCHENS:      I want to hear it.

14                    THE COURT:      -- by deposition anyway, but do you

15        agree that they can be excused to be on -- and that you’ll

16        have them on-call to come down on short notice?

17                    MR. KITCHENS:      Yes, sir.

18                    THE COURT:     That’s great.       Why don’t we take our

19        afternoon break and let you all talk to your witnesses, tell

20        them they can go.

21                    MR. WARD:     So for mine, it’s by deposition if at all

22        and I can let him leave.

23                    THE COURT:     He’s just gone, but I do need your

24        agreement that if -- that you will present him for a

25        deposition on reasonable notice and conference.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page160
                                                                   231ofof197
                                                                           299

                                                                                          160




 1                     MR. KITCHENS:       Assuming his schedule and mine,

 2        absolutely.

 3                     THE COURT:      Okay.    Then he is excused from the

 4        hearing.     If he’s needed at all, we’ll do him by deposition,

 5        we’ll read his testimony.          Thank you.

 6                     MR. KITCHENS:       Thank you, Your Honor.

 7                     Chris --

 8                     THE COURT:      And then we’re going to go take our

 9        afternoon break.      You tell your guys they can go home, but

10        they’ve got to leave you ways to get in touch.

11                     MR. KITCHENS:       Fine.    And we’re going to work till

12        5:00, Your Honor?

13                     THE COURT:      We’ll work till 5:00, we’ll come back at

14        4:00 and we’ll work till 5:00.            Thank you.

15                (Recess from 3:44 p.m. to 4:00 p.m.)

16                     THE COURT:      Mr. Simon?

17                   DIRECT EXAMINATION OF ROYCE HASSELL (RESUMED)

18        BY MR. SIMON:

19        Q     Now, let’s go into these bullets that we’re looking at on

20        the screen, and I’ll try and make them a little bit bigger

21        here.    And leading into that, the last sentence that leads

22        into the bullet points refers to a meeting.                   And is that the

23        meeting, the family meeting that you were referring to a

24        moment ago?

25        A     Yes.


                                  JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page161
                                                                   232ofof197
                                                                           299

                                                                                        161




 1        Q     All right.     Let’s go to bullet point number 1.

 2              “All projects that we do together must have an

 3              indemnity signed for the bonding company.”

 4                     Did you sign an indemnity with the bonding company?

 5        A     Yes.

 6        Q     And let me show you what has been marked as Exhibit 5,

 7        that would be Petitioner’s Exhibit 5.            Let me make this a

 8        little bigger.      I’ll make it a little smaller.          Okay.      What

 9        are we looking at here?

10        A     Amendment Number 1 to the general agreement of indemnity.

11        Q     And would you read into the record the third paragraph.

12        A     “The following individuals and/or business entities

13              shall be added to the agreement as indemnitors and

14              principals and shall be bound by all of its items,

15              all of its terms for all bonds issues pursuant to

16              the agreement whether such bonds were issued before

17              or after the execution of this amendment, or before

18              or after the date of the agreement, but only for

19              bonded projects wherein any work is subcontracted

20              to, or performed by, any of the following

21              individuals or business entities or any of their

22              subsidiaries or affiliates whether present or

23              future, and whether directly or indirectly held.”

24        Q     And what are the entities they’re signing on?

25        A     R. Hassell Holding Companies, Inc., R. Hassell Builders,


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page162
                                                                   233ofof197
                                                                           299

                                                                                    162




 1        Inc., R. Hassell & Company, Inc., Royce J. Hassell and Sylvia

 2        T. Hassell.

 3        Q     Now under these indemnity agreements, under the original

 4        indemnity agreement, we’ll look at that in a moment, but it’s

 5        attached to this document, what happens to the assets of the

 6        folks that are indemnifying these bonds?

 7        A     They’re pledged to the surety if we default on a bond.

 8        Q     Now when was this signed?

 9        A     The 11th day of January 2011.

10        Q     And the letter that we just looked at a moment ago was

11        dated December 15, 2010?

12        A     Yes.

13        Q     Okay.    Now let’s go back to that just for a moment.            And

14        let me just pull something else up here real quick.               And I

15        want to go to the Business Organization Act, which is on the

16        screen before you.       I’m sure you’ve seen this a hundred times

17        before, since we’ve been talking about it.

18                      MR. KITCHENS:    Your Honor, is this an exhibit?

19        We’re looking at a statute.

20                      MR. SIMON:   I just am referring him to a --

21                      THE COURT:   Let’s see what the question is.

22        BY MR. SIMON:

23        Q     I just want to refer you to Item Number 4 -- first of

24        all, the lead-in paragraph says here factors indicating that

25        persons have created a partnership include the persons, and


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page163
                                                                   234ofof197
                                                                           299

                                                                                       163




 1        then it lists a bunch of different things.              But the one I want

 2        to just focus on right now is Item Number 4 where it says,

 3        Agreements to share --

 4                      MR. KITCHENS:    Again, Your Honor, objection,

 5        argument.     This is something for you and not Mr. Hassell.

 6                      THE COURT:   I want to hear what the question is.              I

 7        think I -- I think the question is going to ask for a fact, so

 8        let’s see what it is.        If you have an objection --

 9        BY MR. SIMON:

10        Q     I’m referring you to Section 4(b) of this statute.               Are

11        you reading that?

12        A     Section 4(b), Liability for --

13        Q     Yeah, just don’t read it into the record, but --

14        A     Okay.

15        Q      -- I just want to ask you this question.

16        A     Yes.

17        Q     Did you believe that you were liable for the claims of

18        the joint venture?

19        A     Absolutely, yes.

20        Q     Did that have anything to do with the indemnification

21        agreement that you signed?

22        A     It did.

23        Q     All right.     Now let’s go back to that December memo from

24        Philip.    The second bullet item says,

25              “All invoices will be prepared and checks cut to


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page164
                                                                   235ofof197
                                                                           299

                                                                                 164




 1              vendors and subcontractors.          We will receive those

 2              from you and we will prepare a check for them to you

 3              and we will send them out.”

 4                     Explain that to the Judge, what does that mean?

 5        A     That means that we would -- my company would approve the

 6        vendors and subcontractors invoices and pay requests, that we

 7        would prepare the checks, approve the invoices, and send the

 8        checks and the copies of the vouchers over to HCCI and then

 9        they would cut me a check.

10        Q     And did that actually occur in these cases?

11        A     It did.

12        Q     Let’s go to the third bullet point.            It says,

13              “All invoices that have issues or you wish to hold

14              because of performance quality, you will need to

15              notify them in writing and the funds will be held by

16              us until such time to release the check.”

17                     Was that accomplished?

18        A     Yes.

19        Q     The next one is,

20              “We will keep all bills current.           If you wish to

21              hold on to funds to get past lien rights for subs,

22              then we will hold it until such time as it is -- for

23              it to be released.       We will notify the bonding

24              company where all funds stand.”

25                     Explain that to the Judge.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page165
                                                                   236ofof197
                                                                           299

                                                                                    165




 1        A     What it means is, if we had a non-performing

 2        subcontractor or non-performing material that we had to hold

 3        the vendor responsible for, we had to notify Hassell so that

 4        when Hassell’s surety -- when the surety of the joint venture,

 5        which was I believe Liberty at the time, got a lien release,

 6        then Hassell would be aware of it in their office and could

 7        respond accordingly.

 8        Q     The next bullet point.

 9              “We need to have a record of all lien releases from

10              major suppliers and all subcontractors to accompany

11              the pay requests, or to follow shortly thereafter.

12              If they follow, then we need a list so we can check

13              them off when we receive them.”

14                     Did that occur?

15        A     Yes.

16        Q     Then the next -- the last bullet point is,

17              “We will pay for appropriate work done.               We will not

18              pay for loaded up-front items, any items loaded will

19              be reduced to the true cost and paid accordingly.”

20                     What did you understand that to mean?

21        A     Sometimes in projects they have a bid item that’s called

22        mobilization or move-in, and sometimes that can be as high as

23        10 percent of the total contract amount.             And so you really --

24        you would get paid that as you move on to the job, but you

25        really hadn’t earned it because you hadn’t incurred the cost


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page166
                                                                   237ofof197
                                                                           299

                                                                                 166




 1        yet.    So they were saying until we incur that cost, we’re not

 2        funding you those funds, funding my company those funds.

 3        Q      All right.     And were you okay with that?

 4        A      Yes.

 5        Q      And on the next page,

 6               “We will need to see breakdown on all projects that

 7               you are low bidder on.        We wish to have a supplier

 8               and subcontractor list for our files, so this

 9               information will need to be provided with your

10               subcontract after the job is brought out -- is

11               bought out.    If charges are made then we need to be

12               notified.”

13                       Was that followed?

14        A      Yes.

15        Q      The use of the word subcontract here, did you have any

16        subcontracts with Hassell Construction Company, Inc.?

17        A      At the very beginning in 2008-2009 we had a couple of

18        subcontracts with them, but not afterwards.

19        Q      Okay.    But at this particular time and going forward did

20        you have any subcontracts?

21        A      I did not.

22        Q      The next item is,

23               “No projects to be bid with subdivision or plat

24               bonds being required.”

25                       Explain that to the Court.


                                 JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page167
                                                                   238ofof197
                                                                           299

                                                                                  167




 1        A      On some civil bids, the owner would require for you to

 2        put up what’s known as either a subdivision or a plat bond

 3        that they have to give to the county when they register the

 4        plat, file the plat with the county.

 5                      And that guarantees to the county that that

 6        developer will finish that section that you’re giving the bond

 7        for.    They will complete the underground utilities and the

 8        roadways and grade the lots.         That’s what a plat bond means.

 9        And Philip did not like to furnish or bid work together that

10        had a subdivision or plat bond requirement.

11        Q      And did you comply with that?

12        A      Yes.

13        Q      The next item down said,

14               “All jobs must flow through our office so that we

15               can stay current with the status of jobs.”

16                      THE COURT:   You skipped two items.

17                      THE WITNESS:    You skipped --

18                      MR. KITCHENS:    You skipped two.

19                      MR. SIMON:   I’m sorry.      Excuse me.

20        BY MR. SIMON:

21        Q      No projects with two-year warranties.            Would you explain

22        that to the Court?

23        A      Because of the down turn in the economy, some contractors

24        had not finished or warrantied their work properly, so the

25        owners, to remedy that, had gone to a two-year warranty


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page168
                                                                   239ofof197
                                                                           299

                                                                                 168




 1        instead of a one-year warranty.          And that required a two-year

 2        warranty bond, and Philip did not want to provide those or bid

 3        projects that required those.

 4        Q     And did you comply with his wishes?

 5        A     For the most part we did.         There was one owner that we

 6        did one job for that wanted a two-year warranty that we were

 7        able to get one to him because of the special relationship we

 8        had with him.      But 99 percent of the time we did not.

 9        Q     And the next one down says,

10              “All projects need to be sent to us with breakdowns

11              along with bonding company prior to bid bond

12              approval.”

13                     And did that occur?

14        A     It did.

15        Q     The next one down is,

16              “All job must flow through out office so that we can

17              stay current with status of jobs.”

18                     And did that occur?

19        A     Yes.

20        Q     The next one down says,

21              “Any paving jobs looked at in Harris County must be

22              discussed before bidding to see how long the jobs

23              will stay open before they are accepted, per the

24              contract and/or Harris County.”

25                     And did you comply with that?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page169
                                                                   240ofof197
                                                                           299

                                                                                 169




 1        A     We did.

 2        Q     The next item down,

 3              “All projects will be visited by us.             All major

 4              projects we will be involved in, in the pre-cons,

 5              partnering meetings, or any issue resolution

 6              meetings.”

 7                     And did all of those things occur?

 8        A     Yes.

 9        Q     And we’re going to come back to that in just a moment.

10              “All future work under contract will be 1 percent

11              plus costs until such time as dad wishes or needs to

12              change.”

13                     Do you see that?

14        A     Yes.

15        Q     And could you explain what that meant?

16        A     That we would share in the profit of the projects that we

17        bid, that dad had changed it from 3 percent to 1 percent, and

18        that’s how our agreement went forward.

19        Q     And then the last bullet point says,

20              “Communication with your office must be seamless for

21              us.    We need to be able to talk to any and all, if

22              need be.     We need to be treated as though we truly

23              are your partner and not just anybody.”

24                     Do you see that?

25        A     I do, and --


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page170
                                                                   241ofof197
                                                                           299

                                                                                    170




 1        Q     Did you try to treat HCCI as your partner?

 2        A     I did.

 3        Q     And this is the last paragraph here.             Can you sort of

 4        read it and summarize it for the Court as to what your

 5        thoughts were about that?

 6                     MR. KITCHENS:     And, Your Honor, under completeness I

 7        think the whole paragraph needs to be read, not just

 8        summarized, into the record.

 9                     THE COURT:     Let me just read the whole paragraph.

10                     MR. KITCHENS:     Yes.

11        BY MR. SIMON:

12        Q     Why don’t you just read the whole paragraph into the

13        record.

14                     THE COURT:    I can just read it.

15                     MR. SIMON:    Excuse me?

16                     THE COURT:    I can read it.

17                     MR. SIMON:    That’s what I thought.

18                     THE COURT:    Yeah, I’m just going to sit and read it.

19              (Pause in the proceedings.)

20                     THE COURT:    All right.      I’ve read it.     Thank you.

21                     THE WITNESS:     Okay.

22        BY MR. SIMON:

23        Q     Did you agree with these sentiments that are in the last

24        paragraph?

25        A     Did I agree?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page171
                                                                   242ofof197
                                                                           299

                                                                                 171




 1        Q     Yeah.    Were you simpatico with these sentiments that your

 2        half-brother, Philip, was expressing here in the last

 3        paragraph?

 4        A     Yes, I was.     Yeah.

 5        Q     Did you feel as though there were tough times out there?

 6        A     They were very tough times.

 7        Q     Did you feel as though approaching those problems

 8        together was better than trying to approach them apart?

 9        A     Absolutely.

10        Q     And did you believe that HCCI felt the same way?

11        A     I did, and I also believed this last -- next to the last

12        sentence, that they did it because they loved me.

13        Q     Understood.     All right.     Let’s go to the -- and just to

14        put it all into context here, where were you, again, with your

15        illness at this point in time in December of 2010?

16        A     2010 I had probably about 14 percent kidney function, I

17        was in end-stage renal failure, and was preparing I think in

18        October, or around this time, I had gone to get the fistule

19        put in my arm so I could become mature enough to start on

20        dialysis.

21                    And then I went in May of 2011 to get a knee

22        transplant that had to be done before the transplant -- yeah,

23        a knee -- a total knee replacement which had to be done before

24        the transplant.      And after that operation I had massive blood

25        clots all over my body and almost died.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page172
                                                                   243ofof197
                                                                           299

                                                                                     172




 1        Q     Now let’s go to the next exhibit.

 2              (Pause in the proceedings.)

 3        BY MR. SIMON:

 4        Q     What are we looking at here, which is Petitioner

 5        Exhibit 6?

 6        A     This is a deed of trust, what’s called a voluntary deed

 7        of trust dated June 13, 2011 on a piece of property described

 8        as 5302 Maple Street.

 9        Q     And what obligations did this deed of trust secure?

10        A     It secured the joint venture line of credit.

11        Q     And what was the joint venture line of credit?

12        A     It was a working line of credit that we were using to do

13        these projects off of.

14        Q     So as they say in the vernacular, did you have skin in

15        this game?

16        A     I did, I had several pieces of properties.

17        Q     We’re going to go through each one of them.

18        A     Okay.    Yes.

19        Q     Let’s go to the next one.         And what was the date of this

20        deed of trust?

21        A     June 13, 2011.

22        Q     And what property did this cover?

23        A     (No audible response.)

24        Q     Well, let me -- I’m sorry.         Excuse me.         What property did

25        this one cover?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page173
                                                                   244ofof197
                                                                           299

                                                                                   173




 1        A     I’m looking for the address on here.             I don’t see it.

 2        Q     It’s in Montgomery County.

 3        A     Oh, this is our Conroe house.

 4        Q     Is that on Lake Conroe?

 5        A     It is.

 6        Q     Okay.     Go to the next one, it’s Exhibit 8.          And what

 7        property was this?

 8        A     6417 Buffalo Speedway in West University Place.

 9        Q     Is that your homestead?

10        A     No, it’s a rental property.

11        Q     All right.     And did this also secure the line of credit?

12        A     It did.

13        Q     And then let’s go to Exhibit 9, Petitioner Exhibit 9, and

14        what deed of trust is this?

15        A     The deed for 6421 Buffalo Speedway in West University

16        Place.

17        Q     Is that your homestead?

18        A     No, it’s not, it’s a rental piece of property.

19        Q     Okay.    Let’s go back to six for just a second.            5302

20        Maple in Bellaire.       Is that your homestead?

21        A     It is my homestead.

22        Q     So you had pledged your homestead, as well as all the

23        other rental properties, and your lakefront property.

24        A     I had.

25        Q     And what about your ranch?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page174
                                                                   245ofof197
                                                                           299

                                                                                 174




 1        A     I had pledged that also.

 2        Q     Okay.    What was the net value that you placed on those

 3        properties?

 4        A     A little less than $5 million.

 5        Q     When you say $5 million, you’re talking about net of

 6        first liens?

 7        A     Correct.

 8        Q     Okay.    Thank you.     Let’s go to the next exhibit, and can

 9        you tell the Court what this is all about?

10                    MR. RIOS:     Objection, Your Honor, hearsay.

11                    MR. WARD:     The exhibit is also not in evidence.

12                    THE COURT:     I’m going to sustain the objection until

13        I get more.

14                    MR. SIMON:     Thank you.

15        BY MR. SIMON:

16        Q     And let’s take a look at Exhibit 11, Petitioner Exhibit

17        11.   Can you describe that for the Court?

18        A     We were working on this --

19                    MR. KITCHENS:      Same objection, Your Honor.

20                    THE COURT:     Well, it’s not hearsay.

21                    MR. KITCHENS:      It has not been admitted into

22        evidence.

23                    THE COURT:     I’ll sustain it if it’s not been

24        admitted into evidence.

25                    MR. SIMON:     We would offer it at this time, Your


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page175
                                                                   246ofof197
                                                                           299

                                                                                 175




 1        Honor.

 2                     THE COURT:    So you’ll need to more than offer it.

 3        There’s an objection, or a pending objection, you need to

 4        prove it up.

 5        BY MR. SIMON:

 6        Q     Can you describe for the Court what Exhibit 11 is?

 7        A     It is an email from me to Rosaline Hassell and Phil

 8        Hassell regarding the Springwoods bid.

 9        Q     All right.     And is this a true and correct copy of an

10        email that you sent out at this time?

11        A     Yes, it’s sent from my Blackberry.

12                     MR. SIMON:    I would like to offer Exhibit 11, Your

13        Honor, Petitioner Exhibit 11.

14                     MR. KITCHENS:     Objection, Your Honor, relevance, and

15        no foundation for it.

16        BY MR. SIMON:

17        Q     Is this regarding the Springwoods project?

18        A     Yes.

19        Q     And is the Springwoods project one of the projects that

20        you claim to be a joint venture property?

21        A     Yes.

22                     MR. SIMON:    Well, I certainly think it’s relevant,

23        Your Honor.

24                     THE COURT:    What’s the purpose of the admission?

25                     MR. SIMON:    The purpose of the admission is to just


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page176
                                                                   247ofof197
                                                                           299

                                                                                       176




 1        basically lead up to the actual letting of the contract to

 2        show the Court what was going on between the parties as they

 3        were getting ready to bid the contract, and the joint

 4        participation of both Philip and Royce in that process.

 5                    MR. KITCHENS:      Well, only for that extent it has no

 6        probative value whatsoever.         It doesn’t tell the Court

 7        anything, other than it was an email exchange that has the

 8        word 14 million in it.

 9                    MR. SIMON:     Well, Your Honor, it talks --

10                    THE COURT:     I’m going to admit 11; however, I’m not

11        admitting it for the truth of the statements in it.               The offer

12        that I’m admitting it on is to show a course of dealing

13        between the parties.       But it’s a statement made by the witness

14        out of court on a fact that he’s not testifying to today, so

15        it does contain hearsay.        But it is admitted for the purpose

16        of showing course of conduct and not for the truth, which is

17        really the fundamental offer that you’re making.

18                    MR. SIMON:     Thank you, Your Honor.

19                    THE COURT:     So I’m admitting it but not for the

20        truth.

21              (Petitioner’s Exhibit 11 received into evidence.)

22        BY MR. SIMON:

23        Q     Let’s go to the next exhibit, which is Exhibit 12.               And

24        as we were getting close to the Springwoods project being bid

25        and accepted, I want to take you back to the email that we


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page177
                                                                   248ofof197
                                                                           299

                                                                                 177




 1        looked at before where Phil had listed the bullet points that

 2        we went through.       And let’s go back to that for just a moment

 3        because I wanted to tie that into what we’re talking about

 4        here.

 5                       One of the bullet points -- let me see if I can find

 6        it quickly here -- talked about going to pre-cons and

 7        partnering meetings or any issue resolution meetings, and I’m

 8        pointing to that right here, which is mid-way down the page.

 9        Do you see that?

10        A      I do.

11        Q      Okay.    Did that occur with respect to the Springwoods

12        project?

13        A      Yes, it did.

14        Q      And can you describe for the Court what happened?

15        A      The owner’s engineer, after we were low bidder, sent me

16        an email asking to go to a meeting.

17                       MR. KITCHENS:    Objection, Your Honor, hearsay.

18                       THE COURT:   Sustained.

19        BY MR. SIMON:

20        Q      Just did you go to a meeting with your brother that took

21        place with the engineer on the project, on the Springwoods

22        project?

23        A      I did.

24        Q      And did your father -- or did your brother attend with

25        you?


                                 JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page178
                                                                   249ofof197
                                                                           299

                                                                                 178




 1        A       He did.

 2        Q       Why did you and your brother go to the meeting?

 3        A       Because we were doing the project together.

 4        Q       And what did your brother, Philip, tell the Springwoods

 5        engineers at the meeting in your presence, and what did you

 6        tell them?

 7                     MR. KITCHENS:     Objection, Your Honor, calls for

 8        hearsay.     The witness is in court and can testify on cross-

 9        examination.

10                     THE COURT:    Overruled.

11                     MR. SIMON:    Admission against interest, Your Honor.

12                     THE COURT:    Statement of a party opponent, it’s not

13        hearsay.    Go ahead.

14                     THE WITNESS:     I told him that --

15                     THE COURT:    No, no, that wasn’t the question.

16        BY MR. SIMON:

17        Q     What did your brother tell them?

18        A     Oh, I thought you asked me.          My brother told them that we

19        could do the job, we had the manpower to do the job, that when

20        the owner asked the question regarding Hassell versus R.

21        Hassell, who was going to be doing the job, he said, We’re a

22        family, we work together.        If you see one of us, you see both

23        of us.    And he went on to say that we were very safety

24        conscious.     They asked us when we could get started; we told

25        them.    He asked -- they talked to us about some paving issues,


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page179
                                                                   250ofof197
                                                                           299

                                                                                  179




 1        we had some --

 2                     THE COURT:     No, no, no.     The question is, what did

 3        your brother say to them.        You’ve got to stick to that

 4        question.

 5                     THE WITNESS:     Okay.    I’m sorry, Your Honor.

 6                     THE COURT:     And maybe you’ve answered it at this

 7        point, which is fine.

 8                     THE WITNESS:     I think so.

 9                     THE COURT:     You’ve told me a lot of what he said.

10                     THE WITNESS:     Okay.

11        BY MR. SIMON:

12        Q     Did you follow, at least in your mind, all the tenets of

13        the bullet points that were set out in the December 15, 2010

14        email that your brother sent to you?

15        A     The majority of them, yes.

16        Q     In connection with the Springwoods project?

17        A     Yes.

18        Q     Was your brother fully aware of the amount of the

19        contract?

20        A     Yes, he was.

21        Q     Did he approve the contract?

22        A     He approved the contract and he approved the bid.

23        Q     Well, did he sign the contract?

24        A     I don’t remember who signed the contract.

25        Q     I think there’s a copy of the contract in the Defendant’s


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page180
                                                                   251ofof197
                                                                           299

                                                                                       180




 1        exhibits, and -- I mean in RHHC’s exhibits, and we’ll pull it

 2        up in a second, but let me just continue on.                Who -- between

 3        Hassell Construction Company, Inc. and R. Hassell Companies,

 4        who performed services on the Springwoods project?

 5        A     We both did.

 6        Q     And who provided equipment for the performance of the

 7        Springwoods project?

 8        A     I provided probably 99 -- my companies provided probably

 9        99 percent of the equipment.

10        Q     And who handled the accounting for the project?

11        A     HCCI.

12        Q     And who issued -- what name was the bond issued under?

13        A     The bond was -- the name on the bond was Hassell

14        Construction Company.

15        Q     And were the R. Hassell companies and you and your wife

16        responsible for any claims under the indemnity contract at

17        that time?

18        A     Yes, we were.

19        Q     Was there an agreement to split profits on that

20        particular job?

21        A     Yes, there was.

22        Q     And what was that agreement?

23        A     The agreement was that they would get about 10 percent of

24        what our bid profits would be, which equaled about 1 percent

25        of the total contract amount.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page181
                                                                   252ofof197
                                                                           299

                                                                                   181




 1        Q      And who got the remainder of it?

 2        A      My companies.

 3        Q      And did you company and HCCI sign any kind of a

 4        subcontract agreement?

 5        A      We did not.

 6        Q      Were you acting as a subcontractor to your brother’s

 7        company in connection with the Springwoods project?

 8        A      No.

 9        Q      Did your brother and his personnel keep tabs on the

10        physical progress of the project?

11        A      Yes, he did.

12        Q      And let’s take a look at Exhibit 18 of the Hassell

13        Construction Company, Inc. exhibits.             Let me pull it up for

14        you.    Do you recognize this?

15        A      Yes.

16        Q      And what is it?

17        A      This is the contract on Springwoods between the owner and

18        Hassell Construction Company, Inc.

19        Q      And how much was the contract for?

20        A      Fourteen million six hundred and ninety dollars seven

21        eighty-six point eight oh.

22        Q      And I know this is hard to look at, but who signed this

23        contract on behalf of Hassell Construction Company, Inc.?

24        A      Ernest Joseph Rebecek.

25        Q      And who is Ernest Joseph Rebecek?


                                 JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page182
                                                                   253ofof197
                                                                           299

                                                                                 182




 1        A     The executive vice president for Hassell Construction

 2        Company.

 3        Q     Now did you make it perfectly clear to the owner of the

 4        project who was going to be responsible for performing work on

 5        the project?

 6                     MR. KITCHENS:     Objection, Your Honor, the response

 7        calls for hearsay.

 8                     THE COURT:    Tell me why.

 9                     MR. KITCHENS:     Your Honor, if -- we do not know what

10        the owner would say.       He’s not here to testify.

11                     THE COURT:    I’m going to sustain because you’re

12        asking him for a conclusion as to what was perfectly clear to

13        somebody else.

14                     MR. SIMON:    Okay.

15        BY MR. SIMON:

16        Q     Did you tell the owner that your company was going to be

17        the company that was going to be performing most of the work

18        at the project?

19        A     Yes.

20        Q     And on how many occasions did you make that statement to

21        the owner?

22        A     We made it at this meeting.

23        Q     You’re talking about the pre-meeting?

24        A     We talked about it at the pre-meeting, and also out in

25        the field we talked about it.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page183
                                                                   254ofof197
                                                                           299

                                                                                 183




 1        Q     Whose supervisors were on the job?

 2        A     My company’s.

 3        Q     And whose name was on the equipment that was being used

 4        at the project?

 5        A     My company’s.

 6        Q     How many different pieces of equipment had to be utilized

 7        in this particular job?

 8        A     Probably 40.

 9        Q     What were some of the larger pieces of equipment?

10        A     We had backhoes, bulldozers, motor graders, front-end

11        loaders.

12        Q     And all of those, did they have the name of your

13        companies on them?

14        A     They did.

15                     THE COURT:    I’m just trying to understand when

16        you’re saying they had your name on them, are you telling me

17        they had your name on the title of them, or like emblazoned on

18        the side of the bulldozer?

19                     THE WITNESS:     On the side, Your Honor.

20                     THE COURT:    And what would it say on the side?

21                     THE WITNESS:     RHHC, R. Hassell & Company, R. Hassell

22        Companies.

23        BY MR. SIMON:

24        Q     In other words, the name was printed or painted on the

25        equipment?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page184
                                                                   255ofof197
                                                                           299

                                                                                  184




 1        A     We had stickers.

 2        Q     You had stickers?

 3        A     Yes.

 4        Q     Okay.

 5                      THE COURT:    And was that -- are these like small

 6        stickers so that one can go and locate them, or were they

 7        stickers to identify --

 8                      THE WITNESS:    The company.

 9                      THE COURT:     -- more as advertising?

10                     THE WITNESS:     Yeah, it was advertising stickers.

11        BY MR. SIMON:

12        Q     And did Hassell Construction Company, Inc.’s equipment

13        also have stickers on them?

14        A     Yes.

15        Q     Were they also for purposes of advertising?             I mean large

16        enough to be --

17        A     Yes, yes.

18        Q      -- for the purpose of advertising.

19        A     Yes.

20        Q     Did HCCI also provide labor to the job site?

21        A     They provided a minimal amount of labor, yes.

22        Q     And where did the money come in from the owner as

23        progress payments were being paid?

24        A     They went to Hassell -- HCCI’s office.

25        Q     And how would the process go for submitting pay requests


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page185
                                                                   256ofof197
                                                                           299

                                                                                      185




 1        and obtaining payment for your company and subcontractors, how

 2        did that flow?

 3        A     My employee in the field, Ricardo, would fill out the pay

 4        requests and send it to the owner and copy Joe Rebecek with

 5        it.   And Joe Rebecek would take their profit off of it and

 6        then do a net amount and turn that in for payment or credit to

 7        me, and then they would deduct from that materials that had

 8        been ordered on the project and write me a check.

 9        Q     Who paid the subcontractors on the job -- or let me re-

10        state that.     Were there any subcontractors on the job?

11        A     Yes, there were.

12        Q     And who paid the subcontractors?

13        A     Hassell paid some and I paid some.

14        Q     All right.     And when you paid them did you pay them with

15        an R. Hassell & Company check?

16        A     I did.

17        Q     And when they paid them did they pay them with a Hassell

18        Construction Company, Inc. check?

19        A     They did.

20        Q     I want to go back here for a second to the partnership

21        law again, and I just want to ask you some questions.                  Do you

22        believe that you and your company had the right to receive a

23        share of the profits in the Springwoods project?

24        A     Yes.

25        Q     And do you believe that there was an expression of intent


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page186
                                                                   257ofof197
                                                                           299

                                                                                 186




 1        between you and your brother representing your respective

 2        companies to be partners?

 3        A     Yes.

 4        Q     And I’m talking about with respect to the Springwoods

 5        project.

 6        A     I do.

 7        Q     And do you believe that your company had a right to

 8        participate in the control of the business?

 9        A     We did.

10        Q     And do you believe that Hassell Construction Company,

11        Inc. had the right to participate in the control of the

12        business?

13        A     Yes.

14        Q     And did you have an agreement to contribute money or

15        property to the business?

16        A     Yes, I did.

17        Q     And we’ve been through the deeds of trust, do you believe

18        that that was a valid contribution to this business?

19        A     I do.

20        Q     Was it significant?

21        A     It’s $5 million worth, yes.

22        Q     And did you also contribute equipment?

23        A     I did.

24        Q     And did you contribute manpower?

25        A     Yes.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page187
                                                                   258ofof197
                                                                           299

                                                                                 187




 1        Q     And management?

 2        A     Yes.

 3        Q     And did Philip and his company contribute management and

 4        employees?

 5        A     Yes.

 6        Q     And did they contribute funding as well?

 7        A     They did.

 8        Q     And did they do that through the line of credit?

 9        A     Yes.

10        Q     Now did there come a time when R. Hassell & Company took

11        out a separate line of credit in order to fund the Springwoods

12        project?

13        A     Yes, we did.

14        Q     And when did that happen?

15        A     September of ‘11 I believe is when we signed the note.

16        Q     And what was the name of the bank?

17        A     Allegiance.

18        Q     How much was the line of credit?

19        A     Half a million dollars.

20        Q     And did two of your properties get released from the

21        liens that were in favor of the line of credit?

22        A     Yes.

23        Q     And did you use those properties to secure the Allegiance

24        line of credit?

25        A     I did.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page188
                                                                   259ofof197
                                                                           299

                                                                                 188




 1        Q     And did your company use the monies from that loan to

 2        fund the payment of employees and other obligations related to

 3        the Springwoods project?

 4        A     Yes, we did.

 5                    THE COURT:     Was there ever a time when the two

 6        companies disagreed on how to handle something at one of the

 7        projects?

 8                    THE WITNESS:      Yes, sir.

 9                    THE COURT:     Give me an example if you would, please.

10                    THE WITNESS:      We had a non-performing subcontractor

11        that we want --

12                    THE COURT:     At Springwoods?

13                    THE WITNESS:      I’m sorry?

14                    THE COURT:     At Springwoods?

15                    THE WITNESS:      Oh, no, sir, it was on a different

16        project.

17                    THE COURT:     Which project?

18                    THE WITNESS:      Wayne Gray.

19                    THE COURT:     Okay.

20                    THE WITNESS:      It was a building project.

21                    THE COURT:     That was the one where you had a

22        subcontract.     Right?

23                    THE WITNESS:      Yes, sir.

24                    THE COURT:     Is there one though where there wasn’t a

25        subcontract where you all had a disagreement over what to do?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page189
                                                                   260ofof197
                                                                           299

                                                                                 189




 1                    THE WITNESS:      Yes, sir, the same scenario, we had a

 2        non-performing subcontractor that we withheld funds on and

 3        there was discussion on whether we should really -- how much

 4        we should hold and should we really be holding funds and the

 5        surety -- because it would make the surety upset to be

 6        receiving lien notices in.

 7                    THE COURT:     And you took one position and your

 8        brother took a different position?

 9                    THE WITNESS:      My brother or my sister.

10                    THE COURT:     One of them took a different position.

11                    THE WITNESS:      Yes, sir.

12                    THE COURT:     How did you all resolve the difference

13        of opinion?

14                    THE WITNESS:      Well, we’d either talk about it and --

15        well, we’d talk about it and resolve it.             Sometimes they won,

16        sometimes I won.

17                    THE COURT:     Well, but -- then, in fact, whatever

18        disagreements you had, you all would end up reaching a

19        consensus one way or the other?

20                    THE WITNESS:      Well, yes, sir, we had to, yeah, to

21        move the project forward and move funding --

22                    THE COURT:     Was there ever though an issue where you

23        all didn’t reach a consensus so that one party had to act

24        without the consent of the other party?

25                    THE WITNESS:      Not that I’m aware of.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page190
                                                                   261ofof197
                                                                           299

                                                                                       190




 1                     THE COURT:    Okay.    Was there any understanding about

 2        what would happen if there wasn’t a consensus on how to act,

 3        did you ever have a discussion with Philip or anyone else on

 4        how you all would proceed if the two parties didn’t agree on

 5        something?

 6                     THE WITNESS:     No.   Normally all four of us would get

 7        in a room, if it was something really major, and work it out.

 8                     THE COURT:    Okay.    Thank you.

 9                     Go ahead, please, Mr. Simon.

10        BY MR. SIMON:

11        Q      Maybe the Judge was asking you this, was there -- was the

12        word arbitration --

13                    THE COURT:     I wasn’t going towards arbitration at

14        all.   You’re welcome to ask him that, but I --

15                    MR. SIMON:     Okay.    I thought maybe that’s where

16        you --

17                    THE COURT:     No, I really just trying to figure out

18        if there was any understanding between the parties.                If this

19        was a partnership, one of the common things of a formal

20        partnership agreement is you would say, Decisions are made by

21        X percent vote or something of that nature.                 And I didn’t know

22        if they had any formal understanding about that.

23        BY MR. SIMON:

24        Q      Did you have any formal understanding as to percentages

25        in terms of who could out-vote who?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page191
                                                                   262ofof197
                                                                           299

                                                                                     191




 1        A     Well, since it was the four of us, three people could

 2        out-vote one person.

 3                    THE COURT:     Well, that’s within HCCI.         I’m talking

 4        about a joint venture between HCCI on the one hand where they

 5        could out-vote you, and then R. Hassell on the other hand, if

 6        those entities have a disagreement.

 7                    THE WITNESS:      I never really thought about that.        I

 8        think that they could have -- they didn’t do this, but they

 9        could have out-voted me and withheld funds.

10                    THE COURT:     HCCI as an entity --

11                    THE WITNESS:      Yes.

12                    THE COURT:      -- could have just not given you money.

13                    THE WITNESS:      Yes.

14                    THE COURT:     Right.

15                    THE WITNESS:      Because of the flow of the money

16        through HCCI.

17                    THE COURT:     Okay.     Thank you.

18        BY MR. SIMON:

19        Q     Did that ever occur?

20        A     Only in the circumstance when we were talking about a

21        subcontractor and funding a subcontractor if we had a problem

22        with the subcontractor, like this previous bullet said, that

23        we would have to give an accounting until we got all that

24        straight, and the reasons why.          But then once we got it

25        straight, they would fund it.


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page192
                                                                   263ofof197
                                                                           299

                                                                                   192




 1        Q       I guess the question I’m asking is, did they ever come to

 2        you and say, with words to this effect, We don’t like what

 3        you’re doing, we want you to do something different, and if

 4        you don’t do that, we’re not going to pay you, that you can

 5        recall?

 6        A       Not during this time, no.

 7        Q       Okay.   All right.    Now you heard testimony from Steve

 8        Ligon as to the amounts of receivables that were in existence

 9        at HCCI on June 30 -- as of June 30, 2012 from your company

10        and from HCM, the management company, Hassell Management

11        Company, HM --

12        A     S.

13        Q       -- S, Hassell Management Services, LLC.             And I guess I’m

14        jumping the gun here because that’s really at the end of

15        December 2012, and so let me come back and ask you that when

16        we get closer to that point.         Okay?     Let’s continue on with

17        the exhibits.

18                    Can you describe for the Court what Exhibit 20 is?

19        A     Exhibit 10?

20        Q     I’m sorry.     No, HCCI -- excuse me, I’m on the wrong

21        exhibit.    Excuse me.     I apologize.      I think we’re over here.

22        What is this email?

23        A     It’s an email for Joe Rebecek to me, copy to Philip, the

24        subject is Springwoods.        Joe was asking me to send him a copy

25        of --


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page193
                                                                   264ofof197
                                                                           299

                                                                                     193




 1                     MR. KITCHENS:     Objection, Your Honor, not in

 2        evidence, also hearsay.

 3                     MR. SIMON:    I think it’s been admitted.

 4                     THE COURT:    Fourteen is not in evidence.

 5        BY MR. SIMON:

 6        Q      Is Joe Rebecek an employee of HCCI?

 7        A      Yes, he is.

 8        Q      Is he an executive vice president of HCCI?

 9        A      Yes, he is.

10                     MR. SIMON:    Your Honor, this is an admission against

11        interest.

12                     MR. KITCHENS:     How’s that an admission against

13        interest?

14                     THE COURT:    Well, it’s a statement of a party

15        opponent.

16                     MR. SIMON:    A statement of a party opponent.            I

17        apologize.

18                     THE COURT:    Yeah, but why is it hearsay?

19                     MR. KITCHENS:     Pardon me?

20                     THE COURT:    Why is it hearsay?

21                     MR. KITCHENS:     Mr. Rebecek is not here.

22                     THE COURT:    It doesn’t matter whether he’s here or

23        not.   It’s a statement by -- unless you’re going to allege

24        that Mr. Rebecek made the statement not in his capacity as an

25        agent of Hassell Construction --


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page194
                                                                   265ofof197
                                                                           299

                                                                                   194




 1                      MR. KITCHENS:    I’ll withdraw the objection, Your

 2        Honor.

 3                      THE COURT:   Yeah, 14's admitted.

 4                      MR. SIMON:   Thank you, Your Honor.

 5              (Petitioner Exhibit 14 received into evidence.)

 6        BY MR. SIMON:

 7        Q     What spreadsheet is he talking about there, Royce?

 8        A     The Springwoods spreadsheet, the bid spreadsheet that I

 9        was working on.

10        Q     Okay.    And let’s go to the next exhibit.            Here’s another

11        email from Mr. Rebecek to Philip Hassell.              And would you tell

12        the Court what this is all about?

13                      THE COURT:   I don’t think 15's admitted either.

14                      MR. SIMON:   Your Honor, again, this is -- these are

15        all admissions --

16                      THE COURT:   I just want to be --

17                      MR. SIMON:    -- of a party opponent.

18                      THE COURT:   I got it, I want to be formal about what

19        we’re doing here.

20                      MR. SIMON:   I’d like to offer it.

21                      MR. KITCHENS:    No objection, Your Honor.

22                      THE COURT:   Fifteen’s admitted.

23              (Petitioner Exhibit 15 received into evidence.)

24        BY MR. SIMON:

25        Q     What is this all about?


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page195
                                                                   266ofof197
                                                                           299

                                                                                     195




 1        A     The subject is Springwoods pay estimate number one.                Joe

 2        is writing Phil saying he just received my company’s pay

 3        request to them for Springwoods estimate number one, and that

 4        we are billing 99 percent and they’re netting 1 percent.                 Joe

 5        says, I don’t think this is the deal, but you need to confirm

 6        before I pay it.

 7        Q     All right.     Did that get resolved?

 8        A     Yes, it did.

 9        Q     And was it 1 percent?

10        A     Yes.

11        Q     And we’re now looking at an August 31, 2011 release,

12        which is Petitioner Exhibit 16.          And whose signature appears

13        on that?

14        A     Shawn Potts.

15        Q     And is this the release that we talked about with respect

16        to the real estate that was used to borrow the money from

17        Allegiance?

18        A     Yes, it is.

19                     MR. SIMON:    Your Honor, I would offer Petitioner

20        Exhibit 16.

21                     MR. KITCHENS:     No objection.

22                     THE COURT:    It’s admitted.

23              (Petitioner Exhibit 16 received into evidence.)

24                     THE COURT:    So it’s 5:00 o’clock, and I think

25        Mr. Kitchens had somewhere he needed to go.                 Can you get to a


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page196
                                                                   267ofof197
                                                                           299

                                                                                    196




 1        breaking point pretty quick so that --

 2                    MR. SIMON:     I’m at a breaking point.

 3                    MR. KITCHENS:      I think we’re all at a breaking

 4        point.

 5                    THE COURT:     Then we’ll adjourn till -- I think we

 6        said 9:15 tomorrow.       Is that right?

 7                    MR. KITCHENS:      That’s right.

 8                    MR. SIMON:     Yes, sir.

 9                    THE COURT:     I’ll see you all at 9:15 in the morning.

10                    MR. RIOS:     Your Honor --

11                    THE COURT:     You can -- yeah.

12                    MR. RIOS:     Can we leave exhibits and things of that

13        nature in the courtroom?

14                    THE COURT:     You can.     Let me look and see if you can

15        actually leave the tables cluttered.            I’ve got two consumer

16        hearings that are going to be at 9:00 o’clock, they aren’t

17        going to take any longer than the one that I interrupted you

18        for earlier today.       If you can just leave the interior edges

19        of the tables, that’ll be enough and you can leave your stuff

20        even spread out.      I can’t guarantee its safety, but I’ve never

21        had a problem, so --

22                    MR. RIOS:     Thank you, Your Honor.

23                    THE COURT:      -- you all do what you need.          Thank

24        you.

25               (Hearing adjourned at 5:01 p.m.)


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case
      Case19-03452
           15-30781 Document
                     Document1-11 FiledininTXSB
                              48 Filed      TXSBon
                                                 on04/02/15
                                                    05/03/19 Page
                                                              Page197
                                                                   268ofof197
                                                                           299

                                                                                 197




 1                                         * * * * *

 2                      I certify that the foregoing is a correct transcript

 3        to the best of my ability from the electronic sound recording

 4        of the proceedings in the above-entitled matter.

 5            /S./   MARY D. HENRY

 6        CERTIFIED BY THE AMERICAN ASSOCIATION OF

 7        ELECTRONIC REPORTERS AND TRANSCRIBERS, CET**D-337

 8        JUDICIAL TRANSCRIBERS OF TEXAS, LLC

 9        JTT INVOICE #53741

10        DATE:      APRIL 2, 2015

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 269 of 299




                      EXHIBIT
                        31
     Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 270 of 299




                             AAA CONSTRUCTION ARBITRATION

JAMES C. HASSELL, ET AL.,                         §
     Claimants,                                   §
                                                  §      Case No. 01-14-0000-3178
v.                                                §
                                                  §      Panel Chair: James C. Phillips
R. HASSELL HOLDING CO., INC.,                     §      Case Manager: Erika Kleinschmidt
ET. AL.                                           §
      Respondents.                                §


                            CLAIMANTS' POST HEARING BRIEF
       NOW COME Claimants/Counter-Respondents, and in support of their request for an

Award in their favor, submit this, their post hearing brief, and show as follows:

                                               Parties
       1.      Claimants are James C. Hassell ("JCH") and Hassell Construction Company, Inc.

("HCCI"). Counter-Respondents are Hassell Management Services, LLC ("HMS"), Shawn Potts,

James C. Hassell, and HCCI. (Because Respondent Royce Hassell has brought a derivative claim

on behalf of HCCI against HCCI's and HMS' officers and directors, putative Counter-Respondents

are also those officers and directors, i.e., Phillip Hassell and Michael Hassell.) Claimants and

Counter-Respondents will be collectively referred to as Claimants when their individual names are

not used.

       2.      Respondents and Counter-Claimants are Royce and Silvia Hassell, ("RH" and "SH"

respectively), R. Hassell Builders, ("RHB"), R. Hassell & Company ("RHC"), R Hassell Holding

Company ("RHHC"), and G. R. Group Resources ("GRG"), and RH in his alleged derivative

capacity as a shareholder, on behalf of HCCI. They may be sometimes collectively referred to as

Respondents, when their individual names are not used.

                                    Jurisdiction and Authority
The Non-Signatory Issue
       3.      RH and SH still allege that this Panel does not have jurisdiction over them. This is

despite prior rulings to the contrary, from this Panel, as well as the District Court, in which various
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 271 of 299




                      EXHIBIT
                        32
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 272 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 273 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 274 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 275 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 276 of 299




                      EXHIBIT
                        33
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 277 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 278 of 299




                      EXHIBIT
                        33
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 279 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 280 of 299




                      EXHIBIT
                        35
       Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 281 of 299




                               PROCEEDING BEFORE THE
                          AMERICAN ARBITRATION ASSOCIATION
                                      In Houston

JAMES C. HASSELL and HASSELL                      §
CONSTRUCTION COMPANY, INC.,                       §
     Claimants,                                   §
                                                  §
v.                                                §
                                                  §
R. HASSELL HOLDING CO., INC.,                     §    Case No. 01-14-0000-3178
R. HASSELL & COMPANY, INC.,                       §
R. HASSELL BUILDERS, INC.,                        §
G.R. GROUP RESOURCES LLP,                         §
ROYCE J. HASSELL and                              §
SILVIA T. HASSELL,                                §
      Respondents.                                §


                CLAIMANTS' MOTION TO JOIN ADDITIONAL PARTIES
         NOW COME CLAIMANTS, and pursuant to the Panel's Order #8, file this motion to join

additional parties, and would show as follows:

         1.    Claimants request that the Panel join as an additional party, R. Hassell Properties

Inc.

         2.    Attached as Exhibit A is an organizational chart, prepared for and attested by

Respondent, Royce Hassell. It demonstrates that R. Hassell Properties Inc, is a member of the

Hassell 2012 JV.

         3.    Its joinder as an additional party is necessary, if not indispensable, in order to give

an ultimate Award in favor of Claimants, full relief against all members of the Hassell 2012 JV.

         4.    This joinder will not delay the proceeding. This joinder will not complicate the

proceeding. This joinder will simply afford full relief to Claimants in the event of an Award in

their favor.

         5.    Claimants contend that after the joinder of R. Hassell Properties Inc, all proper and

necessary parties are before the Panel, and that no further parties are needed or should be joined.
     Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 282 of 299




       6.      However, based on prior pleadings filed by Respondents, Claimants fear that

Respondents will seek to add a great number of additional parties.

       7.      In that event, and only in response to such a request by the Respondents, the

Claimants suggest that if Respondents are allowed to join any other parties herein, the following

additional parties should be joined as well, as aiders and abettors or participants in the wrongdoings

by Respondents, as well as for disgorgement purposes of monies received by them, which monies

were wrongfully taken or appropriated by Respondents, and used in part to benefit these individuals

or entities, with their knowledge and/or consent, to wit:
       a.      Pascal Piazza, attorney for Royce and Silvia Hassell, and their entities

       b.      Terry Terrillio, R. Hassell/Part owner (now) of R Hassell Properties

       c.      Ricardo Todeshini

       d.      Walter Hassell

       e.      Robert Hassell

       f.      Juan Gonzales

       g.      Gladis Todeshini

       h.      Isabel Ripka

       i.      Cynthia Grooms

       j.      Travis Birdwell

       k.      Robert Overbey, Jr.

       l.      Suretec

       m.      Trustmark Bank

       WHEREFORE, PREMISES CONSIDERED, Claimants respectfully request that they be

granted this relief, and other and further relief to which they may show themselves justly entitled.

                                                       Respectfully submitted,

                                                       /s/ Bogdan Rentea
                                                       Bogdan Rentea
                                                       Texas Bar No. 16781000




                                                  2
     Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 283 of 299




                                                       RENTEA & ASSOCIATES
                                                       700 Lavaca, Suite 1400-2678
                                                       Austin, Texas 78701
                                                       Tele: (512) 472-6291
                                                       Fax: (512) 472-6278
                                                       brentea@rentealaw.com
                                                       ATTORNEYS FOR CLAIMANTS


                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served
upon all counsel of record, listed below, by Certified Mail, return receipt requested, or by facsimile,
or by electronic transmission of same to them on the 18th day of November, 2016.

       Silvia T. Hassell                       Via Email: sehassell@aol.com
       12512 Cutten Road, Suite A
       Houston, Texas 77066

       Leonard H. Simon                        Via Email: lsimon@pendergraftsimon.com
       Pendergraft & Simon, L.L.P.
       The Riviana Building
       2777 Allen Parkway, Suite 800
       Houston, Texas 77019


                                                       /s/ Bogdan Rentea
                                                       Bogdan Rentea




                                                  3
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 284 of 299




                      EXHIBIT
                        36
     Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 285 of 299



Case No. 1-14-0000-3178; James C. Hassell, Hassell Management Company, Inc., and Hassell
Construction Company, Inc. v. R. Hassell Holdings Co., Inc., R. Hassell & Company, Inc., R. Hassell
Builders, Inc., G.R. Group Resources LLP, Royce J. Hassell and Silvia T. Hassell; Proceeding before the
American Arbitration Association.

       Agreement to resolve HCCI Parties’ Motion To Strike Respondents’ Affirmative Claims
  By Reason Of Their Refusal To Pay Their Share Of AAA Administrative Fees/Deposit and Motion to
                        Add R Hassell Properties, Inc, as an Additional Party

The parties agree as follows:

    1. Claimants and Respondents agree that the final hearing of this matter shall not exceed 10 days.
       Each party will have equal time (using the “chess clock” method).

    2. Claimants and Respondents, respectively, shall each pay half of all fees, costs and deposits
       required by the AAA (the “AAA deposit”, whether one or more). All fees, costs and deposits
       (including those paid previously) shall be subject to reallocation by the Arbitrators as part of the
       final award. Claimants shall not be required to pay any further sums for Respondent’s portion
       of the AAA’s deposit.

    3. Claimants shall be allowed to fund their share of the AAA deposit required by the AAA in
       installments in advance of the hearing. Failure by claimants to fully fund the deposit not later
       than the 30th day before the hearing, shall result in the Respondents’ claims being stricken by
       the Arbitrators.

    4. Clamaints and Respondents withdraw all pending motions to join parties to Case No. 1-14-0000-
       3178, and agree not to re-urge those motions hereinafter.

    5. Respondents shall be permitted to market and sell one of their real properties, which is subject
       to a second lien deed of trust under and subject to the following terms and conditions:

            a. The specific property and the sales price shall be subject Claimants prior approval;
            b. The proceeds of the sales price shall be applied only as follows and only in the following
               order: (i) closing costs and first lien deed of trust, (ii) Respondent’s share of the AAA
               deposit; (iii) any amounts awarded to claimants in this proceeding and/or any debt for
               which the deed of trust was originally executed.
            c. Claimants and Respondents shall set up an escrow account for the purpose of
               facilitating item “iii” above. Respondents shall have no ability to access, use or
               encumber or otherwise divert the proceeds of the sale to any other purpose;
            d. Claimants shall release all interest possessed by them in the single property selected
               and approved for sale, if any, by reason of a deed of trust in such property; and




                                                                                                         1
     Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 286 of 299



             e. Any subsequently change of their homestead exemption by Royce and/or Silvia Hassell
                to any property other than their residence at 5302 Maple, shall be subordinate to any
                interest of Claimants in such subsequently designated property.

Agreed:

Claimants:



_________________________
James C. Hassell, individually

Hassell Construction Company, Inc.



_________________________
By: James Phillip Hassell, Pres.



Respondents:



R. Hassell Holdings Co., Inc.                          G.R. Group Resources LLP



_________________________                              _________________________
By: Royce Hassell                                      By: Royce Hassell
Its:______________________                             Its:______________________



R. Hassell & Company, Inc.                             _________________________
                                                       Royce J. Hassell, individually


_________________________
By: Royce Hassell                                      __________________________
Its:______________________                             Silvia T. Hassell, individually



R. Hassell Builders, Inc.



_________________________
By: Royce Hassell
Its:______________________

                                                                                                   2
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 287 of 299




                      EXHIBIT
                        37
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 288 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 289 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 290 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 291 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 292 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 293 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 294 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 295 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 296 of 299
Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 297 of 299




                      EXHIBIT
                        38
     Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 298 of 299



                                      As of : 05/14/2018 18:56:29




                  This Page is Not Sufficient for Filings with the Secretary of State

                       Obtain a certification for filings with the Secretary of State.




                                     MDPG HOLDINGS 1, LLC
                 Texas Taxpayer Number 32032635347
                                                 2000 BERING DR STE 401 HOUSTON, TX
                           Mailing Address
                                                 77057-3732
     Right to Transact Business in Texas ACTIVE
                         State of Formation TX
         Effective SOS Registration Date 05/21/2007
                  Texas SOS File Number 0800819194
                   Registered Agent Name PATRICK GAAS
                                                 COATS/ROSE 3 E. GREENWAY PLAZA, STE
        Registered Office Street Address
                                                 2000 HOUSTON, TX 77046
                                       Public Information Report
                                        MDPG HOLDINGS 1, LLC
                                           Report Year :2017




Information on this site is obtained from the most recent Public Information Report (PIR) processed by
the Secretary of State (SOS). PIRs filed with annual franchise tax reports are forwarded to the SOS. After
processing, the SOS sends the Comptroller an electronic copy of the information, which is displayed on
this web site. The information will be updated as changes are received from the SOS.



You may order a copy of a Public Information Report from open.records@cpa.texas.gov or Comptroller
of Public Accounts, Open Records Section, PO Box 13528, Austin, Texas 78711.
  Case 19-03452 Document 1-11 Filed in TXSB on 05/03/19 Page 299 of 299




 Title           Name and Address
         MICKEY N DAS
MEMBER
         2000 BERING DR HOUSTON, TX 77057
         PATRICK GASS
MEMBER
         2000 BERING DR HOUSTON, TX 77057
